Exhibit 10.1

CHASE ISSUANCE TRUST

SECOND AMENDED AND RESTATED

TRANSFER AND SERVICING AGREEMENT

among

CHASE BANK USA, NATIONAL ASSOCIATION,

Transferor, Servicer and Administrator

and

CHASE ISSUANCE TRUST,

Issuing Entity

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

Indenture Trustee and Collateral Agent

Dated as of March 14, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page    ARTICLE I DEFINITIONS   

Section 1.01

   Definitions    1

Section 1.02

   Other Definitional Provisions    16    ARTICLE II CONVEYANCE OF COLLATERAL   

Section 2.01

   Conveyance of Collateral    18

Section 2.02

   Acceptance by Trust    19

Section 2.03

   Representations and Warranties of Each Transferor Relating to Such Transferor
   20

Section 2.04

   Representations and Warranties of each Transferor Relating to this Agreement
and any Series Supplement and the Collateral    22

Section 2.05

   Transfer of Ineligible Receivables and Ineligible Collateral Certificates   
26

Section 2.06

   Reassignment of Collateral    28

Section 2.07

   Additional Transferors    30

Section 2.08

   Covenants of each Transferor    30

Section 2.09

   Covenants of Each Transferor with Respect to Any Applicable Receivables
Purchase Agreement    31

Section 2.10

   [Reserved]    31

Section 2.11

   Increases in the Invested Amount of an Existing Collateral Certificate    32

Section 2.12

   Addition of Collateral    32

Section 2.13

   Removal of Accounts    36

Section 2.14

   Account Allocations    38

Section 2.15

   Discount Receivables    39    ARTICLE III COLLECTIONS, ALLOCATIONS, DEPOSITS
AND PAYMENTS   

Section 3.01

   Collections and Allocations    41

Section 3.02

   Allocations of Finance Charge Collections, the Default Amount and the Trust
Servicing Fee    42

Section 3.03

   Allocations of Principal Collections    42

Section 3.04

   Allocations of Finance Charge Collections, the Default Amount, the Servicing
Fee and Principal Collections Allocable to the Transferor Interest of an Asset
Pool    42

Section 3.05

   Transfer of Defaulted Accounts    43

Section 3.06

   Adjustments for Miscellaneous Credits and Fraudulent Charges    43

Section 3.07

   Recoveries and Interchange    44

 

i



--------------------------------------------------------------------------------

   ARTICLE IV SERVICING OF RECEIVABLES   

Section 4.01

   Acceptance of Appointment and Other Matters Relating to the Servicer    46

Section 4.02

   Servicing Compensation    47

Section 4.03

   Representations, Warranties and Covenants of the Servicer    48

Section 4.04

   Reports and Records for the Owner Trustee, the Indenture Trustee and the
Applicable Collateral Agent    49

Section 4.05

   Annual Certificate of Servicer    50

Section 4.06

   Annual Servicing Report of Independent Certified Public Accountants; Copies
of Reports Available    51

Section 4.07

   Tax Treatment    52

Section 4.08

   Notices to Chase USA    52

Section 4.09

   Reports to the Commission    52    ARTICLE V ADMINISTRATION OF THE TRUST;
DUTIES OF THE       ADMINISTRATOR   

Section 5.01

   Appointment of Administrator; Duties of Administrator    53

Section 5.02

   Records    58

Section 5.03

   Compensation    58

Section 5.04

   Additional Information To Be Furnished to Issuing Entity    59

Section 5.05

   Independence of Administrator    59

Section 5.06

   No Joint Venture    59

Section 5.07

   Other Activities of Administrator    59

Section 5.08

   Termination, Resignation and Removal of Administrator    59

Section 5.09

   Action upon Termination, Resignation or Removal    60    ARTICLE VI OTHER
MATTERS RELATING TO EACH TRANSFEROR   

Section 6.01

   Liability of each Transferor    61

Section 6.02

   Merger or Consolidation of, or Assumption of the Obligations of, a Transferor
   61

Section 6.03

   Limitations on Liability of Each Transferor    62    ARTICLE VII OTHER
MATTERS RELATING TO THE SERVICER   

Section 7.01

   Liability of the Servicer    63

Section 7.02

   Merger or Consolidation of, or Assumption of the Obligations of, the Servicer
   63

Section 7.03

   Limitation on Liability of the Servicer and Others    63

Section 7.04

   Servicer Indemnification of the Trust, the Owner Trustee and the Indenture
Trustee    64

Section 7.05

   Resignation of the Servicer    65

Section 7.06

   Delegation of Duties    65

Section 7.07

   Examination of Records    66

 

ii



--------------------------------------------------------------------------------

   ARTICLE VIII ACQUISITION OF TRUST ASSETS   

Section 8.01

   Acquisition of Trust Assets    67    ARTICLE IX INSOLVENCY EVENTS   

Section 9.01

   Rights upon the Occurrence of an Insolvency Event    68    ARTICLE X SERVICER
DEFAULTS   

Section 10.01

   Servicer Defaults    69

Section 10.02

   Indenture Trustee To Act; Appointment of Successor    71

Section 10.03

   Notification to Noteholders    72

Section 10.04

   Waiver of Past Defaults    73    ARTICLE XI TERMINATION   

Section 11.01

   Termination of Agreement    74    ARTICLE XII MISCELLANEOUS PROVISIONS   

Section 12.01

   Amendment; Waiver of Past Defaults    75

Section 12.02

   Protection of Right, Title and Interest in and to Trust Assets    76

Section 12.03

   Fees Payable by the Transferor    77

Section 12.04

   GOVERNING LAW    78

Section 12.05

   Notices; Payments    78

Section 12.06

   Severability of Provisions    80

Section 12.07

   Further Assurances    80

Section 12.08

   No Waiver; Cumulative Remedies    80

Section 12.09

   Counterparts    80

Section 12.10

   Third-Party Beneficiaries    80

Section 12.11

   Actions by Noteholders    80

Section 12.12

   Rule 144A Information    81

Section 12.13

   Merger and Integration    81

Section 12.14

   Headings    81

Section 12.15

   Limitation of Liability    81

Section 12.16

   No Petition    81

Section 12.17

   Fiscal Year    81    ARTICLE XIII COMPLIANCE WITH REGULATION AB   

Section 13.01

   Intent of the Parties; Reasonableness    82

Section 13.02

   Additional Representations and Warranties of the Servicer    82

Section 13.03

   Information to Be Provided by the Servicer    83

Section 13.04

   Report on Assessment of Compliance and Attestation    85

Section 13.05

   Use of Subservicers and Servicing Participants    86

 

iii



--------------------------------------------------------------------------------

EXHIBITS

 

EXHIBIT A-1    Form of Assignment of Collateral Certificates

EXHIBIT A-2

  

Form of Assignment of Receivables in Additional Accounts

EXHIBIT B

  

Form of Reassignment of Receivables in Removed Accounts

EXHIBIT C

  

Form of Annual Servicer’s Certificate

EXHIBIT D-1

  

Form of Opinion of Counsel with Respect to Amendments

EXHIBIT D-2

  

Form of Opinion of Counsel with Respect to Collateral Certificates

EXHIBIT D-3

  

Provisions to be Included in Annual Opinion of Counsel

EXHIBIT E

  

Form of Power of Attorney

EXHIBIT F

  

Form of Annual Certification

EXHIBIT G

  

Servicing Criteria to be Addressed in Assessment of Compliance

 

iv



--------------------------------------------------------------------------------

This SECOND AMENDED AND RESTATED TRANSFER AND SERVICING AGREEMENT (the
“Agreement”) among CHASE BANK USA, NATIONAL ASSOCIATION (formerly known as Chase
Manhattan Bank USA, National Association and successor to Bank One, Delaware,
National Association, the “Bank”), a national banking association, as
Transferor, Servicer and Administrator, the CHASE ISSUANCE TRUST, a statutory
business trust created under the laws of the State of Delaware, as Issuing
Entity, and WELLS FARGO BANK, NATIONAL ASSOCIATION (formerly known as Wells
Fargo Minnesota Bank, National Association), a national banking association, as
Indenture Trustee and Collateral Agent, is made and entered into as of March 14,
2006.

RECITALS

WHEREAS, the predecessor to Chase Bank USA, National Association, the Issuing
Entity and the Indenture Trustee have heretofore executed and delivered a
Transfer and Servicing Agreement, dated as of May 1, 2002 (as amended and
supplemented or otherwise modified through the date hereof, including by the
Assumption Agreement, dated as of October 1, 2004, by Chase Bank USA, National
Association, a national banking association, as successor Transferor, Servicer
and Administrator, in favor of and for the benefit of the Issuing Entity, the
Indenture Trustee and the Collateral Agent, the “Original Transfer and Servicing
Agreement”);

WHEREAS, the parties hereto have heretofore executed and delivered an Amended
and Restated Transfer and Servicing Agreement, dated as of October 15, 2004, as
amended by the First Amendment thereto, dated as of May 10, 2005, and a Second
Amendment thereto, dated as of February 1, 2006 (as amended, supplemented or
otherwise modified, the “Amended and Restated Transfer and Servicing
Agreement”);

WHEREAS, the parties hereto desire to amend and restate the Amended and Restated
Transfer and Servicing Agreement to read in its entirety as set forth below;

WHEREAS, all conditions precedent to the execution of this Agreement have been
complied with;

NOW, THEREFORE, the parties hereto hereby agree that effective on and as of the
date hereof, the Amended and Restated Transfer and Servicing Agreement is hereby
amended and restated in its entirety as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions. Whenever used in this Agreement, the following words
and phrases shall have the following meanings, and the definitions of such terms
are applicable to the singular as well as the plural forms of such terms and to
the masculine as well as to the feminine and neuter genders of such terms.

 

1



--------------------------------------------------------------------------------

“Account” means each consumer revolving credit card account established pursuant
to a Credit Card Agreement between Chase USA or an Affiliate and any Person,
identified by account number and by the Receivable balance as of each Addition
Cut Off Date in each computer file delivered to the applicable Collateral Agent,
as designee of the Issuing Entity, by the applicable Transferor pursuant to
subsection 2.12(c). The definition of “Account” shall include each Transferred
Account. The term “Account” shall be deemed to refer to an Additional Account
only from and after the Addition Date with respect thereto, and the term
“Account” shall be deemed to refer to any Removed Account only prior to the
Removal Date with respect thereto.

“Account Assignment” has the meaning specified in subsection 2.12(c)(iv).

“Account Owner” means Chase USA or any Affiliate which is the Issuing Entity of
the credit card relating to an Account pursuant to a Credit Card Agreement.

“Addition Cut Off Date” means each date as of which Additional Accounts will be
selected to be included as Accounts pursuant to Section 2.12.

“Addition Date” has the meaning specified in subsection 2.12(a)(i).

“Additional Account” means each additional Eligible Account owned by an Account
Owner and designated for inclusion as an Account pursuant to Section 2.12.

“Additional Collateral Certificate” means each additional Collateral Certificate
designated for inclusion as a Collateral Certificate by the applicable
Transferor to the Trust pursuant to Section 2.12.

“Additional Transferors” has the meaning specified in Section 2.07.

“Adjustment Payment” has the meaning specified in subsection 3.06(a).

“Administrator” means Chase USA, in its capacity as Administrator pursuant to
this Agreement, and any successors or assigns.

“Aggregate Addition Limit” means, with respect to any Asset Pool, the aggregate
number of Additional Accounts that may be designated as belonging to such Asset
Pool without prior satisfaction of the Note Rating Agency Condition, equal to
the aggregate number of Additional Accounts which would either (x) with respect
to any consecutive three-month period, equal 15% of the aggregate number of
Accounts designated for inclusion in such Asset Pool as of the first day of such
three-month period or (y) with respect to any twelve-month period, equal 20% of
aggregate number of Accounts as of the first day of such twelve-month period.

“Agreement” means this Second Amended and Restated Transfer and Servicing
Agreement.

“Amendment Closing Date” means March 14, 2006.

 

2



--------------------------------------------------------------------------------

“Annual Membership Fee” has the meaning specified in the Credit Card Agreement
applicable to each Account for annual membership fees or similar fees.

“Appointment Day” has the meaning specified in Section 9.01.

“Authorized Officer” means, with respect to the Issuing Entity, (a) an
authorized signatory of the Owner Trustee, or (b) the chairman or vice-chairman
of the board of directors, chairman or vice-chairman of the executive committee
of the board of directors, the president, any vice-president, the secretary, any
assistant secretary, the treasurer, or any assistant treasurer, in each case of
the Owner Trustee, or any other officer or employee of the Owner Trustee who is
authorized to act on behalf of the Issuing Entity.

“Cash Advance Fees” has the meaning specified in the Credit Card Agreement
applicable to each Account for cash advance fees or similar fees.

“Certificate Assignment” has the meaning specified in subsection 2.12(c)(v).

“Chase Collateral Certificate” means the Collateral Certificate issued by the
Chase Credit Card Master Trust pursuant to the Series 2004-CC Supplement to the
Chase Credit Card Master Trust Pooling and Servicing Agreement.

“Chase Credit Card Master Trust Pooling and Servicing Agreement” means the
Fourth Amended and Restated Pooling and Servicing Agreement, dated as of
March 14, 2006, by and between Chase Bank USA, National Association, as
Transferor and Servicer, JPMorgan Chase Bank, National Association, as Paying
Agent, and The Bank of New York, as Trustee.

“Collateral” has, with respect to any Asset Pool, the meaning specified in the
Granting Clause in the applicable Asset Pool Supplement for such Asset Pool.

“Collateral Agent” has, with respect to any Asset Pool, the meaning specified in
the applicable Asset Pool Supplement.

“Collateral Certificate Principal Shortfall Payments” means amounts received on
each Collateral Certificate in respect of Principal Shortfalls (as such term is
defined in the applicable Series Supplement).

“Collection Account” has, with respect to each Asset Pool, the meaning specified
in the applicable Asset Pool Supplement for such Asset Pool.

“Collections” means, with respect to any Asset Pool, for any Monthly Period, the
sum of (i) with respect to Receivables designated for inclusion in such Asset
Pool, all payments by or on behalf of Obligors received in respect of the
Receivables, in the form of cash, checks, wire transfers, electronic transfers,
ATM transfers or any other form of payment in accordance with a Credit Card
Agreement in effect from time to time and all other amounts specified by this
Agreement, the Indenture or any Indenture

 

3



--------------------------------------------------------------------------------

Supplement as constituting Collections on the Receivables and (ii) with respect
to any Collateral Certificate designated for inclusion in such Asset Pool,
collections allocable to the holder of such Collateral Certificate pursuant to
the applicable Series Supplement. Collections of Recoveries will be treated as
Collections of Principal Receivables; provided, however, that to the extent the
amount of Recoveries received with respect to any Monthly Period exceeds the
aggregate amount of Principal Receivables (other than Ineligible Receivables) in
Accounts that became Defaulted Accounts during such Monthly Period, the amount
of such excess shall be treated as Collections of Finance Charge Receivables.
Collections, with respect to any Asset Pool, for any Monthly Period, shall
include the Interchange Amount, if any, with respect to such Asset Pool for such
Monthly Period, to be applied as if such amount were Collections of Finance
Charge Receivables for such Monthly Period.

“Credit Adjustment” has the meaning specified in subsection 3.06(a).

“Credit Card Agreement” means, with respect to a consumer revolving credit card
account, the agreement and Federal Truth in Lending Statement for consumer
revolving credit card accounts between the Account Owner and the Obligor
governing the terms and conditions of such account, as such agreements may be
amended, modified or otherwise changed from time to time and as distributed
(including any amendments and revisions thereto) to holders of such credit card
account.

“Credit Card Guidelines” means the respective policies and procedures of the
Account Owner, as the case may be, as such policies and procedures may be
amended from time to time, (a) relating to the operation of its credit card
business, which generally are applicable to its portfolio of consumer revolving
credit card accounts and in each case which are consistent with prudent
practice, including the policies and procedures for determining the
creditworthiness of credit card customers and the extension of credit to credit
card customers, and (b) relating to the maintenance of consumer revolving credit
card accounts and collection of credit card receivables.

“Cut Off Date” means, with respect to an Initial Account, the “Additional Cut
Off Date” specified in the related Initial Account Assignment and, with respect
to an Additional Account, the Additional Cut Off Date for such Additional
Account.

“Date of Processing” means, with respect to any transaction the date on which
such transaction is first recorded on the Servicer’s computer file of accounts
(without regard to the effective date of such recordation).

“Default Amount” means, with respect to any Asset Pool, for any Monthly Period,
the sum of (1) with respect to Receivables designated for inclusion in such
Asset Pool, an amount (which shall not be less than zero) equal to (a) the
aggregate amount of Principal Receivables (other than Ineligible Receivables) in
Accounts designated for inclusion in such Asset Pool which became Defaulted
Accounts during such Monthly Period on the day each such Account became a
Defaulted Account, minus (b) the aggregate amount of Recoveries received in such
Monthly Period (not to exceed the amount set forth in clause (a)) in respect of
Defaulted Accounts in such Asset Pool for

 

4



--------------------------------------------------------------------------------

such Monthly Period and (2) with respect to any Collateral Certificate
designated for inclusion in such Asset Pool, the investor default amount or
similar amount allocated to the holder of the Collateral Certificate for such
Monthly Period pursuant to the applicable Series Supplement.

“Defaulted Account” means each Account with respect to which, in accordance with
the Credit Card Guidelines or the Servicer’s customary and usual servicing
procedures for servicing credit card receivables comparable to the Receivables,
the Servicer has charged off the Receivables in such Account as uncollectible;
an Account shall become a Defaulted Account on the day on which such Receivables
are recorded as charged off as uncollectible on the Servicer’s computer master
file of consumer revolving credit card accounts. Notwithstanding any other
provision hereof, any Receivables in a Defaulted Account that are Ineligible
Receivables shall be treated as Ineligible Receivables rather than Receivables
in Defaulted Accounts.

“Delaware Act” means the Asset-Backed Securities Facilitation Act located in
Title 6, Chapter 27A of the Delaware Code.

“Derivative Agreement” has, with respect to any Series, Class or Tranche of
Notes, the meaning specified in the Indenture.

“Determination Date” has the meaning specified in the applicable Asset Pool
Supplement.

“Discount Option Date” has the meaning specified in subsection 2.15(a) hereof.

“Discount Receivables” means, with respect to any Asset Pool, the Gross
Principal Receivables so designated as such pursuant to the designation formula
as described in subsection 2.15(a). The aggregate amount of Discount Receivables
outstanding on any Date of Processing occurring on or after the Discount Option
Date, shall equal the sum of (a) the aggregate Discount Receivables at the end
of the prior Date of Processing (which amount, prior to the Discount Option
Date, shall be zero) plus (b) any new Discount Receivables created on such Date
of Processing minus (c) any Discount Receivables Collections received on such
Date of Processing. Discount Receivables created on any Date of Processing shall
mean the product of the amount of the Gross Principal Receivables arising in
Accounts on such Date of Processing specified in accordance with subsection
2.15(a) and the applicable Yield Factor.

“Discount Receivables Collections” means, with respect to any Asset Pool, on any
Date of Processing occurring in any Monthly Period succeeding the Monthly Period
in which the Discount Option Date occurs, the product of (a) the Yield Factor
and (b) Collections of Gross Principal Receivables outstanding in such Asset
Pool on such Date of Processing.

“Dollars,” “$” or “U.S. $” means United States dollars.

 

5



--------------------------------------------------------------------------------

“Eligible Account” means a consumer revolving credit card account owned by an
Account Owner which meets the following requirements as of the Addition Cut Off
Date:

(a) is a consumer revolving credit card account in existence and maintained with
an Account Owner;

(b) is payable in Dollars;

(c) has an Obligor who has provided, as his or her most recent billing address,
an address located in the United States or its territories or possessions or a
military address;

(d) has an Obligor who has not been identified by the Servicer in its computer
files as being involved in a voluntary or involuntary bankruptcy proceeding;

(e) has not been classified by the Servicer as cancelled, counterfeit, deleted,
fraudulent, stolen or lost;

(f) does not have Receivables which are at the time of transfer sold or pledged
to any other party;

(g) which has not been charged-off by the Servicer in its customary and usual
manner for charging-off accounts as of their date of designation for inclusion
in the Trust; and

(h) has an Obligor who has not been identified by the Servicer as being
deceased.

“Eligible Collateral Certificate” means a Collateral Certificate that has been
duly authorized by the applicable Transferor and validly issued by the
applicable Master Trust and is entitled to the benefits of the applicable
Pooling and Servicing Agreement and with respect to which the representations
and warranties made in subsections 2.04(a)(ii), (iii), (iv), (v), (vii) and
(viii) are true and correct in all material respects.

“Eligible Receivable” means each Receivable:

(a) which has arisen in an Eligible Account (as of the relevant Addition Cut Off
Date);

(b) which was created in compliance in all material respects with all
Requirements of Law applicable to the institution which owned such Receivable at
the time of its creation and pursuant to a Credit Card Agreement which complies
in all material respects with all Requirements of Law applicable to the
applicable Account Owner, as the case may be;

 

6



--------------------------------------------------------------------------------

(c) with respect to which all consents, licenses, approvals or authorizations
of, or registrations or declarations with, any Governmental Authority required
to be obtained, effected or given in connection with the creation of such
Receivable or the execution, delivery and performance by the applicable Account
Owner, as the case may be, of the Credit Card Agreement pursuant to which such
Receivable was created, have been duly obtained, effected or given and are in
full force and effect;

(d) as to which at the time of the transfer of such Receivable to the Trust, the
applicable Transferor or the Trust has good and marketable title thereto, free
and clear of all Liens occurring under or through such applicable Transferor or
any of its Affiliates (other than Liens permitted pursuant to subsection
2.04(a)(v));

(e) which is the legal, valid and binding payment obligation of the Obligor
thereon enforceable against such Obligor in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws, now or hereafter in effect,
affecting the enforcement of creditors’ rights in general and except as such
enforceability may be limited by general principles of equity (whether
considered in a suit at law or in equity);

(f) which constitutes an “account” under and as defined in Article 9 of the UCC;
and

(g) which is not subject to any setoff, right of rescission, counterclaim, or
other defense, including the defense of usury, other than defenses arising out
of applicable bankruptcy, insolvency, reorganization, moratorium, or other
similar laws affecting the enforcement of creditors’ rights in general.

“Eligible Servicer” means Chase USA or the Indenture Trustee or, if neither
Chase USA nor the Indenture Trustee is acting as Servicer, an entity which, at
the time of its appointment as Servicer, (a) is servicing a portfolio of
consumer revolving credit card accounts, (b) is legally qualified and has the
capacity to service the Accounts, (c) in the sole determination of the Indenture
Trustee, which determination shall be conclusive and binding, has demonstrated
the ability to service professionally and competently a portfolio of similar
accounts in accordance with high standards of skill and care, (d) is qualified
to use the software that is then being used to service the Accounts or obtains
the right to use or has its own software which is adequate to perform its duties
under this Agreement and (e) has a net worth of at least $50,000,000 as of the
end of its most recent fiscal quarter.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“Excess Funding Account” has, with respect to any Asset Pool, the meaning
specified in the applicable Asset Pool Supplement for such Asset Pool.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time (15 U.S.C. 78a et seq.).

 

7



--------------------------------------------------------------------------------

“Finance Charge Collections” means, with respect to any Asset Pool, for any
Monthly Period, the sum of (a) with respect to Receivables designated for
inclusion in such Asset Pool, all Collections received by the Servicer on behalf
of the Issuing Entity of Finance Charge Receivables (including Discount
Receivables Collections and Recoveries received for such Monthly Period to the
extent such Recoveries are deemed Finance Charge Collections under the
definition of “Collections” above), (b) with respect to any Collateral
Certificate designated for inclusion in such Asset Pool, collections of finance
charge receivables allocable to the holder of the Collateral Certificate for
such Monthly Period pursuant to the applicable Series Supplement and (c) any
amounts received by the Issuing Entity which are designated as Finance Charge
Collections pursuant to any Asset Pool Supplement or Indenture Supplement for
such Monthly Period. Finance Charge Collections with respect to any Monthly
Period shall include the Interchange Amount (if any) paid to the Trust with
respect to such Asset Pool with respect to such Monthly Period (to the extent
received by the Trust and deposited into the applicable Collection Account on
the First Note Transfer Date following such Monthly Period).

“Finance Charge Receivables” means Receivables created in respect of the
Periodic Finance Charges, Annual Membership Fees, Cash Advance Fees, Late Fees,
Overlimit Fees, return check fees and similar fees and charges and Discount
Receivables.

“First Note Transfer Date” has, with respect to any Asset Pool, the meaning
specified in the applicable Asset Pool Supplement for such Asset Pool.

“First USA Collateral Certificate” means the Collateral Certificate issued by
the First USA Credit Card Master Trust pursuant to the Series 2002-CC Supplement
to the First USA Credit Card Master Trust Pooling and Servicing Agreement.

“First USA Credit Card Master Trust Pooling and Servicing Agreement” means the
Second Amended and Restated Pooling and Servicing Agreement for the First USA
Credit Card Master Trust, dated as of March 14, 2006, as amended and
supplemented, including by the Series 2002-CC Supplement thereto.

“Fitch” means Fitch, Inc. or any successor thereto.

“Governmental Authority” means the United States of America, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Gross Principal Receivables” means Receivables other than (i) Periodic Finance
Charges, Annual Membership Fees, Cash Advance Fees, Late Fees, Overlimit Fees,
return check fees and similar fees and other charges and (ii) Receivables in
Defaulted Accounts.

“Increase Date” has the meaning specified in subsection 2.12(a)(i).

“Indenture” means the Second Amended and Restated Indenture, dated as of
March 14, 2006, between the Issuing Entity and the Indenture Trustee.

 

8



--------------------------------------------------------------------------------

“Ineligible Collateral Certificate” has the meaning specified in subsection
2.05(c).

“Ineligible Receivables” has the meaning specified in subsection 2.05(c).

“Initial Account Assignments” means Assignment No. 1 of Receivables in
Additional Accounts, dated as of November 29, 2002, Assignment No. 2 of
Receivables in Additional Accounts, dated as of March 24, 2003, Assignment No. 3
of Receivables in Additional Accounts, dated as of August 18, 2003, Assignment
No. 4 of Receivables in Additional Accounts, dated as of March 26, 2004,
Assignment No. 5 of Receivables in Additional Accounts, dated as of December 17,
2004, Assignment No. 6 of Receivables in Additional Accounts, dated as of
May 16, 2005, Assignment No. 7 of Receivables in Additional Accounts, dated as
of August 17, 2005, Assignment No. 8 of Receivables in Additional Accounts,
dated as of September 30, 2005 and Assignment No. 9 of Receivables in Additional
Accounts, dated as of November 10, 2005, each between the Bank and the Issuing
Entity.

“Initial Accounts” means the Accounts designated pursuant to the Initial Account
Assignments.

“Initial Collateral Certificates” means the First USA Collateral Certificate
issued pursuant to the First USA Credit Card Master Trust Pooling and Servicing
Agreement and the related Series 2002-CC Supplement thereto and the Chase
Collateral Certificate issued pursuant to the Chase Credit Card Master Trust
Pooling and Servicing Agreement and the related Series 2004-CC Supplement
thereto.

“Initial Issuance Date” means May 1, 2002.

“Insolvency Event” has the meaning specified in Section 9.01.

“Insurance Proceeds” means any amounts recovered by the Servicer pursuant to any
credit insurance policies covering any Obligor with respect to Receivables under
such Obligor’s Account.

“Interchange” means interchange fees payable to the Servicer with respect to the
Accounts by the Account Owner, in its capacity as credit card issuer, through
bankcard associations or other similar organizations.

“Interchange Amount” means, with respect to any Asset Pool for any Monthly
Period, an amount determined by the Account Owner, in its sole discretion, to be
reasonably representative of the amount of Interchange generated by the
Receivables arising in the Accounts of such Account Owner.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time.

“Invested Amount” has, with respect to any Collateral Certificate, the meaning
specified in the applicable Series Supplement for such Collateral Certificate.

 

9



--------------------------------------------------------------------------------

“Investor Certificate” has the meaning specified in the applicable Pooling and
Servicing Agreement.

“Issuance Date” means each date on which a Series, Class or Tranche of Notes is
issued pursuant to the Indenture.

“Issuing Entity” means Chase Issuance Trust, a Delaware statutory trust.

“Late Fees” has the meaning specified in the Credit Card Agreement applicable to
each Account for late fees or similar fees.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
participation or equity interest, deposit arrangement, encumbrance, lien
(statutory or other), preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever, including any
conditional sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing and the filing of
any financing statement under the UCC (other than any such financing statement
filed for informational purposes only) or comparable law of any jurisdiction to
evidence any of the foregoing.

“Master Trust Servicer” means the entity responsible for the servicing
obligations under the applicable Pooling and Servicing Agreement.

“Master Trust Transferor” means the entity acting as transferor under the
applicable Pooling and Servicing Agreement.

“Master Trust Trustee” means the entity acting as trustee under the applicable
Pooling and Servicing Agreement.

“Minimum Pool Balance” has, with respect to any Asset Pool, the meaning
specified in the applicable Asset Pool Supplement for such Asset Pool.

“Monthly Servicer’s Certificate” means the certificate delivered by the Servicer
as described in subsection 4.04(b).

“Moody’s” means Moody’s Investors Service, Inc., or its successor.

“Nominal Liquidation Amount” has, with respect to any Series, Class or Tranche
of Notes, the meaning specified in the applicable Indenture Supplement for such
Series, Class or Tranche of Notes.

“Nominal Liquidation Amount Deficit” has, with respect to any Series, Class or
Tranche of Notes, the meaning specified in the applicable Indenture Supplement
for such Series, Class or Tranche of Notes.

“Note Rating Agency Condition” means, at any time with respect to any Series,
Class or Tranche of Notes, the written confirmation of the Note Rating Agency
that a specified event or modification of the terms of such Series, Class or
Tranche will

 

10



--------------------------------------------------------------------------------

not result in the withdrawal or downgrade by such Note Rating Agency of the
rating of the Notes of any Series, Class or Tranche then in effect.

“Note Transfer Date” has, with respect to any Asset Pool, the meaning specified
in the applicable Asset Pool Supplement for such Asset Pool.

“Noteholder Percentage” means, for any Series of Notes, with respect to
Principal Collections, Finance Charge Collections, the Default Amount and the
Servicing Fee of any Asset Pool, the percentage stated in the applicable
Indenture Supplement for such Series of Notes.

“Notice Date” has the meaning specified in subsection 2.12(c)(i).

“Notices” has the meaning specified in subsection 12.05(a).

“Obligor” means, with respect to any Account, the Person or Persons obligated to
make payments with respect to such Account, including any guarantor thereof, but
excluding any merchant.

“Officer’s Certificate” means a certificate signed by the Owner Trustee, the
Administrator or the Servicer and delivered to the Indenture Trustee or the
applicable Collateral Agent or a certificate signed by the applicable Transferor
and delivered to the Owner Trustee, the Indenture Trustee or the applicable
Collateral Agent. Wherever this Agreement requires that an Officer’s Certificate
be signed also by an accountant or other expert, such accountant or other expert
(except as otherwise expressly provided in this Agreement) may be an employee of
the Owner Trustee, the Administrator or the Servicer.

“Opinion of Counsel” means a written opinion of counsel acceptable to the Owner
Trustee and the Indenture Trustee, who may, without limitation, and except as
otherwise expressly provided in this Agreement, be an employee of or of counsel
to the Issuing Entity, the Servicer or any of their Affiliates.

“Overlimit Fees” has the meaning specified in the Credit Card Agreement
applicable to each Account for overlimit fees or similar fees if such fees are
provided for with respect to such Account.

“Periodic Finance Charges” has the meaning specified in the Credit Card
Agreement applicable to each Account for finance charges (due to periodic rate)
or any similar term.

“Pool Balance” has, with respect to any Asset Pool, the meaning specified in the
applicable Asset Pool Supplement for such Asset Pool.

“Principal Collections” means, with respect to any Asset Pool, for any Monthly
Period, the sum of (1) with respect to Receivables designated for inclusion in
such Asset Pool, all Collections other than those designated as Finance Charge
Collections on Accounts designated for such Monthly Period and (2) with respect
to any

 

11



--------------------------------------------------------------------------------

Collateral Certificate designated for inclusion in such Asset Pool, all
collections of principal receivables, including Collateral Certificate Principal
Shortfall Payments, allocable to the holder of such Collateral Certificate for
such Monthly Period pursuant to the applicable Series Supplement.

“Principal Receivables” means Gross Principal Receivables minus Discount
Receivables. In calculating the aggregate amount of Principal Receivables for
any Monthly Period, the amount of Principal Receivables shall be reduced by the
aggregate amount of credit balances in the Accounts on the last day of such
Monthly Period. Any Principal Receivables which a Transferor is unable to
transfer as provided in Section 2.14 or 9.01 shall not be included in
calculating the amount of Principal Receivables.

“Reassignment” has the meaning specified in subsection 2.13(b)(iii).

“Reassignment Amount” means, with respect to the Receivables or a particular
Collateral Certificate designated for inclusion in any Asset Pool, subject to
reassignment pursuant to Section 2.06, for any First Note Transfer Date, unless
otherwise provided in the related Asset Pool Supplement, the sum of (a)(i) an
amount equal to the outstanding principal balance of such Receivables designated
for inclusion in such Asset Pool or (ii) the Invested Amount of such Collateral
Certificate designated for inclusion in such Asset Pool plus (b) accrued and
unpaid interest, determined based upon a weighted average interest rate, through
such Payment Date, on Notes secured by the related Asset Pool with an
outstanding principal amount equal to the applicable amount specified in clause
(a).

“Receivables” means any amount owing by the Obligors including amounts owing for
the payment of goods and services, cash advances, access checks, Annual
Membership Fees, Cash Advance Fees, Periodic Finance Charges, Late Fees,
Overlimit Fees, return check fees and similar fees and charges, if any.

“Receivables Purchase Agreement” means any receivables purchase agreement
entered into between a special purpose entity and the applicable Account Owner
for the sale of receivables to the special purpose entity if such special
purpose entity either transfers Receivables or a Collateral Certificate secured
by such receivables to the Issuing Entity.

“Recoveries” means, with respect to any Asset Pool, all net amounts received,
including Insurance Proceeds, by the Servicer with respect to Receivables in
Defaulted Accounts, including amounts received by the Servicer from the
purchaser or transferee with respect to the sale or other disposition of
Receivables in Defaulted Accounts.

“Regulation AB” means Subpart 229.1100 – Asset Backed Securities (Regulation
AB), 17 C.F.R. §§229.1100-229.1123, and all related rules and regulations of the
Commission, as such may be amended from time to time, and subject to such
clarification and interpretation as have been provided by the Commission in the
adopting

 

12



--------------------------------------------------------------------------------

release (Asset-Backed Securities, Securities Act Release No. 33-8518, 70
Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or by the staff of the Commission, or as
may be provided by the Commission or its staff from time to time.

“Related Agreements” means, with respect to any Series, Class or Tranche of
Notes, collectively, the Indenture, any applicable Indenture Supplement, any
applicable Asset Pool Supplement, any applicable Terms Document and the Trust
Agreement.

“Removal Date” has the meaning specified in subsection 2.13(a).

“Removal Notice Date” has the meaning specified in subsection 2.13(a).

“Removed Accounts” has the meaning specified in subsection 2.13(a).

“Required Transferor Amount” has, with respect to any Asset Pool, the meaning
specified in the applicable Asset Pool Supplement for such Asset Pool.

“Requirements of Law” means, for any Person, the certificate of incorporation or
articles of association and by-laws or other organizational or governing
documents of such Person, and any law, treaty, rule or regulation, or
determination of an arbitrator or Governmental Authority, whether federal, state
or local (including usury laws, the Federal Truth in Lending Act and Regulation
B and Regulation Z of the Board of Governors of the Federal Reserve System).

“Sarbanes Certification” means the certification specified in paragraph (2) of
Exchange Act Rules 13a-14 and 15d-14 as set forth in Item 601(31)(ii) of
Regulation S-K as such may be amended from time to time or any successor or
replacement specified by the Commission or its staff from time to time.

“Second Amendment” means the Second Amendment to the Amended and Restated
Transfer and Servicing Agreement, dated as of February 1, 2006.

“Securities Act” means the Securities Act of 1933, as amended from time to time
(15 U.S.C. 77a et seq.).

“Securitization Transaction” means any new Notes issued by the Issuing Entity,
whether publicly offered or privately placed, rated or unrated.

“Series 2002-CC Supplement” means the supplement to the First USA Credit Card
Master Trust Pooling and Servicing Agreement, whereby First USA, as transferor,
has authorized the issuance and authentication by the Master Trust Trustee of
the First USA Credit Card Master Trust to Chase USA of one or more Investor
Certificates.

“Series 2004-CC Supplement” means the supplement to the Chase Credit Card Master
Trust Pooling and Servicing Agreement, whereby Chase USA, as transferor,

 

13



--------------------------------------------------------------------------------

has authorized the issuance and authentication by the Master Trust Trustee of
the Chase Credit Card Master Trust to Chase USA of one or more Investor
Certificates.

“Service Transfer” has the meaning specified in Section 10.01.

“Servicer” means Chase USA, in its capacity as Servicer pursuant to this
Agreement, and, after any Service Transfer, the Successor Servicer.

“Servicer Default” has the meaning specified in Section 10.01.

“Servicer Rating Event” means the Servicer’s failure to maintain a short-term
credit rating of at least “A-1” by Standard & Poor’s and “P-1” by Moody’s and,
if rated by Fitch, at least “F1” by Fitch; provided, however, that the
Transferor may allow the Servicer to maintain a short-term credit rating below
“A-1” or “P-1,” or to the extent rated by Fitch, “F1,” as the case may be,
provided that such action will satisfy the Note Rating Agency Condition.

“Servicing Criteria” means the “servicing criteria” set forth in Item 1122(d) of
Regulation AB.

“Servicing Fee” has, with respect to any Asset Pool, the meaning specified in
the applicable Asset Pool Supplement for such Asset Pool.

“Servicing Participant” means the Servicer, any Subservicer or any Person that
participates in any of the servicing functions specified in Item 1122(d) of
Regulation AB with respect to Accounts.

“Servicing Party” has the meaning specified in subsection 13.03(a).

“SFAS 140” means Statement of Financial Accounting Standards No. 140, Accounting
for Transfers and Servicing of Financial Assets and Extinguishments of
Liabilities (or any replacement Financial Accounting Standards Board statement,
or amendment or interpretation thereof).

“Standard & Poor’s” means Standard & Poor’s Ratings Services, or its successor.

“Static Pool Information” means static pool information as described in
Items 1105(b) and 1105(c) of Regulation AB.

“Subservicer” means any Person that services the Receivables on behalf of the
Servicer or any other Subservicer and is responsible for the performance
(whether directly or through other Subservicers or Servicing Participants) of a
substantial portion of the material servicing functions required to be performed
by the Servicer under this Agreement or any Transaction Document that are
identified in Item 1122(d) of Regulation AB.

“Successor Servicer” has the meaning specified in subsection 10.02(a).

 

14



--------------------------------------------------------------------------------

“Supplemental Bank Account” has, with respect to any Asset Pool, the meaning
specified in the applicable Asset Pool Supplement for such Asset Pool.

“Supplemental Credit Enhancement” means any Supplemental Credit Enhancement
Agreement or Supplemental Liquidity Agreement entered into between the Issuing
Entity and the applicable Supplemental Credit Enhancement Provider or
Supplemental Liquidity Provider.

“Targeted Interest Deposit Amount” has, with respect to any Series, Class or
Tranche of Notes, the meaning specified in the applicable Indenture Supplement
for such Series, Class or Tranche of Notes.

“Targeted Principal Deposit Amount” has, with respect to any Series, Class or
Tranche of Notes, the meaning specified in the applicable Indenture Supplement
for such Series, Class or Tranche of Notes.

“Termination Notice” has the meaning specified in Section 10.01.

“Transaction Document” means the Trust Agreement, the applicable Series
Supplement, the applicable Asset Pool Supplement, the Indenture or the related
Indenture Supplement, as applicable.

“Transfer Restriction Event” has the meaning specified in Section 2.14.

“Transferor” means (a) Chase USA or its successor under this Agreement and
(b) any Additional Transferor or Transferors. References to “each Transferor”
shall refer to each entity mentioned in the preceding sentence and references to
“the Transferor” shall refer to all of such entities.

“Transferor Amount” has, with respect to any Asset Pool, the meaning specified
in the applicable Asset Pool Supplement for such Asset Pool.

“Transferor Certificate” has, with respect to any Asset Pool, the meaning
specified in the applicable Asset Pool Supplement for such Asset Pool.

“Transferor Interest” means, with respect to any Asset Pool, the interest in
such Asset Pool not represented by issued and Outstanding Notes secured by that
Asset Pool.

“Transferor Percentage” means, with respect to any Asset Pool for any Monthly
Period, the percentage in such Asset Pool not represented by the aggregate of
the Noteholder Percentage for all Series secured by such Asset Pool.

“Transferred Account” means (a) an Account with respect to which a new credit
account number has been issued by the Account Owner under circumstances
resulting from a lost or stolen credit card or from the transfer from one
affinity group to another affinity group or otherwise and not requiring standard
application and credit evaluation procedures under the Credit Card Guidelines or
(b) an Eligible Account

 

15



--------------------------------------------------------------------------------

resulting from a status change, including the conversion of an Account that was
a standard account to a premium account or from a premium account to a standard
account, and which in the case of (a) or (b), can be traced or identified by
reference to or by way of the computer files delivered to the applicable
Collateral Agent, as designee of the Issuing Entity, as an account into which an
Account has been transferred.

“Trust” means the Chase Issuance Trust, a Delaware statutory business trust.

“Trust Agreement” means the Third Amended and Restated Trust Agreement relating
to the Trust, dated as of March 14, 2006, between the Transferor and the Owner
Trustee.

“Trust Assets” has the meaning specified in Section 2.01.

“Trust Servicing Fee” has the meaning specified in Section 4.02.

“Trust Termination Date” means the date on which the Trust is dissolved in
accordance with Section 8.01 of the Trust Agreement.

“Yield Factor” has the meaning specified in subsection 2.15(a).

Section 1.02 Other Definitional Provisions.

(a) The terms defined in this Article have the meanings assigned to them in this
Article, and, along with any other term defined in any Section of this
Agreement, include the plural as well as the singular.

(b) With respect to any Series, all terms used herein and not otherwise defined
herein shall have meanings ascribed to them in the applicable Transaction
Document.

(c) All terms defined in this Agreement shall have the defined meanings when
used in any certificate or other document made or delivered pursuant hereto
unless otherwise defined therein.

(d) As used in this Agreement and in any certificate or other document made or
delivered pursuant hereto or thereto, accounting terms not defined in this
Agreement or in any such certificate or other document, and accounting terms
partly defined in this Agreement or in any such certificate or other document to
the extent not defined, shall have the respective meanings given to them under
GAAP. To the extent that the definitions of accounting terms in this Agreement
or in any such certificate or other document are inconsistent with the meanings
of such terms under GAAP, the definitions contained in this Agreement or in any
such certificate or other document shall control.

(e) The agreements, representations and warranties of Chase USA in this
Agreement in each of its capacities as Transferor, Servicer and Administrator

 

16



--------------------------------------------------------------------------------

shall be deemed to be the agreements, representations and warranties of Chase
USA solely in each such capacity for so long as Chase USA acts in each such
capacity under this Agreement.

(f) Any reference to each Rating Agency shall only apply to any specific rating
agency if such rating agency is then rating any Outstanding Series, Class or
Tranche of Notes.

(g) Unless otherwise specified, references to any amount as on deposit or
outstanding on any particular date shall mean such amount at the close of
business on such day.

(h) The words “hereof,” “herein,” “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement; references to any subsection, Section,
clause, Schedule or Exhibit are references to subsections, Sections, clauses,
Schedules and Exhibits in or to this Agreement unless otherwise specified; the
term “including” means “including without limitation”; references to any law or
regulation refer to that law or regulation as amended from time to time and
include any successor law or regulation; references to any Person include that
Person’s successors and assigns; and references to any agreement refer to such
agreement, as amended, supplemented or otherwise modified from time to time.

[END OF ARTICLE I]

 

17



--------------------------------------------------------------------------------

ARTICLE II

CONVEYANCE OF COLLATERAL

Section 2.01 Conveyance of Collateral. By execution of the Original Transfer and
Servicing Agreement, the Transferor transferred, assigned, set-over and
otherwise conveyed to the Trust, without recourse except as provided therein,
all its right, title and interest in, to and under the FUSA Collateral
Certificate. By execution of each Initial Account Assignment, the Transferor
transferred, assigned, set over and otherwise conveyed to the Trust, without
recourse except as provided therein, all its right, title and interest in, to
and under the Receivables in the Initial Accounts designated thereby existing at
the open of business on the applicable Cut Off Date and thereafter created from
time to time until the termination of the Trust, all Interchange and Recoveries
allocable to the Trust as provided therein, all monies due or to become due and
all amounts received or receivable with respect thereto and all proceeds
(including “proceeds” as defined in the UCC) thereof and all Insurance Proceeds
relating thereto. By execution of this Agreement, the Transferor does hereby
transfer, assign, set over and otherwise convey to the Trust, without recourse
except as provided herein, all its right, title and interest in, to and under
the Chase Collateral Certificate and, on and after each applicable Addition
Date, each Additional Collateral Certificate and all Receivables arising in each
Additional Account designated on such Addition Date, together with all monies
and other property credited to the Bank Accounts established pursuant to each
Asset Pool Supplement and Indenture Supplement, the rights of the Trust under
this Agreement and the Trust Agreement and the property conveyed to the Trust
under any Asset Pool Supplement and any Series Supplement (the “Trust Assets”).

Each Transferor shall be under no obligation whatsoever to file any financing or
continuation statements or to make any other filing under the UCC in connection
with the transfer and assignment of a Collateral Certificate.

Each Transferor further agrees, at its own expense, on or prior to (x) the
Amendment Closing Date, in the case of the Initial Collateral Certificates and
Initial Accounts and (y) the applicable Addition Date, in the case of Additional
Collateral Certificates and Additional Accounts with respect to such Transferor:
(a) to indicate in the appropriate official records or computer files that such
Collateral Certificates or Receivables created in connection with such Accounts
have been designated for inclusion in a particular Asset Pool in the Trust
pursuant to this Agreement and (b) to deliver to the applicable Collateral
Agent, as designee of the Issuing Entity, one or more computer files containing
a true and complete list of all such Accounts specifying for each such Account,
the applicable Addition Date for such Accounts. In addition, such computer file
or list shall, in connection with each Additional Account, include its account
number, the aggregate Receivables outstanding in such Additional Account and
state to which Asset Pool such Additional Account belongs. Each such official
record, as supplemented, from time to time, to reflect Additional Collateral
Certificates and removed Collateral Certificates shall be marked as Schedule 1
to this Agreement, and each such computer file or list, as supplemented, from
time to time, to reflect Initial Accounts, Additional

 

18



--------------------------------------------------------------------------------

Accounts and Removed Accounts, shall be marked as Schedule 2 to this Agreement
and is hereby incorporated into and made a part of this Agreement.

It is the intention of the parties hereto that all such transfers be subject to,
and be treated in accordance with, the Delaware Act and each of the parties
hereto agrees that this Agreement has been entered into by the parties hereto in
express reliance upon the Delaware Act. For purposes of complying with the
requirements of the Delaware Act, each of the parties hereto hereby agrees that
any property, assets or rights purported to be transferred, in whole or in part,
by the Transferor pursuant to this Agreement shall be deemed to no longer be the
property, assets or rights of the Transferor. The parties hereto acknowledge and
agree that the transactions contemplated hereby shall constitute, and each such
transfer is occurring in connection with, a “securitization transaction” within
the meaning of the Delaware Act.

The parties hereto intend that each transfer of Receivables, the Initial
Collateral Certificates and any Additional Collateral Certificates pursuant to
this Agreement constitute a sale, and not a secured borrowing for accounting
purposes. If and to the extent that, notwithstanding such intent, any Transferor
retains any interest in the Initial Collateral Certificates, Additional
Collateral Certificates or the Receivables, it is the intention of the parties
hereto that this Agreement shall constitute a security agreement under
applicable law, and therefor such Transferor hereby grants to the Trust a first
priority perfected security interest in all of such Transferor’s right, title
and interest, in, to and under the Initial Collateral Certificates, any
Additional Collateral Certificates, the Receivables and the other Trust Assets
conveyed by such Transferor, and all money, accounts, general intangibles,
chattel paper, instruments, documents, goods, investment property, deposit
accounts, certificates of deposit, letters of credit, letter-of-credit-rights
and advices of credit consisting of, arising from or related to the Trust
Assets, and all proceeds thereof, to secure a loan in an amount equal to the
unpaid principal amount of the Notes issued pursuant to the Indenture and the
applicable Indenture Supplement and interest accrued with respect thereto.

Section 2.02 Acceptance by Trust.

(a) The Trust hereby acknowledges its acceptance of all right, title and
interest to the property, now existing and hereafter created, conveyed to the
Trust pursuant to Section 2.01. The Trust further acknowledges that, prior to or
simultaneously with the execution and delivery of this Agreement, the Transferor
delivered to the applicable Collateral Agent, as designee of the Issuing Entity,
Schedule 1 identifying the Initial Collateral Certificates and the Initial
Accounts. The applicable Collateral Agent shall forward a copy of Schedule 1 to
the Owner Trustee who shall maintain a copy of Schedule 1, as delivered from
time to time, at its Corporate Trust Office.

(b) The Trust hereby designates to the Servicer the right to receive all
payments to be made to the Trust hereunder.

 

19



--------------------------------------------------------------------------------

(c) The Owner Trustee and the Trust each hereby agrees (and the Indenture
Trustee and each applicable Collateral Agent shall, pursuant to the Indenture or
applicable Asset Pool Supplement, agree) not to disclose to any Person the
identity of any of the account numbers or other information contained in the
computer files marked as Schedule 2 and delivered to the applicable Collateral
Agent, as designee of the Issuing Entity, from time to time, except (i) to a
Successor Servicer or as required by a Requirement of Law applicable to the
Owner Trustee, (ii) in connection with the performance of the Owner Trustee’s or
the Trust’s duties hereunder, (iii) to the Indenture Trustee in connection with
its duties in enforcing the rights of Noteholders, (iv) to the applicable
Collateral Agent in connection with its duties under the applicable Asset Pool
Supplement or (v) to bona fide creditors or potential creditors of any Account
Owner, the Administrator or any Transferor for the limited purpose of enabling
any such creditor to identify applicable Receivables or Accounts subject to this
Agreement. The Owner Trustee and the Trust each agrees to take such measures as
shall be reasonably requested by any Transferor to protect and maintain the
security and confidentiality of such information and, in connection therewith,
shall allow each Transferor or its duly authorized representatives to inspect
the Owner Trustee’s security and confidentiality arrangements as they
specifically relate to the administration of the Trust from time to time during
normal business hours upon prior written notice. The Owner Trustee and the Trust
shall provide the applicable Transferor with notice five Business Days prior to
disclosure of any information of the type described in this subsection 2.02(c).

Section 2.03 Representations and Warranties of Each Transferor Relating to Such
Transferor. Each Transferor hereby severally represents and warrants to the
Trust (and agrees that the Owner Trustee, the Indenture Trustee and the
applicable Collateral Agent may conclusively rely on each such representation
and warranty in accepting the Receivables and Collateral Certificates in trust,
in authenticating the Notes and each as a secured party) as of each Issuance
Date, each Increase Date and each Addition Date (but only if it was a Transferor
on such date and only if it was a party to the applicable Related Agreement on
such date) that:

(a) Organization and Good Standing. Such Transferor is an entity, duly organized
and validly existing in good standing under the laws of the jurisdiction of its
organization or incorporation and has, in all material respects, full power,
authority and legal right to own its properties and conduct its business as such
properties are at present owned and such business is at present conducted, and
to execute, deliver and perform its obligations under this Agreement, the
applicable Receivables Purchase Agreement, if any, and each applicable Series
Supplement.

(b) Due Qualification. Such Transferor is duly qualified to do business and is
in good standing (or is exempt from such requirement) in any state required in
order to conduct business, and has obtained all necessary licenses and approvals
with respect to such Transferor required under federal law; provided, however,
that no representation or warranty is made with respect to any qualifications,
licenses or approvals which the Indenture Trustee, the Owner Trustee or the
applicable Collateral Agent would have to obtain to do business in any state in
which the Indenture Trustee or the Owner Trustee seeks to enforce any Collateral
Certificate or any Receivable.

 

20



--------------------------------------------------------------------------------

(c) Due Authorization. The execution and delivery of this Agreement, the
applicable Receivables Purchase Agreement, if any, and each applicable Series
Supplement by such Transferor and the order to the Indenture Trustee to have the
Notes authenticated and delivered and the consummation by such Transferor of the
transactions provided for in this Agreement, the applicable Receivables Purchase
Agreement, if any, and each applicable Series Supplement have been duly
authorized by such Transferor by all necessary corporate action on the part of
such Transferor and this Agreement will remain, from the time of its execution,
an official record of such Transferor.

(d) No Conflict. The execution and delivery by such Transferor of this
Agreement, the applicable Receivables Purchase Agreement, if any, and each
applicable Series Supplement, and the performance of the transactions
contemplated by this Agreement, the applicable Receivables Purchase Agreement,
if any, and each applicable Series Supplement and the fulfillment of the terms
hereof and thereof applicable to such Transferor, will not conflict with, result
in any breach of any of the material terms and provisions of, or constitute
(with or without notice or lapse of time or both) a material default under, any
indenture, contract, agreement, mortgage, deed of trust or other instrument to
which such Transferor is a party or by which it or its properties are bound.

(e) No Proceedings. There are no proceedings or investigations, pending or, to
the best knowledge of such Transferor, threatened against such Transferor before
any Governmental Authority (i) asserting the invalidity of this Agreement, the
applicable Receivables Purchase Agreement, if any, or any applicable Series
Supplement, (ii) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement, the applicable Receivables Purchase Agreement,
if any, or any applicable Series Supplement, (iii) seeking any determination or
ruling that, in the reasonable judgment of such Transferor, would materially and
adversely affect the performance by such Transferor of its obligations under
this Agreement, the applicable Receivables Purchase Agreement, if any, or any
applicable Series Supplement, (iv) seeking any determination or ruling that
would materially and adversely affect the validity or enforceability of this
Agreement, the applicable Receivables Purchase Agreement, if any, or any
applicable Series Supplement or (v) seeking to affect adversely the income tax
attributes of the Trust under the United States federal or any state income tax
systems.

(f) All Consents. All appraisals, authorizations, consents, orders or other
actions of any Person or of any Governmental Authority required in connection
with the execution and delivery by such Transferor of this Agreement, the
applicable Receivables Purchase Agreement, if any, and each applicable Series
Supplement and the performance of the transactions contemplated by this
Agreement, the applicable Receivables Purchase Agreement, if any, and each
applicable Series Supplement by such Transferor have been duly obtained,
effected or given and are in full force and effect.

 

21



--------------------------------------------------------------------------------

(g) No Violation. The execution and delivery of this Agreement, the applicable
Receivables Purchase Agreement, if any, and each applicable Series Supplement,
the performance of the transactions contemplated by this Agreement, the
applicable Receivables Purchase Agreement, if any, and each applicable Series
Supplement and the fulfillment of the terms hereof and thereof will not conflict
with or violate any Requirements of Law applicable to such Transferor.

Section 2.04 Representations and Warranties of each Transferor Relating to this
Agreement and any Series Supplement and the Collateral.

(a) Representations and Warranties. Each Transferor hereby severally represents
and warrants to the Trust that:

(i) as of each day on which any new Receivable is created, this Agreement and
the applicable Receivables Purchase Agreement, if any, as of each Addition Date
with respect to Additional Accounts designated on such Addition Date, this
Agreement, the applicable Receivables Purchase Agreement, if any, and the
related Account Assignment, each constitutes a legal, valid and binding
obligation of such Transferor enforceable against such Transferor in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally from time to time in effect or general
principles of equity;

(ii) as of each Issuance Date, this Agreement, the applicable Receivables
Purchase Agreement, if any, the applicable Pooling and Servicing Agreement and
the applicable Series Supplement, each constitutes a legal, valid and binding
obligation of such Transferor enforceable against such Transferor in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally from time to time in effect or general
principles of equity;

(iii) as of each Increase Date, this Agreement, the applicable Pooling and
Servicing Agreement and the applicable Series Supplement, and as of each
Addition Date on which an Additional Collateral Certificate is designated, this
Agreement, the applicable Pooling and Servicing Agreement, the applicable Series
Supplement and the related Certificate Assignment, each constitutes a legal,
valid and binding obligation of such Transferor enforceable against such
Transferor in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting creditors’ rights generally from time to time in
effect or general principles of equity;

(iv) as of (A) the Initial Issuance Date, with respect to the FUSA Collateral
Certificate, and the Amendment Closing Date, with respect to the Chase
Collateral Certificate, (B) the applicable Cut Off Date with respect to

 

22



--------------------------------------------------------------------------------

the Initial Accounts (and the Receivables arising therein) and each Additional
Cut Off Date with respect to Additional Accounts (and the Receivables arising
therein) and (C) the Addition Date with respect to an Additional Collateral
Certificate, the portion of Schedule 1 or Schedule 2, as applicable, to this
Agreement under such Transferor’s name, as supplemented to such date, is an
accurate and complete listing or identification, as applicable, in all material
respects of:

(1) with respect to Schedule 2, the Initial Accounts and Additional Accounts the
Receivables in which were transferred by such Transferor, and the information
contained therein with respect to the identity of such Accounts and the
Receivables existing thereunder as of the applicable Cut Off Date is, in each
case, true and correct in all material respects; or

(2) with respect to Schedule 1, the Initial Collateral Certificates which were
transferred by such Transferor as of the Amendment Closing Date and each
Additional Collateral Certificate transferred thereafter that remains
outstanding, including any Additional Collateral Certificate transferred as of
an Addition Date, and the information contained therein with respect to the
identity of such Collateral Certificate as of the Amendment Closing Date or such
Addition Date, is, in each case, true and correct in all material respects;

(v) as of (A) each day on which any new Receivable is created, (B) the Initial
Issuance Date with respect to the FUSA Collateral Certificate and the Amendment
Closing Date with respect to the Chase Collateral Certificate, (C) the
applicable Cut Off Date with respect to the Initial Accounts (and the
Receivables arising therein) and each Additional Cut Off Date with respect to
Additional Accounts (and the Receivables arising therein), (D) each Addition
Date with respect to Additional Collateral Certificates and (E) each Increase
Date with respect to increases in the Invested Amount of a Collateral
Certificate previously conveyed to the Trust, such Transferor owns and has good
marketable title to such Receivable, Initial Collateral Certificate or
Additional Collateral Certificate, as applicable, free and clear of any Lien
(other than any Lien for municipal or other local taxes if such taxes are not
then due and payable or if such Transferor is then contesting the validity
thereof in good faith by appropriate proceedings and has set aside on its books
and records adequate reserves with respect thereto), claim or encumbrance of any
Person and such conveyance of such Receivable, Initial Collateral Certificate or
Additional Collateral Certificate to the Trust, or such increase in the Invested
Amount of a Collateral Certificate previously conveyed to the Trust, as
applicable, is made by such Transferor in compliance, in all material respects,
with all Requirements of Law applicable to such Transferor;

(vi) as of (A) each day on which any new Receivable is created, (B) the Initial
Issuance Date with respect to the FUSA Collateral Certificate and the Amendment
Closing Date with respect to the Chase Collateral

 

23



--------------------------------------------------------------------------------

Certificate, (C) the applicable Cut Off Date with respect the Initial Accounts
(and the Receivables arising therein) and each Addition Cut Off Date with
respect to Additional Accounts (and the Receivables arising therein), (D) each
Addition Date with respect to an Additional Collateral Certificate and (E) each
Increase Date with respect to an increase in the Invested Amount of a Collateral
Certificate previously conveyed to the Trust, all authorizations, consents,
orders or approvals of or registrations or declarations with any Governmental
Authority required to be obtained, effected or given by such Transferor in
connection with the conveyance to the Trust by such Transferor of such
Receivables or Additional Collateral Certificate or the increase of the Invested
Amount of any Collateral Certificate previously conveyed to the Trust by such
Transferor have been duly obtained, effected or given and are in full force and
effect;

(vii) as of (A) each Issuance Date, (B) the applicable Cut Off Date with respect
the Initial Accounts (and the Receivables arising therein) and each Addition Cut
Off Date with respect to Additional Accounts (and the Receivables arising
therein), (C) each Addition Date with respect to an Additional Collateral
Certificate and (D) each Increase Date with respect to an increase in the
Invested Amount of a Collateral Certificate previously conveyed to the Trust,
this Agreement constitutes a valid sale, transfer and assignment to the Trust of
all right, title and interest of such Transferor in the Initial Collateral
Certificate, any Receivables existing on and after such date, any Additional
Collateral Certificate or any increased amount of such Collateral Certificate,
as applicable, transferred to the Trust by such Transferor and the proceeds
thereof and Interchange and Recoveries identified as relating to the Receivables
transferred to the Trust by such Transferor or, if this Agreement or, in the
case of an Additional Collateral Certificate or Additional Accounts, the related
Certificate Assignment or Account Assignment, as applicable, does not constitute
a sale of such property, it creates a valid and continuing security interest (as
defined in the applicable UCC) in such property in favor of the Trust, which
security interest is prior to all other Liens, and is enforceable as such
against creditors of and purchasers from such Transferor;

(viii) as of (A) each Issuance Date, (B) the applicable Cut Off Date with
respect the Initial Accounts (and the Receivables arising therein) and each
Addition Cut Off Date with respect to Additional Accounts (and the Receivables
arising therein), (C) each Addition Date with respect to an Additional
Collateral Certificate and (D) each Increase Date with respect to an increase in
the Invested Amount of a Collateral Certificate previously conveyed to the
Trust, such Transferor has caused or will have caused within ten days, the
filing of all appropriate financing statements in the proper filing office in
the appropriate jurisdictions under applicable law in order to perfect the
security interest in such property granted to the Trust hereunder and upon the
filing of all such appropriate financing statements, the Trust shall have a
first priority perfected security or ownership interest in such property and
proceeds;

 

24



--------------------------------------------------------------------------------

(ix) as of (A) each Issuance Date, (B) the applicable Cut Off Date with respect
the Initial Accounts (and the Receivables arising therein) and each Addition Cut
Off Date with respect to Additional Accounts (and the Receivables arising
therein), (C) each Addition Date with respect to an Additional Collateral
Certificate and (D) each Increase Date with respect to an increase in the
Invested Amount of a Collateral Certificate previously conveyed to the Trust,
other than the security interest granted to the Trust pursuant to this Agreement
or any other security interest that has been terminated, such Transferor has not
pledged, assigned, sold, granted a security interest in, or otherwise conveyed
such property; such Transferor has not authorized the filing of and is not aware
of any financing statements against such Transferor that include a description
of collateral covering such property other than any financing statement relating
to the security interest granted to the Trust hereunder or that has been
terminated; and such Transferor is not aware of any judgment or tax lien filings
against such Transferor. Upon the filing of any applicable financing statements
and, in the case of Receivables hereafter created and the proceeds thereof, upon
the creation thereof, the Trust shall have a first priority perfected security
interest or ownership interest in such property and proceeds;

(x) as of (A) each Issuance Date, (B) each Increase Date with respect to an
increase in the Invested Amount of a Collateral Certificate previously conveyed
to the Trust and (C) each Addition Date with respect to an Additional Collateral
Certificate, such Collateral Certificate constitutes a “certificated security”
within the meaning of the applicable UCC; such Transferor has in its possession
all original copies of each certificate that constitutes or evidences such
Collateral Certificate; the certificates that constitute or evidence such
Collateral Certificate do not have any marks or notations indicating that they
have been pledged, assigned or otherwise conveyed to any Person other than the
Trust; and all financing statements filed or to be filed against such Transferor
in favor of the Trust in connection herewith describing such Collateral
Certificate contain a statement to the following effect: “A purchase of or
security interest in any collateral described in this financing statement will
violate the rights of the Trust”;

(xi) as of each Addition Date with respect to an Additional Collateral
Certificate, such Additional Collateral Certificate is an Eligible Collateral
Certificate;

(xii) as of each Cut Off Date, the related Initial Accounts, and as of each
Addition Cut Off Date, the related Additional Accounts are Eligible Accounts;

(xiii) as of (A) the applicable Cut Off Date with respect to the Receivables
then existing in each Initial Account owned by such Transferor and the
applicable Addition Cut Off Date with respect to the Receivables then existing
in each Additional Account owned by such Transferor, (B) the date of the
creation of each new Receivable transferred to the Trust by such Transferor and

 

25



--------------------------------------------------------------------------------

(C) each Issuance Date with respect to all Receivables which have been conveyed
to the Trust by such Transferor, each such Receivable constitutes an “account”
within the meaning of the applicable UCC;

(xiv) as of (A) the applicable Cut Off Date with respect to the Receivables then
existing in each Initial Account owned by such Transferor and the applicable
Addition Cut Off Date with respect to the Receivables then existing in each
Additional Account owned by such Transferor and (B) the date of the creation of
any new Receivable transferred to the Trust by such Transferor, such Receivable
is an Eligible Receivable;

(xv) on the applicable Cut Off Date, with respect to Initial Accounts owned by
such Transferor, or Addition Cut Off Date, with respect to Additional Accounts
owned by such Transferor, no selection procedures believed by such Transferor to
be materially adverse to the interests of the Noteholders have been used in
selecting such Accounts; and

(xvi) on the Initial Issuance Date, with respect to the FUSA Collateral
Certificate, the Amendment Closing Date, with respect to the Chase Collateral
Certificate, and on each applicable Increase Date, with respect to the
Collateral Certificate which is to have its Invested Amount increased, such
Collateral Certificate is an Eligible Collateral Certificate.

(b) Notice of Breach. The representations and warranties set forth in
Section 2.03 and this Section 2.04 shall survive the transfers and assignments
of the Collateral Certificates and the Receivables to the Trust, the pledge of
the Collateral Certificates and the Receivables to the Collateral Agent pursuant
to the Asset Pool Supplement, and the issuance of the Notes. Upon discovery by
any Transferor, the Servicer, the Indenture Trustee, the applicable Collateral
Agent or the Owner Trustee of a breach of any of the representations and
warranties set forth in Section 2.03 or this Section 2.04, the party discovering
such breach shall give prompt written notice to the other parties following such
discovery.

Section 2.05 Transfer of Ineligible Receivables and Ineligible Collateral
Certificates.

(a) Automatic Removal. With respect to Receivables or Collateral Certificates,
in the event that:

(i) (1) any representation or warranty contained in subsection 2.04(a)(v) is not
true and correct in any material respect as of the date specified therein, or in
the event that a Receivable is not an Eligible Receivable or a Collateral
Certificate is not an Eligible Collateral Certificate, and (2) any of the
following two conditions is met: (A) as a result of such breach or event such
Receivable is charged off as uncollectible or the Trust’s rights in, to or under
such Collateral Certificate or Receivable or its proceeds are impaired or the
proceeds of such Collateral Certificate or Receivable are not available for any
reason to the

 

26



--------------------------------------------------------------------------------

Trust free and clear of any Lien; or (B) the Lien upon the subject Receivable or
Collateral Certificate arises in favor of the United States of America or any
state or any agency or instrumentality thereof and involves taxes or liens
arising under Title IV of ERISA or has been consented to by the applicable
Transferor; or

(ii) with respect to Receivables, the applicable Transferor has taken an action
which causes a Receivable to be deemed to be an Ineligible Receivable in
accordance with subsection 2.08(a);

then, upon the earlier to occur of the discovery of such breach or event by the
applicable Transferor or the Servicer or receipt by the Transferor who conveyed
such Receivable or Collateral Certificate of written notice of such breach or
event given by the Indenture Trustee, the applicable Collateral Agent or the
Owner Trustee, then the applicable Transferor shall accept reassignment of all
applicable Receivables or of the applicable Collateral Certificate on the terms
and conditions set forth in paragraph (c) below.

(b) Removal After Cure Period. In the event any representation or warranty
contained in subsection 2.04(a)(iv), (vi), (vii), (ix), (x), (xi), (xii),
(xiii), (xiv), (xv) or (xvi) is not true and correct in any material respect as
of the date specified therein with respect to (x) any Collateral Certificate and
such breach has a material adverse effect on such Collateral Certificate or
(y) any Receivable or the related Account and such breach has a material and
adverse effect on such Receivable, then, unless cured within 60 days (or such
longer period, not in excess of 120 days, as may be agreed to by the Indenture
Trustee, the applicable Collateral Agent and the Servicer) after the earlier to
occur of the discovery thereof by the Transferor who conveyed such Collateral
Certificate or Receivable to the Trust or receipt by such Transferor of written
notice thereof given by the Owner Trustee, the Indenture Trustee, the applicable
Collateral Agent or the Servicer, then such Transferor shall accept reassignment
of the Ineligible Collateral Certificate or of the Ineligible Receivable, as the
case may be, on the terms and conditions set forth in paragraph (c) below.

(c) Procedures for Removal. When the provisions of subsection 2.05(a) or
(b) above require (i) removal of a Collateral Certificate, the applicable
Collateral Agent shall deliver such Collateral Certificate (such Collateral
Certificate, an “Ineligible Collateral Certificate”) to the applicable
Transferor with a valid assignment in the name of such Transferor for
cancellation by such Transferor and directing the Servicer to deduct the
Invested Amount of each such Ineligible Collateral Certificate from the Pool
Balance for the applicable Asset Pool and to decrease the Transferor Amount of
such Asset Pool by the Invested Amount of such Ineligible Collateral Certificate
or (ii) removal of a Receivable, the applicable Transferor shall accept
reassignment of such Receivable (each such Receivable, an “Ineligible
Receivable”) by directing the Servicer to deduct the principal balance of each
such Ineligible Receivable from the Pool Balance for the applicable Asset Pool
and to decrease the Transferor Amount of such Asset Pool by the principal
balance of such Ineligible Receivable. On and after the date of such removal,
the Invested Amount of each Ineligible Collateral Certificate and the principal
balance of each Ineligible Receivable

 

27



--------------------------------------------------------------------------------

shall be deducted from the Pool Balance and Transferor Amount for the applicable
Asset Pool. In the event that the exclusion of an Ineligible Collateral
Certificate or an Ineligible Receivable from the calculation of the Transferor
Amount for an Asset Pool would cause the Transferor Amount for such Asset Pool
to be reduced below the Required Transferor Amount for such Asset Pool or the
Pool Balance for such Asset Pool to be reduced below the Minimum Pool Balance
for such Asset Pool or would otherwise not be permitted by law, the Transferor
who conveyed such Ineligible Collateral Certificate or Ineligible Receivable
shall immediately, but in no event later than 10 Business Days after such event,
make a deposit in the Excess Funding Account for that Asset Pool in immediately
available funds in an amount equal to the amount by which (x) the Transferor
Amount for that Asset Pool would be reduced below the Required Transferor Amount
for that Asset Pool or (y) the Pool Balance for that Asset Pool would be reduced
below the Minimum Pool Balance for that Asset Pool.

Upon reassignment of any Ineligible Collateral Certificate or Ineligible
Receivable, the Trust shall automatically and without further action be deemed
to transfer, assign, set-over and otherwise convey to the applicable Transferor
or its designee, without recourse, representation or warranty, all the right,
title and interest of the Trust in and to such Ineligible Collateral Certificate
or Ineligible Receivable, all Interchange and Recoveries related to any such
Receivable, all monies and amounts due or to become due and all proceeds thereof
and such reassigned Ineligible Collateral Certificate or Ineligible Receivable
shall be treated by the Trust as collected in full as of the date on which it
was transferred. The obligation of each Transferor to accept reassignment of any
Ineligible Collateral Certificate or Ineligible Receivable conveyed to the Trust
by such Transferor, and to make the deposits, if any, required to be made to the
applicable Excess Funding Account as provided in this Section, shall constitute
the sole remedy respecting the event giving rise to such obligation available to
the Trust or the Noteholders (or the Indenture Trustee or the applicable
Collateral Agent on behalf of the Noteholders). The Trust shall execute such
documents and instruments of transfer or assignment and take such other actions
as shall reasonably be requested and provided by the applicable Transferor to
effect the conveyance of such Ineligible Collateral Certificate or Ineligible
Receivable pursuant to this subsection 2.05(c), but only upon receipt of an
Officer’s Certificate from such Transferor that states that all conditions set
forth in this Section 2.05 have been satisfied.

Section 2.06 Reassignment of Collateral. In the event any representation or
warranty of a Transferor set forth in subsection 2.03(a) or (c) or subsection
2.04(a)(i), (ii), (iii) or (vii) is not true and correct in any material respect
and such breach has a material adverse effect on the Receivables designated for
inclusion in an Asset Pool or a particular Collateral Certificate transferred to
the Trust by such Transferor or the availability of the proceeds thereof to the
Trust then, either the Owner Trustee, the Indenture Trustee, the applicable
Collateral Agent or the Holders of Notes secured by the applicable Asset Pool
evidencing more than 66 2/3% of the aggregate unpaid principal amount of all
Outstanding Notes secured by the applicable Asset Pool, by notice then given to
the applicable Transferor, the Administrator and the Servicer (and to the Owner
Trustee, the Indenture Trustee and the applicable Collateral Agent, if given by
the Noteholders), may direct such Transferor to accept a reassignment of the
Receivables

 

28



--------------------------------------------------------------------------------

designated for inclusion in such Asset Pool and/or any such Collateral
Certificate conveyed to the Trust by such Transferor and designated for
inclusion in such Asset Pool, pursuant to this Agreement, the applicable
Receivables Purchase Agreement, if any, the applicable Series Supplement, the
applicable Account Assignment or the applicable Certificate Assignment, if such
breach and any material adverse effect caused by such breach is not cured within
60 days of such notice (or within such longer period as may be specified in such
notice), and upon those conditions such Transferor shall be obligated to accept
such reassignment on the terms set forth below; provided, however, that a
Transferor shall only be required to accept reassignment of Receivables or
Collateral Certificates transferred under an agreement with respect to which the
relevant representation and warranty was deemed to be breached; and provided,
further, the affected Receivables and the affected Collateral Certificates will
not be reassigned to such Transferor if, on any day during such applicable
period the relevant representation and warranty shall be true and correct in all
material respects as if made on such day. The applicable Transferor shall
deposit the portion of the Reassignment Amount attributable to the applicable
Notes in the Collection Account to be treated (i) in connection with amounts
determined under clause (a) of the definition of “Reassignment Amount,” as
Principal Collections for each Series of Notes and (ii) in connection with the
amounts determined under clause (b) of the definition of “Reassignment Amount,”
as Finance Charge Collections for each Series of Notes, in either case, in
immediately available funds not later than 1:00 p.m., New York City time, on the
First Note Transfer Date following the Monthly Period in which such reassignment
obligation arises, in payment for such reassignment.

If the Owner Trustee, the Indenture Trustee, the applicable Collateral Agent or
the Noteholders give notice directing the applicable Transferor to accept a
reassignment of any Receivables or any Collateral Certificate as provided above,
the obligation of such Transferor to accept such reassignment pursuant to this
Section 2.06 and to make the deposit required to be made to the Collection
Account for each Series of Notes as provided in this Section 2.06 shall
constitute the sole remedy respecting an event of the type specified above in
this Section 2.06 available to the Noteholders (or the Indenture Trustee or any
Collateral Agent on behalf of the Noteholders). Upon reassignment of the
affected Receivables and any affected Collateral Certificate on the First Note
Transfer Date following the Monthly Period in which such obligation arises, the
Trust shall automatically and without further action be deemed to transfer,
assign, set-over and otherwise convey to the applicable Transferor, without
recourse, representation or warranty, all the right, title and interest of the
Trust in and to the affected Receivables and affected Collateral Certificates,
all Interchange and Recoveries allocable to the Trust with respect thereto, and
all monies and amounts due or to become due with respect thereto and all
proceeds of the Receivables and Insurance Proceeds relating thereto allocated to
the Receivables (and any costs or expenses incurred by the Indenture Trustee in
connection with such reassignment shall be reimbursed by the Servicer). The
Trust shall execute such documents and instruments of transfer or assignment and
take such other actions as shall reasonably be requested by the applicable
Transferor to effect the conveyance of such property pursuant to this Section.

 

29



--------------------------------------------------------------------------------

Section 2.07 Additional Transferors. The Transferor may designate Affiliates of
the Transferor to be included as Transferors (“Additional Transferors”) under
this Agreement in an amendment hereto pursuant to subsection 12.01(a) and, in
connection with such designation, the Transferor shall surrender the Transferor
Certificate for the applicable Asset Pool to the Owner Trustee in exchange for a
newly issued Transferor Certificate for such Asset Pool modified to reflect such
Additional Transferor’s interest in the Transferor Interest of such Asset Pool;
provided, however, that each Additional Transferor shall agree in such amendment
hereto to assume all of the duties and obligations of the Transferor hereunder;
and provided, further, that prior to any such designation and exchange (i) the
Owner Trustee shall have received an Issuing Entity Tax Opinion, (ii) the Note
Rating Agency Condition shall have been satisfied, (iii) the Master Trust
Trustee shall have received the Master Trust Tax Opinion and (iv) any additional
conditions to the transfer of a Beneficial Interest provided in Section 3.02 of
the Trust Agreement shall have been satisfied.

Section 2.08 Covenants of each Transferor. Each Transferor hereby severally
covenants that:

(a) Receivables Not To Be Evidenced by Promissory Notes. Except in connection
with its enforcement or collection of an Account, such Transferor will take no
action to cause any Receivable conveyed by it to the Trust to be evidenced by
any instrument (as defined in the UCC) and if any such Receivable is so
evidenced it shall be deemed to be an Ineligible Receivable in accordance with
subsection 2.05(a) and shall be reassigned to such Transferor in accordance with
subsection 2.05(c). Each Receivable shall be payable pursuant to a contract
which does not create a Lien on any goods purchased thereunder. Each Transferor
will take no action to cause any Receivable to be anything other than an
“account” (as defined in the UCC).

(b) Security Interests. Except for the conveyances hereunder, such Transferor
will not sell, pledge, assign or transfer to any other Person, or grant, create,
incur, assume or suffer to exist any Lien on, any Receivable or Collateral
Certificate conveyed by it to the Trust, whether now existing or hereafter
created, or any interest therein; such Transferor will immediately notify the
Indenture Trustee, the applicable Collateral Agent and the Owner Trustee of the
existence of any Lien on any Receivable or Collateral Certificate; and such
Transferor shall defend the right, title and interest of the Trust, the
Indenture Trustee and the applicable Collateral Agent in, to and under the
Receivables and any Collateral Certificate, whether now existing or hereafter
created, against all claims of third parties claiming through or under such
Transferor; provided, however, that nothing in this subsection 2.08(b) shall
prevent or be deemed to prohibit such Transferor from suffering to exist upon
any of the Receivables any Liens for municipal or other local taxes if such
taxes shall not at the time be due and payable or if such Transferor shall
currently be contesting the validity thereof in good faith by appropriate
proceedings and shall have set aside on its books adequate reserves with respect
thereto.

(c) Transferor Interest. Except for the conveyances hereunder, in connection
with any transaction permitted by subsection 6.02(a)(i) and as provided in

 

30



--------------------------------------------------------------------------------

Section 2.07 of this Agreement, such Transferor agrees not to transfer, sell,
assign, exchange or otherwise convey or pledge, hypothecate or otherwise grant a
security interest in the Transferor Interest of any Asset Pool or any Transferor
Certificate for any Asset Pool and any such attempted transfer, assignment,
exchange, conveyance, pledge, hypothecation, grant or sale shall be void, unless
the Owner Trustee shall have received an Issuing Entity Tax Opinion.

(d) Delivery of Collections. In the event that such Transferor receives
Collections, such Transferor agrees to pay the Servicer all such Collections as
soon as practicable after receipt thereof.

(e) Notice of Liens. Such Transferor shall notify the Owner Trustee, the
Indenture Trustee and the applicable Collateral Agent promptly after becoming
aware of any Lien on any Receivable or Collateral Certificate conveyed by it to
the Trust other than the conveyances hereunder and under the applicable
Receivables Purchase Agreement, if any, the applicable Pooling and Servicing
Agreement, the applicable Series Supplement, the Indenture and the applicable
Asset Pool Supplement.

(f) Credit Card Agreements and Guidelines. Each Transferor that is an Account
Owner covenants that it shall comply with and perform its obligations under the
Credit Card Agreements relating to the Accounts and the Credit Card Guidelines
and all applicable rules and regulations of the applicable credit card company
except insofar as any failure to comply or perform would not materially and
adversely affect the rights of the Trust or the Noteholders; provided, however,
the applicable Transferor may change the terms and provisions of the applicable
Credit Card Agreements or the applicable Credit Card Guidelines in any respect
(including the reduction of the required minimum monthly payment, the
calculation of the amount, or the timing, of charge-offs and the Periodic
Finance Charges and other fees to be assessed thereon) only if such change
(i) would not, in the reasonable belief of such applicable Transferor, cause an
Early Amortization Event or Event of Default to occur, and (ii) is made
applicable to any comparable segment of the consumer revolving credit card
accounts owned by such applicable Transferor which have characteristics the same
as, or substantially similar to, the Accounts that are the subject of such
change, except as otherwise restricted by an endorsement, sponsorship, or other
agreement between such applicable Transferor and an unrelated third party or by
the terms of the Credit Card Agreements.

Section 2.09 Covenants of Each Transferor with Respect to Any Applicable
Receivables Purchase Agreement. Each Transferor, if such Transferor is a party
to a Receivables Purchase Agreement, in its capacity as purchaser of Receivables
from any Account Owner pursuant to any such Receivables Purchase Agreement,
hereby covenants that such Transferor will at all times enforce the covenants
and agreements of any Account Owner in such Receivables Purchase Agreement,
including covenants that the Account Owner shall at all times enforce the
covenants and agreements of it, as the case may be, in any Receivables Purchase
Agreement.

Section 2.10 [Reserved]

 

31



--------------------------------------------------------------------------------

Section 2.11 Increases in the Invested Amount of an Existing Collateral
Certificate.

(a) The Invested Amount of any Collateral Certificate previously conveyed to the
Trust and designated for inclusion in an Asset Pool may be increased by the
applicable Transferor on any Business Day in connection with:

(i) the issuance of an additional Series, Class or Tranche of Notes secured by
such Asset Pool; or

(ii) the increase of the Transferor Amount for such Asset Pool.

(b) In connection with any increase in the Invested Amount of a Collateral
Certificate previously conveyed to the Trust, such increase shall either be
funded from the proceeds of the issuance of an additional Series, Class or
Tranche of Notes or funded by the applicable Transferor (which funding may be in
cash or through an increase in the Transferor Interest for such Asset Pool).

(c) Notwithstanding any other provision of this Agreement, with respect to any
Monthly Period, the Invested Amount of a Collateral Certificate previously
conveyed to the Trust shall not be increased, including increases pursuant to
this Section 2.11, if (i) an Early Amortization Event shall have occurred with
respect to any Notes as a result of a failure to add Collateral to the Trust for
inclusion in a specified Asset Pool or a failure to increase the Invested Amount
of a Collateral Certificate previously conveyed to the Trust at a time when the
Pool Balance for such Asset Pool for the prior Monthly Period is less than the
Minimum Pool Balance for such Asset Pool for such prior Monthly Period and
(ii) increasing the Invested Amount of or reinvesting in a Collateral
Certificate previously conveyed to the Trust would result in a reduction in the
allocation percentage applicable for principal collections for such Collateral
Certificate.

Section 2.12 Addition of Collateral.

(a) Required Additions.

(i) Required Additions. If, (A) as determined on any Determination Date, the
Transferor Amount for an Asset Pool for the prior Monthly Period is less than
the Required Transferor Amount for such Asset Pool for such prior Monthly
Period, the applicable Transferor shall (1) designate Receivables in additional
Accounts to be transferred to the Trust (each, an “Additional Account”) for
designation pursuant to the applicable Asset Pool Supplement, (2) designate one
or more additional Collateral Certificates to be transferred to the Trust (each,
an “Additional Collateral Certificate”) for designation pursuant to the
applicable Asset Pool Supplement or (3) increase the Invested Amount of one or
more Collateral Certificates previously conveyed to the Trust pursuant to
Section 2.11 in a sufficient amount such that, after giving effect to such
addition or increase, the Transferor Amount for such Asset Pool for the prior
Monthly Period would have been at least equal to the Required

 

32



--------------------------------------------------------------------------------

Transferor Amount for such Asset Pool for such prior Monthly Period, or (B) as
determined on any Determination Date, the Pool Balance for such Asset Pool for
the prior Monthly Period is less than the Minimum Pool Balance for such Asset
Pool for such prior Monthly Period, the applicable Transferor shall
(1) designate Receivables in Additional Accounts to be transferred to the Trust
for designation pursuant to the applicable Asset Pool Supplement, (2) designate
one or more Additional Collateral Certificates to be transferred to the Trust
for designation pursuant to the applicable Asset Pool Supplement or (3) increase
the Invested Amount of one or more Collateral Certificates previously conveyed
to the Trust pursuant to Section 2.11 in a sufficient amount such that, after
giving effect to such addition or increase, the Pool Balance for the applicable
Asset Pool would have been at least equal to the Minimum Pool Balance for such
Asset Pool for the prior Monthly Period; provided, however, that in the event of
a Servicer Rating Event, the Transferor Amount and the Pool Balance for an Asset
Pool will be determined on a daily basis in accordance with a method to be
determined by the Servicer, subject to satisfaction of the Note Rating Agency
Condition.

Any increase in the Invested Amount of one or more Collateral Certificates
previously conveyed to the Trust shall occur and/or designation of Receivables
in any Additional Accounts and/or any Additional Collateral Certificates to be
transferred to the Trust for designation to a particular Asset Pool shall be
transferred to the Trust and designated for inclusion in such Asset Pool on or
before the thirtieth Business Day following such Determination Date (such date,
in connection with the addition of Additional Accounts or Additional Collateral
Certificates, the “Addition Date” and in connection with the increase of a
Collateral Certificate previously conveyed to the Trust, the “Increase Date”);
provided, however, that in the event of a Servicer Rating Event, any such
Addition Date or Increase Date shall be on or before the tenth Business Date
following such Determination Date. The failure of the applicable Transferor to
increase the Pool Balance or the Transferor Amount for the applicable Asset Pool
as provided in this clause (i) solely as a result of the unavailability to the
applicable Transferor of a sufficient amount of Additional Accounts and/or
Additional Collateral Certificates and/or the inability to increase the Invested
Amount of one or more Collateral Certificates previously conveyed to the Trust
shall not constitute a breach of this Agreement; provided that any such failure
which has not been timely cured may nevertheless result in the occurrence of an
Early Amortization Event.

(ii) Any Additional Accounts or Additional Collateral Certificates designated to
be included as Trust Assets pursuant to clause (i) above may only be so included
if the applicable conditions specified in subsection (c) below have been
satisfied.

(b) Permitted Additions.

(i) In addition to its obligation under subsection 2.12(a), each Transferor may,
but shall not be obligated to, subject to the

 

33



--------------------------------------------------------------------------------

conditions in paragraph (c) below, (x) designate from time to time Receivables
in Additional Accounts to be included as Trust Assets, and/or Additional
Collateral Certificates to be included as Trust Assets and (y) increase the
Invested Amount of a Collateral Certificate previously conveyed to the Trust.
Such additional Collateral shall be transferred to the Issuing Entity on the
Addition Date or Increase Date, as applicable.

(ii) On any Business Day, consideration in the form of cash will be applied or
an increase in the Transferor Interest will be effected in connection with any
increase in the Trust Assets pursuant to Section 2.11 or this Section 2.12, as
applicable.

(c) Conditions to Additions. On each Addition Date with respect to any
Additional Accounts and/or Additional Collateral Certificates, the applicable
Receivables in Additional Accounts (and such Additional Accounts shall be deemed
to be Accounts for purposes of this Agreement) or the applicable Additional
Collateral Certificates existing as of the close of business on the applicable
Addition Date shall be designated as additional Trust Assets, subject to the
satisfaction of the following conditions (which shall not apply with respect to
any increase in the Invested Amount of any Collateral Certificate previously
conveyed to the Trust except as specified in clause (i) below):

(i) on or before the third Business Day prior to the Addition Date or Increase
Date with respect to additions or increases pursuant to subsection 2.12(a) and
on or before the fifth Business Day prior to the Addition Date with respect to
additions pursuant to subsection 2.12(b) (the “Notice Date”), the applicable
Transferor shall have delivered to the Owner Trustee, the Indenture Trustee, the
Servicer, the applicable Collateral Agent and each Note Rating Agency written
notice (unless such notice requirement is otherwise waived) that the Additional
Accounts and/or Additional Collateral Certificates will be included in the Trust
Assets or an increased Invested Amount of a Collateral Certificate previously
conveyed to the Trust will be included in the Trust Assets (the latter notice
requirement shall only apply to increases made pursuant to subsection 2.12(a);
provided, however, that notice shall be delivered to the applicable Collateral
Agent in connection with any increase in the Invested Amount of a Collateral
Certificate previously conveyed to the Trust on or prior to the relevant
Increase Date), which notice shall specify, as applicable, (x) the approximate
aggregate amount of the Principal Receivables to be pledged, (y) the Invested
Amount of the Collateral Certificates to be pledged or (z) the amount by which
the Invested Amount of a Collateral Certificate previously conveyed to the Trust
is to be increased, as well as the applicable Addition Date or Increase Date
and, in connection with the Additional Accounts, the Addition Cut Off Date;

(ii) the applicable Transferor shall represent and warrant as of the applicable
Addition Cut Off Date, each Additional Account is an Eligible Account;

 

34



--------------------------------------------------------------------------------

(iii) the applicable Transferor shall represent and warrant as of the applicable
Addition Date, each Additional Collateral Certificate is an Eligible Collateral
Certificate;

(iv) on or before the Addition Date with respect to Additional Accounts and the
Receivables arising thereunder, the applicable Transferor shall have delivered
to the Owner Trustee, on behalf of the Issuing Entity, and the Servicer a
written assignment in substantially the form of Exhibit A-2 (the “Account
Assignment”) and the applicable Transferor shall have delivered to the Owner
Trustee, on behalf of the Issuing Entity, a computer file containing a true and
complete list of all Additional Accounts designated by such Account Assignment,
identified by account number and the aggregate amount of the Receivables in each
Additional Account as of the Addition Cut Off Date, and stating to which Asset
Pool such Additional Accounts belong, which computer file shall be as of the
date of such Account Assignment, incorporated into and made a part of such
Account Assignment and this Agreement;

(v) on or before the Addition Date with respect to Additional Collateral
Certificates, the applicable Transferor shall have delivered to the Owner
Trustee, on behalf of the Issuing Entity, a written assignment in substantially
the form of Exhibit A-1 (the “Certificate Assignment”) and each Collateral
Certificate shall be registered in the name of the Owner Trustee, on behalf of
the Issuing Entity;

(vi) as of each of the Addition Cut Off Date and the Addition Date, no
Insolvency Event with respect to the Account Owner, as applicable, or such
Transferor shall have occurred nor shall the transfer to the Trust of the
Receivables arising in the Additional Accounts or of the Additional Collateral
Certificate have been made in contemplation of the occurrence thereof;

(vii) the acquisition by the Trust of the Receivables arising in the Additional
Accounts or of the Additional Collateral Certificate shall not, in the
reasonable belief of the applicable Transferor, result in an Adverse Effect;

(viii) as of (i) the Addition Cut Off Date, the Assignment constitutes a valid
sale, transfer and assignment to the Trust of all right, title and interest,
whether owned on the Addition Cut Off Date or thereafter acquired, of the
Transferor in the Receivables existing on the Addition Cut Off Date or
thereafter created in the Additional Accounts, all Interchange and Recoveries
related thereto, all monies due or to become due and all amounts received or
receivable with respect thereto and the “proceeds” (including “proceeds” as
defined in the applicable UCC) thereof, or, if this Assignment does not
constitute a sale of such property, it constitutes a grant of a “security
interest” (as defined in the applicable UCC) in such property to the Trust,
which, in the case of existing Receivables and the proceeds thereof, is
enforceable upon execution and delivery of this Assignment, and which will be
enforceable with respect to such

 

35



--------------------------------------------------------------------------------

Receivables hereafter created and the proceeds thereof upon such creation or
(ii) the Addition Date in connection with an Additional Collateral Certificate,
the Assignment constitutes either (x) a valid sale, transfer and assignment to
the Trust of all right, title and interest of the Transferor in the Additional
Collateral Certificate designated on the Addition Date and such Additional
Collateral Certificate will be held by the Owner Trustee, on behalf of the
Trust, free and clear of any Lien of any Person claiming through or under the
Transferor or any of its Affiliates, or (y) a valid transfer for security of all
of the Transferor’s right, title and interest in such Additional Collateral
Certificate to the Owner Trustee, on behalf of the Trust, which is enforceable
upon execution and delivery of this Assignment. Upon the filing of all such
appropriate financing statements, the Trust shall have a first priority
perfected security or ownership interest in such property and proceeds;

(ix) if, with respect to any three-month period or with respect to any
twelve-month period, the aggregate number of Additional Accounts designated to
have their Receivables added to the Trust and designated for inclusion in any
Asset Pool, shall exceed the applicable Aggregate Addition Limit for such Asset
Pool, the applicable Transferor shall have received notice from each Note Rating
Agency that the inclusion pursuant to subsection 2.12(b) of such Additional
Accounts in excess of the applicable Aggregate Addition Limit will not result in
the reduction or withdrawal of its then existing rating of any Series, Class or
Tranche of Notes then issued and Outstanding and shall have delivered such
notice to the Owner Trustee, on behalf of the Issuing Entity;

(x) if so notified by any Note Rating Agency on or before the second Business
Day prior to the Addition Date with respect to additions of Additional
Collateral Certificates pursuant to subsection 2.12(a) or on or before the
fourth Business Day prior to the Addition Date with respect to additions of
Additional Collateral Certificates pursuant to subsection 2.12(b) that such Note
Rating Agency has elected to impose a Note Rating Agency Condition with respect
to the addition of an Additional Collateral Certificate, the applicable
Transferor shall have received notice from such Note Rating Agency on or prior
to the applicable Addition Date that the Note Rating Agency Condition shall have
been satisfied with respect to such Note Rating Agency and the Transferor shall
have delivered such notice to the Owner Trustee, on behalf of the Issuing
Entity; and

(xi) such Transferor shall have delivered to the Owner Trustee, on behalf of the
Issuing Entity, an Officer’s Certificate, dated the Addition Date, confirming,
to the extent applicable, the items set forth in clauses (ii) through (x) above.

Section 2.13 Removal of Accounts.

(a) Subject to the conditions set forth below, each Transferor may, but shall
not be obligated to, designate Receivables for removal from the Trust (the

 

36



--------------------------------------------------------------------------------

“Removed Accounts”). On or before the fifth Business Day (the “Removal Notice
Date”) prior to the date on which the Receivables from the designated Removed
Accounts will be reassigned to the applicable Transferor (the “Removal Date”),
the Issuing Entity shall give the Owner Trustee, the Indenture Trustee, the
Servicer, the applicable Collateral Agent and each Note Rating Agency written
notice that the Receivables from such Removed Accounts are to be reassigned to
the applicable Transferor.

(b) The applicable Transferor shall be permitted to designate and require
reassignment to it of Receivables from Removed Accounts only upon satisfaction
of the following conditions:

(i) all of the requirements for the removal of Accounts under the applicable
Asset Pool Supplement have been satisfied;

(ii) the Servicer shall represent and warrant that (x) a random selection
procedure was used by the Servicer in selecting the Removed Accounts and only
one such removal of randomly selected Accounts shall occur in the then current
Monthly Period, (y) the Removed Accounts arose pursuant to an affinity,
private-label, agent-bank, co-branding or other arrangement with a third party
that has been cancelled by such third party or has expired without renewal and
which by its terms permits the third party to repurchase the Removed Accounts
subject to such arrangement, upon such cancellation or non-renewal and the third
party has exercised such repurchase right or (z) the Removed Accounts were
selected using another method that will not preclude transfers from being
accounted for as sales under generally accepted accounting principles or prevent
the applicable Transferor from continuing to qualify as a qualifying special
purpose entity in accordance with SFAS No. 140 (or any relevant replacement
statement);

(iii) the removal of any Receivable of any Removed Accounts on any Removal Date
shall not, in the reasonable belief of the applicable Transferor, cause, with
respect to the Asset Pool in which such Receivables had been designated for
inclusion, an Adverse Effect or the Transferor Amount for such Asset Pool to be
less than the Required Transferor Amount for that Asset Pool or the Pool Balance
for that Asset Pool to be less than the Minimum Pool Balance for such Monthly
Period in which such removal occurs;

(iv) on or prior to the Removal Date, the applicable Transferor shall have
delivered to the Owner Trustee, on behalf of the Issuing Entity, for execution,
a written assignment in substantially the form of Exhibit B (the “Reassignment”)
and, within five Business Days thereafter, or as otherwise agreed upon between
the applicable Transferor and the Owner Trustee, on behalf of the Issuing
Entity, the applicable Transferor shall have delivered to the Owner Trustee, on
behalf of the Issuing Entity, a computer file containing a true and complete
list of all Removed Accounts identified by account number and the

 

37



--------------------------------------------------------------------------------

aggregate amount of Receivables outstanding in each Removed Account as of the
Removal Date, and stating from which Asset Pool such Accounts are to be removed,
which computer file shall as of the Removal Date modify and amend and be made a
part of this Agreement;

(v) on or before the tenth Business Day prior to the Removal Date, each Note
Rating Agency shall have received notice from the Servicer of such proposed
removal of the Receivables of such Accounts and, if such removal is pursuant to
subclause (ii)(z) above, the Note Rating Agency Condition shall have been
satisfied; and

(vi) (A) the Issuing Entity shall have delivered to the Owner Trustee an
Officer’s Certificate confirming the items set forth in clause (i), (B) the
Servicer shall have delivered to the Owner Trustee, on behalf of the Issuing
Entity, an Officer’s Certificate confirming the items set forth in clause
(ii) above and (C) the applicable Transferor shall have delivered to the Owner
Trustee, on behalf of the Issuing Entity, an Officer’s Certificate confirming
the items set forth in clauses (iii) through (v) above. The Owner Trustee, the
Indenture Trustee and the applicable Collateral Agent may each conclusively rely
on each such Officer’s Certificate, shall have no duty to make inquiries with
regard to the matters set forth therein and shall incur no liability in so
relying.

Upon satisfaction of the above conditions, the Owner Trustee, on behalf of the
Issuing Entity, shall execute and deliver the Reassignment to such Transferor,
and the Receivables from the Removed Accounts shall no longer constitute a part
of the Collateral.

Section 2.14 Account Allocations. In the event that any Transferor is unable for
any reason to transfer Receivables to the Trust in accordance with the
provisions of this Agreement (including by reason of the application of the
provisions of Section 9.01 or any order of any Governmental Authority (a
“Transfer Restriction Event”)), then, in any such event, (a) such Transferor and
the Servicer agree (except as prohibited by any such order) to allocate and pay
to the Trust, after the date of such inability, all Collections, including
Collections of Principal Receivables and Finance Charge Receivables transferred
to the Trust prior to the occurrence of such event, and all amounts which would
have constituted Collections with respect to Principal Receivables and Finance
Charge Receivables but for such Transferor’s inability to transfer such
Receivables (up to the lesser of the amount of such insufficiency or an
aggregate amount equal to the amount of Principal Receivables and Finance Charge
Receivables in the Trust on such date transferred to the Trust by such
Transferor), (b) such Transferor and the Servicer agree that such amounts will
be applied as Collections in accordance with the terms of the applicable Asset
Pool Supplement and the terms of each Indenture Supplement and (c) for only so
long as the allocation and application of all Collections and all amounts that
would have constituted Collections are made in accordance with clauses (a) and
(b) above, Principal Receivables and Finance Charge Receivables (and all amounts
which would have constituted Principal Receivables and Finance Charge
Receivables but for such Transferor’s inability to transfer Receivables to the
Trust) which

 

38



--------------------------------------------------------------------------------

are charged off as uncollectible in accordance with this Agreement shall
continue to be allocated in accordance with the terms of the applicable Asset
Pool Supplement and each Indenture Supplement and all amounts that would have
constituted Principal Receivables but for such Transferor’s inability to
transfer Receivables to the Trust shall be deemed to be Principal Receivables
for the purpose of calculating the applicable Noteholder Percentage with respect
to Principal Receivables with respect to any Series, Class or Tranche secured by
the Receivables designated for inclusion in any Asset Pool. For the purpose of
the immediately preceding sentence, such Transferor and the Servicer shall treat
the first received Collections with respect to the Accounts as allocable to the
Trust until the Trust shall have been allocated and paid Collections in an
amount equal to the aggregate amount of Principal Receivables in the Trust as of
the date of the occurrence of such event. If such Transferor and the Servicer
are unable pursuant to any Requirements of Law to allocate Collections as
described above, such Transferor and the Servicer agree that, after the
occurrence of such event, payments on each Account with respect to the principal
balance of such Account shall be allocated first to the oldest principal balance
of such Account and shall have such payments applied as Collections in
accordance with the terms of the applicable Asset Pool Supplement and each
Indenture Supplement. The parties hereto agree that Finance Charge Receivables,
whenever created, accrued in respect of Principal Receivables which have been
conveyed to the Trust, or that would have been conveyed to the Trust but for the
above described inability to transfer such Receivables, shall continue to be a
part of the Trust notwithstanding any cessation of the transfer of additional
Principal Receivables to the Trust and Collections with respect thereto shall
continue to be allocated and paid in accordance with the terms of the applicable
Asset Pool Supplement and each Indenture Supplement.

Section 2.15 Discount Receivables.

(a) The Transferor shall have the option to designate at any time and from time
to time a fixed percentage or percentages, which may be a fixed percentage or a
variable percentage based on a formula (the “Yield Factor”), currently zero, of
all or any specified portion of Gross Principal Receivables outstanding that
have been designated for inclusion in a specified Asset Pool on any date of
determination and subsequently created to be treated as Discount Receivables and
included as Finance Charge Receivables. Subject to the conditions specified
below, the Transferor may, without notice to or the consent of any Noteholder
whose notes are secured by a specified Asset Pool, from time to time, increase,
reduce or eliminate the Yield Factor on or after such initial date of
determination and any other specified date (each, a “Discount Option Date”). The
Transferor shall provide 30 days prior written notice of any such change in a
Yield Factor with respect to a specified Asset Pool and the related Discount
Option Date to the Servicer, the Owner Trustee, the Indenture Trustee, the
applicable Collateral Agent and any Note Rating Agency and such change in the
Yield Factor shall become effective on such Discount Option Date unless such
designation in the reasonable belief of the Transferor would cause an Early
Amortization Event or Event of Default with respect to any Series, Class or
Tranche to occur, or an event which, with notice or lapse of time or both, would
constitute an Early Amortization Event or Event of Default with respect to any
Series, Class or Tranche. In addition, on each Discount Option Date after a
change in Yield Factor, the Transferor shall apply the new Yield Factor to all
or the portion of

 

39



--------------------------------------------------------------------------------

the Gross Principal Receivables outstanding that have been designated for
inclusion in a specified Asset Pool which are to be treated as Discount
Receivables.

(b) After the Discount Option Date, Discount Receivables Collections with
respect to Receivables designated for inclusion in an Asset Pool shall be
treated as Finance Charge Collections to be allocated to such Asset Pool.

[END OF ARTICLE II]

 

40



--------------------------------------------------------------------------------

ARTICLE III

COLLECTIONS, ALLOCATIONS, DEPOSITS AND PAYMENTS

Section 3.01 Collections and Allocations. The Servicer (or, if the authority of
the Servicer has been revoked pursuant to Section 10.01 hereof, or, if a
Successor Servicer has been appointed, the Successor Servicer) shall receive
from time to time funds from each Transferor in respect of Receivables and from
each applicable Master Trust with respect to the Collateral Certificates pledged
to the Trust. Upon receipt of any funds in respect of a Collateral Certificate
or Receivables, unless otherwise specified herein, the Servicer shall deposit
such amounts in the Collection Account for the Asset Pool in which such
Collateral Certificate or Receivables have been designated for inclusion, which
amounts shall be applied by the applicable Collateral Agent, on behalf of the
Indenture Trustee, for such Asset Pool pursuant to the Asset Pool Supplement for
such Asset Pool. Except as otherwise provided below, the Servicer shall deposit
Collections with respect to Receivables into the Collection Account for the
applicable Asset Pool as promptly as possible after the Date of Processing of
such Collections, but in no event later than the second Business Day following
the Date of Processing and shall deposit Collections received with respect to
Collateral Certificates with respect to any Monthly Period into the Collection
Account for the applicable Asset Pool no later than the First Note Transfer Date
for the applicable Asset Pool in the next succeeding Monthly Period. In the
event of the insolvency of the Servicer, then, immediately upon the occurrence
of such event and thereafter, the Servicer shall deposit all Collections into
the Collection Account for each applicable Asset Pool and in no such event shall
the Servicer deposit any Collections thereafter into any account established,
held or maintained with the Servicer.

For as long as Chase USA remains the Servicer hereunder and (i) no Servicer
Rating Event shall have occurred and be continuing or (ii) Chase USA obtains a
guarantee or letter of credit covering risk of collection with respect to its
deposit and payment obligations under this Agreement (in form and substance
satisfactory to each Note Rating Agency) from a guarantor having a short-term
credit rating of at least “A-1” from Standard & Poor’s or “P-1” from Moody’s or
“F1” from Fitch (or such other rating below “A-1” or “P-1,” or to the extent
rated by Fitch, “F1,” as the case may be, which is acceptable to such Note
Rating Agency), or (iii) the Note Rating Agency Condition will have been
satisfied despite the Servicer’s inability to satisfy the rating requirement
specified in clause (i) or (ii) above, or (iv) for five Business Days following
any reduction of any such rating or failure to satisfy the conditions specified
in clause (i) or (ii) above, the Servicer need not make daily deposits of
Collections into the Collection Account as provided in the preceding paragraph,
but may make deposits in an amount equal to the net amount of such deposits and
payments which would have been made with respect to Notes to receive payments on
the related Payment Dates had the conditions of this sentence not applied, in
the Collection Account in immediately available funds not later than 1:00 p.m.,
New York City time, on each applicable Note Transfer Date following the Monthly
Period with respect to which such deposit relates. To the extent that, in
accordance with this Section 3.01, the Servicer has retained amounts which would

 

41



--------------------------------------------------------------------------------

otherwise be required to be deposited into a Collection Account or any
Supplemental Bank Account with respect to any Monthly Period, the Servicer shall
be required to deposit such amounts in the applicable Collection Account or such
applicable Supplemental Bank Account on the related Note Transfer Date to the
extent necessary to make required distributions on the related Payment Date for
such Asset Pool.

Section 3.02 Allocations of Finance Charge Collections, the Default Amount and
the Trust Servicing Fee.

(a) With respect to each Monthly Period, the Servicer shall allocate to each
Asset Pool an amount equal to the Finance Charge Collections from the Trust
Assets identified in the applicable Asset Pool Supplement to be included in the
Collateral for such Asset Pool for such Monthly Period.

(b) With respect to each Monthly Period, the Servicer shall allocate to each
Asset Pool an amount equal to the Default Amount with respect to the Trust
Assets identified in the applicable Asset Pool Supplement to be included in the
Collateral for such Asset Pool for such Monthly Period.

(c) With respect to each Monthly Period, the Servicer shall allocate to each
Asset Pool an amount equal to the Servicing Fee for that Asset Pool with respect
to such Monthly Period.

Section 3.03 Allocations of Principal Collections. With respect to each Monthly
Period, the Servicer shall allocate to each Asset Pool an amount equal to the
Principal Collections from the Trust Assets identified in the applicable Asset
Pool Supplement to be included in the Collateral for such Asset Pool for such
Monthly Period.

Section 3.04 Allocations of Finance Charge Collections, the Default Amount, the
Servicing Fee and Principal Collections Allocable to the Transferor Interest of
an Asset Pool.

(a) With respect to each Monthly Period, unless otherwise stated in any
Indenture Supplement, the Servicer shall allocate to the holder of the
Transferor Interest for an Asset Pool an amount equal to the product of (i) the
Transferor Percentage for that Asset Pool with respect to such Monthly Period
and (ii) the Finance Charge Collections allocable to that Asset Pool with
respect to such Monthly Period. If so specified in any Indenture Supplement,
such amounts may be applied to cover certain shortfalls in the amount of
investment earnings on investments of funds in certain Supplemental Bank
Accounts.

(b) With respect to each Monthly Period, the Servicer shall allocate to the
holder of the Transferor Interest for an Asset Pool an amount equal to the
product of (i) the Transferor Percentage for that Asset Pool with respect to
such Monthly Period and (ii) the Default Amount allocable to that Asset Pool
with respect to such Monthly Period.

 

42



--------------------------------------------------------------------------------

(c) With respect to each Monthly Period, the Servicer shall allocate to the
holder of the Transferor Interest for an Asset Pool an amount equal to the
product of (i) the Transferor Percentage for that Asset Pool with respect to
such Monthly Period and (ii) the Servicing Fee for that Asset Pool with respect
to such Monthly Period.

(d) With respect to each Monthly Period, unless otherwise stated in any Asset
Pool Supplement or any Indenture Supplement, the Servicer shall allocate to the
holder of the Transferor Interest for an Asset Pool an amount equal to the
product of (i) the Transferor Percentage for that Asset Pool with respect to
such Monthly Period and (ii) the Principal Collections allocable to that Asset
Pool with respect to such Monthly Period; provided, however, that amounts
payable to the holder of the Transferor Interest for an Asset Pool pursuant to
this subsection 3.04(d) shall instead be deposited in the Excess Funding Account
for such Asset Pool to the extent that (i) the Transferor Amount for such Asset
Pool is, or as a result of such payment would become, less than the Required
Transferor Amount for such Asset Pool or (ii) the Pool Balance for such Asset
Pool is, or as a result of such payment would become, less than the Minimum Pool
Balance for such Asset Pool.

(e) To the extent there is more than one Transferor for an Asset Pool, the Asset
Pool Supplement for that Asset Pool shall describe the distribution among the
various Transferors of Collections, the Default Amount and the Trust Servicing
Fee allocated to the Transferor Interest for that Asset Pool.

(f) Notwithstanding anything in this Agreement to the contrary, unless otherwise
specified in the Indenture, any applicable Asset Pool Supplement or any
applicable Indenture Supplement, the Servicer need not deposit any amount
allocated to be paid to any Transferor pursuant to this Agreement, the
Indenture, any applicable Asset Pool Supplement or any applicable Indenture
Supplement into the Collection Account or any Supplemental Bank Account, but
shall pay such amounts as collected to the applicable Transferor.

Section 3.05 Transfer of Defaulted Accounts. Unless otherwise provided in any
Series Supplement, in consideration of receiving Recoveries as provided in
subsection 3.07(a), on the date on which an Account becomes a Defaulted Account,
the Trust shall automatically and without further action or consideration be
deemed to transfer, set over, and otherwise convey to the applicable Transferor,
without recourse, representation, or warranty, all the right, title and interest
of the Trust in and to the Receivables in such Defaulted Account, all monies due
or to become due with respect thereto, all proceeds thereof allocable to the
Trust with respect to such Receivables, excluding Recoveries relating thereto,
which shall remain a Trust Asset.

Section 3.06 Adjustments for Miscellaneous Credits and Fraudulent Charges.

(a) The Servicer shall be obligated to reduce on a net basis for each Monthly
Period the aggregate amount of Principal Receivables (a “Credit Adjustment”)
with respect to any Principal Receivable (i) which was created in respect of

 

43



--------------------------------------------------------------------------------

merchandise refused or returned by the Obligor thereunder or as to which the
Obligor thereunder has asserted a counterclaim or defense, (ii) which is reduced
by the Servicer by any rebate, refund, charge-back or adjustment (including
Servicer errors) or (iii) which was created as a result of a fraudulent or
counterfeit charge.

In the event that the inclusion of the amount of a Credit Adjustment in (x) the
calculation of the Transferor Amount for the applicable Asset Pool would cause
the Transferor Amount for such Asset Pool to be an amount less than the Required
Transferor Amount for such Asset Pool or (y) the calculation of the Pool Balance
for such Asset Pool would cause the Pool Balance for such Asset Pool to be an
amount less than the Minimum Pool Balance for such Asset Pool, the applicable
Transferor shall make a deposit, no later than (a) the First Note Transfer Date
following the Monthly Period with respect to which such Credit Adjustment occurs
or (b) in the event of a Servicer Rating Event, 10 Business Days after the
inclusion of the Credit Adjustment that caused the Transferor Amount for such
Asset Pool to be less than the Required Transferor Amount for such Asset Pool or
the Pool Balance for such Asset Pool to be less than the Minimum Pool Balance
for such Asset Pool, into the Excess Funding Account in immediately available
funds in an amount equal to the greater of the amount by which (i) the
Transferor Amount for the applicable Asset Pool would be less than the Required
Transferor Amount or (ii) the Pool Balance for the applicable Asset Pool would
be an amount less than the Minimum Pool Balance for such Asset Pool, due to
Credit Adjustments with respect to Receivables conveyed by such Transferor (each
such deposit, an “Adjustment Payment”).

(b) If (i) the Servicer makes a deposit into the Collection Account in respect
of a Collection of a Receivable and such Collection was received by the Servicer
in the form of a check which is not honored for any reason or (ii) the Servicer
makes a mistake with respect to the amount of any Collection and deposits an
amount that is less than or more than the actual amount of such Collection, the
Servicer shall appropriately adjust the amount subsequently deposited into the
Collection Account to reflect such dishonored check or mistake. Any Receivable
in respect of which a dishonored check is received shall be deemed not to have
been paid. Notwithstanding the first two sentences of this paragraph,
adjustments made pursuant to this Section 3.06 shall not require any change in
any report previously delivered pursuant to subsection 4.04(a).

Section 3.07 Recoveries and Interchange.

(a) Recoveries. On or prior to the second Business Day following the end of each
Monthly Period, the Transferor shall notify the Servicer of the amount of
Recoveries to be included as Collections for each Asset Pool with respect to the
preceding Monthly Period. On the First Note Transfer Date following the
applicable Monthly Period, the Transferor shall pay to the Servicer and the
Servicer shall deposit into the Collection Account for each Asset Pool, in
immediately available funds, the amount of Recoveries to be so included as
Collections for that Asset Pool with respect to the preceding Monthly Period;
provided, however, that such deposit need be made only to the extent that such
funds are required to be retained in the applicable Bank Accounts for the
benefit of any Series, Class or Tranche of Notes for that Asset Pool pursuant to
the

 

44



--------------------------------------------------------------------------------

provisions of this Article III of this Agreement, any applicable Asset Pool
Supplement or any applicable Indenture Supplement provided that any such amount
that is not so deposited shall be paid to the applicable Transferor.

(b) Interchange. On or prior to the second Business Day following the end of
each Monthly Period, each Account Owner shall notify the Servicer of the
Interchange Amount, if any, which is required to be included as Finance Charge
Collections with respect to the preceding Monthly Period. On the First Note
Transfer Date following the applicable Monthly Period, each Account Owner shall
pay to the Servicer and the Servicer shall deposit into the Collection Account,
in immediately available funds, the Interchange Amount to be so included as
Finance Charge Collections with respect to the preceding Monthly Period;
provided, however, that such deposit need be made only to the extent that such
funds are required to be retained in the applicable Bank Accounts for the
benefit of any Series, Class or Tranche of Notes pursuant to the provisions of
this Article III of this Agreement, any applicable Asset Pool Supplement or any
applicable Indenture Supplement and any such amount that is not so deposited
shall be paid to the applicable Transferor.

[END OF ARTICLE III]

 

45



--------------------------------------------------------------------------------

ARTICLE IV

SERVICING OF RECEIVABLES

Section 4.01 Acceptance of Appointment and Other Matters Relating to the
Servicer.

(a) Chase USA agrees to act as the Servicer under this Agreement.

(b) The Servicer shall service and administer the Receivables and shall collect
payments due under the Receivables in accordance with its customary and usual
servicing procedures for servicing credit card receivables comparable to the
Receivables and in accordance with the Credit Card Guidelines. The Servicer
shall service and administer the Collateral Certificates and shall collect
payments due under the Collateral Certificates in accordance with the terms and
provisions of each such Collateral Certificate. The Servicer shall have full
power and authority, acting alone or through any party properly designated by it
hereunder, to do any and all things in connection with such servicing and
administration which it may deem necessary or desirable. Without limiting the
generality of the foregoing and subject to Section 10.01, the Servicer is hereby
authorized and empowered unless such power is revoked by the Indenture Trustee
on account of the occurrence of a Servicer Default pursuant to Section 10.01,
(i) to instruct the applicable Collateral Agent, the Indenture Trustee or the
Owner Trustee to make allocations, withdrawals and payments to or from the
Collection Account, the Excess Funding Account and any Supplemental Bank Account
or Sub-Account as set forth in this Agreement, the Indenture, the applicable
Asset Pool Supplement or any Indenture Supplement, (ii) to take any action
required or permitted under any Supplemental Credit Enhancement or Derivative
Agreement, as set forth in this Agreement, the applicable Asset Pool Supplement,
the Indenture or any Indenture Supplement, (iii) to instruct the applicable
Collateral Agent, the Indenture Trustee or the Owner Trustee in writing, as set
forth in this Agreement, (iv) to execute and deliver, on behalf of the Trust any
and all instruments of satisfaction or cancellation, or of partial or full
release or discharge, and all other comparable instruments, with respect to the
Receivables or the Collateral Certificates and, after the delinquency of any
Receivable and to the extent permitted under and in compliance with applicable
Requirements of Law, to commence enforcement proceedings with respect to such
Receivables, (v) to execute and deliver, on behalf of the Trust, any and all
instruments deemed necessary or appropriate by it to take any action or fulfill
any obligation with respect to the Collateral Certificates and (vi) to make any
filings, reports, notices, applications, registrations with, and to seek any
consents or authorizations from the Commission and any state securities
authority on behalf of the Trust as may be necessary or advisable to comply with
any federal or state securities or reporting requirements. Each of the
Collateral Agents, the Indenture Trustee and the Owner Trustee agree that it
shall promptly follow the instructions of the Servicer to withdraw funds from
the applicable Bank Account and to take any action required under any
Supplemental Credit Enhancement or Derivative Agreement at such time as required
under this Agreement, the applicable Asset Pool

 

46



--------------------------------------------------------------------------------

Supplement, the Indenture or any Indenture Supplement. Each of the Collateral
Agents, the Indenture Trustee and the Owner Trustee shall execute at the
Servicer’s written request such documents prepared by any Transferor and
acceptable to the applicable Collateral Agent or the Indenture Trustee, as may
be necessary or appropriate to enable the Servicer to carry out its servicing
and administrative duties hereunder.

(c) The Servicer shall not, and no Successor Servicer shall, be obligated to use
separate servicing procedures, offices, employees or accounts for servicing the
Receivables from the procedures, offices, employees and accounts used by the
Servicer or such Successor Servicer, as the case may be, in connection with
servicing other credit card receivables.

(d) The Servicer shall comply with and perform its servicing obligations with
respect to the Accounts and Receivables in accordance with the Credit Card
Agreements relating to the Accounts and the Credit Card Guidelines and all
applicable rules and regulations of the applicable credit card company, except
insofar as any failure to so comply or perform would not materially and
adversely affect the Trust or the Noteholders.

(e) The Servicer shall, on and after such time as Receivables are included as
Trust Assets, pay out of its own funds, without reimbursement, all expenses
incurred in connection with the Trust and the servicing activities hereunder
including expenses related to enforcement of the Collateral Certificates and the
Receivables. Prior to the inclusion of Receivables as Trust Assets, such
expenses shall be paid by each Transferor in accordance with Section 12.03.

(f) The Servicer shall maintain fidelity bond coverage insuring against losses
through wrongdoing of its officers and employees who are involved in the
servicing of credit card accounts covering such actions and in such amounts as
the Servicer believes to be reasonable from time to time.

Section 4.02 Servicing Compensation. As compensation for its servicing
activities hereunder and under each Asset Pool Supplement and as reimbursement
for any expense incurred by it in connection therewith, the Servicer shall be
entitled to receive a servicing fee (the “Trust Servicing Fee”) with respect to
each Monthly Period prior to the termination of the Trust pursuant to Article
VIII of the Trust Agreement, payable monthly on the related Payment Date. For
each Monthly Period, the Trust Servicing Fee shall be equal to the sum of the
Servicing Fees for each Asset Pool for such Monthly Period. The Issuing Entity,
as holder of each Collateral Certificate, agrees to pay the portion of the Trust
Servicing Fee owed to each Master Trust Servicer as servicer of the Receivables
underlying such Collateral Certificate; provided, however, in no event shall the
Owner Trustee (as such or in its individual capacity), the Indenture Trustee,
the Administrator, any Collateral Agent or the Noteholders of any Series be
liable for the share of the Trust Servicing Fee with respect to any Monthly
Period to be paid by the holder of any Collateral Certificates.

 

47



--------------------------------------------------------------------------------

Section 4.03 Representations, Warranties and Covenants of the Servicer. Chase
USA, as Servicer, hereby makes, and any Successor Servicer by its appointment
hereunder shall make, with respect to itself, on each Issuance Date, each
Addition Date and each Increase Date (and on the date of any such appointment),
the following representations, warranties and covenants on which the Trust, the
Owner Trustee, the applicable Collateral Agent and the Indenture Trustee shall
be deemed to have relied in accepting each Collateral Certificate, any increase
in a Collateral Certificate previously conveyed to the Trust and each Receivable
in trust and in entering into the Indenture and the applicable Asset Pool
Supplement:

(a) Organization and Good Standing. The Servicer is a national banking
association duly organized and validly existing in good standing under the laws
of the United States and has full corporate power, authority and legal right to
own its properties and conduct its credit card business as such properties are
presently owned and such business is presently conducted, and to execute,
deliver and perform its obligations under this Agreement.

(b) Due Qualification. The Servicer is not required to qualify nor register as a
foreign corporation in any state in order to service the Receivables as required
by this Agreement and has obtained all licenses and approvals necessary in order
to so service the Receivables as required under federal law. If the Servicer
shall be required by any Requirement of Law to so qualify or register or obtain
such license or approval, then it shall do so.

(c) Due Authorization. The execution, delivery, and performance of this
Agreement and the other agreements and instruments executed or to be executed by
the Servicer as contemplated hereby, have been duly authorized by the Servicer
by all necessary action on the part of the Servicer and this Agreement will
remain, from the time of its execution, an official record of the Servicer.

(d) Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of the Servicer, enforceable in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights in
general and the rights of creditors of national banking associations.

(e) No Violation. The execution and delivery of this Agreement by the Servicer,
and the performance of the transactions contemplated by this Agreement and the
fulfillment of the terms hereof applicable to the Servicer, will not conflict
with, violate, result in any breach of any of the material terms and provisions
of, or constitute (with or without notice or lapse of time or both) a default
under, any Requirement of Law applicable to the Servicer or any indenture,
contract, agreement, mortgage, deed of trust or other instrument to which the
Servicer is a party or by which it is bound.

(f) No Proceedings. There are no proceedings or investigations pending or, to
the best knowledge of the Servicer, threatened against the

 

48



--------------------------------------------------------------------------------

Servicer before any Governmental Authority seeking to prevent the consummation
of any of the transactions contemplated by this Agreement, seeking any
determination or ruling that, in the reasonable judgment of the Servicer, would
materially and adversely affect the performance by the Servicer of its
obligations under this Agreement or seeking any determination or ruling that
would materially and adversely affect the validity or enforceability of this
Agreement.

(g) Compliance with Requirements of Law. The Servicer shall duly satisfy all
obligations on its part to be fulfilled under or in connection with each
Receivable and the related Account, will maintain in effect all qualifications
required under Requirements of Law in order to service properly each Receivable
and the related Account and will comply in all material respects with all other
Requirements of Law in connection with servicing each Receivable and the related
Account the failure to comply with which would have an Adverse Effect.

(h) No Rescission or Cancellation. The Servicer shall not permit any rescission
or cancellation of any Collateral Certificate or any Receivable except as
ordered by a court of competent jurisdiction or other Governmental Authority or
in accordance with the normal operating procedures of the Servicer.

(i) Protection of Rights. The Servicer shall take no action which, nor omit to
take any action the omission of which, would impair the rights of the Trust, the
applicable Collateral Agent, the Indenture Trustee or the Noteholders in any
Collateral Certificate or any Receivable or the related Account, if any, nor
shall it reschedule, revise or defer payments due on any Receivable except in
accordance with the Credit Card Guidelines.

(j) Receivables Not To Be Evidenced by Promissory Notes. Except in connection
with its enforcement or collection of an Account, the Servicer will take no
action to cause any Receivable to be evidenced by any instrument (as defined in
the UCC as in effect in the State of Delaware) and if any Receivable is so
evidenced it shall be reassigned or assigned to the Servicer as provided in this
Section.

(k) All Consents. All authorizations, consents, orders or approvals of or
registrations or declarations with any Governmental Authority required to be
obtained, effected or given by the Servicer in connection with the execution and
delivery of this Agreement by the Servicer and the performance of the
transactions contemplated by this Agreement by the Servicer, have been duly
obtained, effected or given and are in full force and effect.

Section 4.04 Reports and Records for the Owner Trustee, the Indenture Trustee
and the Applicable Collateral Agent.

(a) Daily Records. On each Business Day, the Servicer shall prepare or cause to
be made available at the office of the Servicer for inspection by the Owner
Trustee, the Indenture Trustee and the applicable Collateral Agent upon request
a record setting forth (i) the aggregate amount of Collections processed by the
Servicer on

 

49



--------------------------------------------------------------------------------

the second preceding Business Day, (ii) the aggregate amount of Receivables as
of the close of business on the second preceding Business Day in the Accounts
and (iii) the Invested Amount of each Collateral Certificate as of the close of
business on the second preceding Business Day.

(b) Monthly Servicer’s Certificate. Unless otherwise stated in the related Asset
Pool Supplement, on each Determination Date, the Servicer shall, with respect to
each outstanding Series, deliver to the Owner Trustee, the Indenture Trustee,
the applicable Collateral Agent and each Note Rating Agency a certificate of an
Authorized Officer in substantially the form set forth in the related Asset Pool
Supplement. A copy of such certificate may be obtained by any Noteholder or Note
Owner by a request in writing to the Owner Trustee addressed to the Corporate
Trust Office.

Section 4.05 Annual Certificate of Servicer. (a) Servicer Compliance Statement.
Within the earlier of 90 days after the end of each fiscal year of the Servicer
or such date as required by Regulation AB, beginning after the end of fiscal
year 2006, the Servicer shall deliver to the Owner Trustee, the Indenture
Trustee, the Collateral Agent and each Note Rating Agency, the statement of
compliance required under Item 1123 of Regulation AB with respect to such fiscal
year, which statement shall be in the form of an Officer’s Certificate of the
Servicer to the effect that (a) a review of the activities of the Servicer
during such fiscal year and of its performance under this Agreement was made
under the supervision of the officer signing such certificate, (b) to the best
of such officer’s knowledge, based on such review, the Servicer has fulfilled
all of its obligations under this Agreement throughout such fiscal year, or, if
there has been a failure to fulfill any such obligation in any material respect,
specifying each such failure known to such officer and the nature and status
thereof; provided, however, that on or before the 90th day after the end of
fiscal year 2005, the Servicer shall cause to be delivered the Officer’s
Certificate of the Servicer as required to be delivered pursuant to, and in
accordance with, Section 4.05 of this Agreement as written prior to giving
effect to the Second Amendment. A copy of such statement may be obtained by any
Noteholder or Note Owner by a request in writing to the Owner Trustee addressed
to the Corporate Trust Office.

(b) Report of Assessment of Compliance with Servicing Criteria. Within the
earlier of 90 days after the end of each fiscal year of the Servicer or such
date as required by Regulation AB, beginning after the end of fiscal year 2006,
the Servicer shall deliver to the Owner Trustee, the Indenture Trustee, the
Collateral Agent and each Note Rating Agency, a report of compliance with
servicing criteria required under Item 1122 of Regulation AB with respect to
such fiscal year, which report will be in the form of an Officer’s Certificate
of the Servicer to the effect that (i) the Servicer is responsible for assessing
compliance with the servicing obligations under this Agreement; (ii) the
Servicer has used the criteria in paragraph (d) of Item 1122 of Regulation AB to
assess compliance with the servicing obligations under this Agreement; (iii) the
Servicer has assessed compliance with the servicing obligations under this
Agreement as of and for the period ending the end of such fiscal year and has
disclosed any material instance of noncompliance identified by the Servicer; and
(iv) a registered

 

50



--------------------------------------------------------------------------------

public accounting firm has issued an attestation report on the Servicer’s
assessment of compliance with the servicing obligations under this Agreement as
of and for the period ending the end of such fiscal year. A copy of such report
may be obtained by any Noteholder or Note Owner by a request in writing to the
Owner Trustee addressed to the Corporate Trust Office.

Section 4.06 Annual Servicing Report of Independent Certified Public
Accountants; Copies of Reports Available.

(a) Within the earlier of 90 days after the end of each fiscal year of the
Servicer or such date as required by Regulation AB, beginning after the end of
fiscal year 2006, the Servicer shall cause a registered public accounting firm
(who may also render other services to the Servicer or the Transferor) to
furnish to the Owner Trustee, the Indenture Trustee, the Collateral Agent and
each Note Rating Agency an attestation report on each assessment of compliance
with the servicing criteria with respect to the Servicer or any Affiliate
thereof during the related fiscal year delivered by such accountants pursuant to
Rule 13a-18 or Rule 15d-18 of the Exchange Act and Item 1122 of Regulation AB;
provided, however, that on or before the 90th day after the end of fiscal year
2005 the Servicer shall cause to be furnished such reports as were required to
be delivered pursuant to, and in accordance with, subsection 4.06(a) of this
Agreement as written prior to giving effect to the Second Amendment. A copy of
such report or reports may be obtained by any Noteholder or Note Owner by a
request in writing to the Owner Trustee addressed to the Corporate Trust Office.

(b) Within four months after the end of each fiscal year of the Servicer
beginning with the end of fiscal year 2006, the Servicer shall cause a firm of
nationally recognized independent public accountants (who may also render other
services to the Servicer or the applicable Transferor) to furnish a report to
the Indenture Trustee, the Owner Trustee, the applicable Collateral Agent and
the Servicer to the effect that they have applied certain procedures agreed upon
with the Servicer to compare the mathematical calculations of each amount set
forth in the Servicer’s certificates delivered pursuant to subsection 4.04(b)
during the period covered by such report with the Servicer’s computer reports
that were the source of such amounts and that on the basis of such agreed-upon
procedures and comparison, such accountants are of the opinion that such amounts
are in agreement, except for such exceptions as they believe to be immaterial
and such other exceptions as shall be set forth in such statement. Such report
shall set forth the agreed-upon procedures performed.

(c) In the event such independent public accountants require the Indenture
Trustee to agree to the procedures to be performed by such firm in any of the
reports required to be prepared pursuant to this Section 4.06, the Servicer
shall direct the Indenture Trustee in writing to so agree; it being understood
and agreed that the Indenture Trustee will deliver such letter of agreement in
conclusive reliance upon the direction of the Servicer, and the Indenture
Trustee has not made any independent inquiry or investigation as to, and shall
have no obligation or liability in respect of, the sufficiency, validity or
correctness of such procedures.

 

51



--------------------------------------------------------------------------------

Section 4.07 Tax Treatment. Unless otherwise specified in the Indenture or an
Indenture Supplement with respect to a particular Series, Class or Tranche, each
Transferor has entered into this Agreement, and the Notes will be issued, with
the intention that, for federal, state and local income and franchise tax
purposes, (i) the Notes of each Series, Class or Tranche which are characterized
as indebtedness at the time of their issuance will qualify as indebtedness
secured by the Trust Assets and (ii) the Trust shall not be treated as an
association or publicly traded partnership taxable as a corporation. Each
Transferor, by entering into this Agreement, and each Noteholder, by the
acceptance of any such Note (and each Note Owner, by its acceptance of an
interest in the applicable Note), agree to treat such Note for federal, state
and local income and franchise tax purposes as indebtedness of the Transferor.
Each Holder of such Note agrees that it will cause any Note Owner acquiring an
interest in a Note through it to comply with this Agreement as to treatment as
indebtedness under applicable tax law, as described in this Section 4.07. The
parties hereto agree that they shall not cause or permit the making, as
applicable, of any election under Treasury Regulation Section 301.7701-3 whereby
the Trust or any portion thereof would be treated as a corporation for federal
income tax purposes and, except as required by Section 7.15 of the Indenture,
shall not file tax returns or obtain any federal employer identification number
for the Trust but shall treat the Trust as a security device for federal income
tax purposes. The provisions of this Agreement shall be construed in furtherance
of the foregoing intended tax treatment.

Section 4.08 Notices to Chase USA. In the event that Chase USA is no longer
acting as Servicer, any Successor Servicer shall deliver or make available to
Chase USA each certificate and report required to be provided thereafter
pursuant to subsection 4.04(b) and Sections 4.05 and subsections 4.06(a) and
(b).

Section 4.09 Reports to the Commission. The Servicer shall, on behalf of the
Trust, cause to be filed with the Commission any periodic reports required to be
filed under the provisions of the Securities Exchange Act of 1934 and the rules
and regulations of the Commission thereunder. The applicable Transferor shall,
at its own expense, cooperate in any reasonable request of the Servicer in
connection with such filings.

[END OF ARTICLE IV]

 

52



--------------------------------------------------------------------------------

ARTICLE V

ADMINISTRATION OF THE TRUST; DUTIES OF THE ADMINISTRATOR

Section 5.01 Appointment of Administrator; Duties of Administrator.

(a) The Issuing Entity hereby appoints Chase USA to act as administrator (the
“Administrator”), subject to Section 5.08.

(b) Duties of Administrator with Respect to the Related Agreements. The
Administrator shall consult with the Owner Trustee regarding the duties of the
Issuing Entity and the Owner Trustee under the Related Agreements. The
Administrator shall monitor the performance of the Issuing Entity and shall
advise the Owner Trustee when action is necessary to comply with the Issuing
Entity’s or the Owner Trustee’s duties under the Related Agreements. The
Administrator shall prepare for execution by the Issuing Entity or the Owner
Trustee or shall cause the preparation by other appropriate Persons of all such
documents, reports, filings, instruments, certificates and opinions as it shall
be the duty of the Issuing Entity or the Owner Trustee to prepare, file or
deliver pursuant to any Related Agreement. In furtherance of the foregoing, the
Administrator shall take all appropriate action that it is the duty of the
Issuing Entity or the Owner Trustee to take pursuant to the Indenture, any
Indenture Supplement and any Asset Pool Supplement including, such of the
foregoing as are required with respect to the following matters under the
Indenture, any Indenture Supplement and any Asset Pool Supplement (parenthetical
references are to Articles or Sections of the Indenture):

(A) the duty to cause the Note Register to be kept, and notifying the Indenture
Trustee of any appointment of a new Note Registrar and the location, or change
in location, of the Note Registrar (subsection 3.05(a));

(B) preparing or obtaining the documents, legal opinions and instruments
required for execution, authentication and delivery of the Notes, and delivery
of the same to the Indenture Trustee for authentication (Sections 3.03, 3.04 and
3.10), providing for the replacement of mutilated, destroyed, lost or stolen
Notes (Section 3.06), providing for the exchange or transfer of Notes (Section
3.05) and, to the extent set forth in the related Indenture Supplement,
notifying each Note Rating Agency in writing of the issuance of any Tranche,
Class or Series of Notes;

(C) directing the Collateral Agent with respect to the investment of funds in
the Bank Accounts (Section 4.03);

(D) preparing or obtaining the documents, legal opinions and instruments
required to be delivered to the Indenture Trustee with respect to the
satisfaction and discharge of the

 

53



--------------------------------------------------------------------------------

Indenture (subsection 5.01(c)) and preparing the documents necessary for the
Indenture Trustee to acknowledge the same (subsection 5.01(a));

(E) on the resignation or removal of any Indenture Trustee, appointing a
successor Indenture Trustee (subsection 7.10(e)) and giving written notice of
such resignation or removal and appointment to each Noteholder (subsection
7.10(f));

(F) preparing or causing to be prepared tax returns for the Issuing Entity (if
required) and the reporting information for the Noteholders (Section 7.15);

(G) preparing on behalf of the Issuing Entity written instructions regarding any
action proposed to be taken or omitted by the Indenture Trustee upon the
Indenture Trustee’s application therefor (Section 7.18);

(H) furnishing to the Indenture Trustee a list of the names and addresses of the
Registered Noteholders not more than 15 days after each Record Date or at such
other times as the Indenture Trustee may request in writing (Section 8.01);

(I) establishing reasonable rules for matters relating to Action by or a meeting
of Noteholders not otherwise set forth in Section 8.04 of the Indenture
(subsection 8.04(g));

(J) preparing for the Issuing Entity such filings for filing with the
Commission, and providing the Indenture Trustee with copies thereof once filed,
as required by the Securities Exchange Act of 1934 or otherwise as in accordance
with rules and regulations prescribed from time to time by the Commission
(Section 8.05);

(K) preparing, completing and delivering to the Indenture Trustee and the
trustee for the applicable Master Trust (with a copy to each Note Rating
Agency), a Monthly Noteholders’ Statement (Section 8.06);

(L) preparing for the Issuing Entity the Payment Instruction after the Issuing
Entity receives each Monthly Servicer’s Certificate under the applicable Series
Supplement, delivering a copy thereof to the Indenture Trustee and the trustee
for the applicable Master Trust and compiling such other information for the
Issuing Entity (subsection 8.07(a));

(M) preparing or obtaining any necessary Opinion of Counsel, Issuing Entity Tax
Opinion, Officer’s Certificate, or other document or instrument as may be
required in connection with any

 

54



--------------------------------------------------------------------------------

supplemental indenture or amendment to the Indenture, any Indenture Supplement
or any Asset Pool Supplement (Article IX);

(N) giving notice to each Note Rating Agency and collecting the vote of
Noteholders, as necessary, in connection with any supplemental indenture or
amendment to the Indenture, any Indenture Supplement or any Asset Pool
Supplement (Article IX);

(O) appointing Paying Agents (Section 10.02) and causing any such Paying Agents
to execute and deliver to the Indenture Trustee an instrument pursuant to which
it agrees to act as Paying Agent as set forth in Section 10.03 of the Indenture;

(P) preparing Officer’s Certificates of the Issuing Entity directing the Paying
Agent to pay to the Indenture Trustee sums held in trust by the Issuing Entity
or such Paying Agent for the purpose of discharging the Indenture (Section
10.03);

(Q) preparing written statements for execution by an Authorized Officer as
required by Section 10.04 of the Indenture;

(R) performing or causing to be performed all things necessary to preserve and
keep in full force and effect the legal existence of the Issuing Entity (Section
10.05) and comply with applicable law (Section 10.07);

(S) giving prompt written notice to the Indenture Trustee and each Note Rating
Agency of each Event of Default under the Indenture, each breach on the part of
the applicable Master Trust Servicer or the applicable Master Trust Transferor
of its respective obligations under the applicable Pooling and Servicing
Agreement or any default of a Derivative Counterparty (Section 10.08);

(T) providing to Noteholders and prospective Noteholders information required to
be provided by the Issuing Entity pursuant to Rule 144A under the Securities Act
(Section 10.12);

(U) performing and observing all of the Issuing Entity’s obligations under the
Indenture, any Indenture Supplement, any Asset Pool Supplement, the Trust
Agreement and any other instrument or agreement relating to the Collateral
including preparing and causing the Issuing Entity to file UCC financing
statements and continuation statements (Section 10.13);

 

55



--------------------------------------------------------------------------------

(V) preparing or obtaining the instruments, documents, agreements and legal
opinions required to be delivered by the Issuing Entity and preparing any notice
required to be given to the Note Rating Agencies, in connection with the merger
or consolidation of the Issuing Entity with any other Person (subsection
10.14(a)) or the conveyance or transfer of any of the Issuing Entity’s property
or assets (subsection 10.14(b));

(W) giving written notice to the affected Noteholders of any optional repurchase
by the Servicer (Section 11.02) and to the Indenture Trustee and each Note
Rating Agency with respect to any such optional repurchase or Early Amortization
Event (Section 11.03);

(X) to the extent set forth herein or in the related Asset Pool Supplement,
preparing or obtaining the instruments, documents, agreements and legal opinions
required to be delivered by the Issuing Entity and/or the Collateral Agent and
preparing any notice required to be given by the Issuing Entity to the Note
Rating Agencies, the Indenture Trustee, the applicable Collateral Agent and the
Servicer in connection with addition or removal of Collateral, and designating
such Collateral to be added or removed, as the case may be;

(Y) to the extent set forth herein or in the related Asset Pool Supplement,
taking, or assisting the Issuing Entity and/or the Collateral Agent in taking,
all actions necessary and advisable to obtain, maintain and enforce a perfected
lien on and security interest in the Collateral in favor of the Collateral Agent
and preparing for execution and delivery or filing by the Issuing Entity all
such supplements and amendments to this Agreement and any Asset Pool Supplement
and all such financing statements, continuation statements, instruments of
further assurance and other instruments;

(Z) to the extent set forth herein or in the related Asset Pool Supplement,
obtaining legal opinions with respect to the security interest in the
Collateral;

(AA) to the extent set forth in the related Asset Pool Supplement, assisting the
Issuing Entity in appointing a suitable successor Collateral Agent as necessary,
and giving written notice to each Note Rating Agency with respect to the removal
of the Collateral Agent and the appointment of a successor;

(BB) to the extent set forth in the related Asset Pool Supplement, establishing
and maintaining or causing to be established and maintained certain Bank
Accounts; and

 

56



--------------------------------------------------------------------------------

(CC) to the extent set forth in the related Asset Pool Supplement, directing the
Collateral Agent with respect to the investment of funds in the Bank Accounts.

(c) Additional Duties.

(i) In addition to the duties of the Administrator set forth above, the
Administrator shall perform all duties and obligations of the Issuing Entity
under the Related Agreements and shall perform such calculations and shall
prepare for execution by the Issuing Entity and shall cause the preparation by
other appropriate Persons of all such documents, reports, filings, instruments,
certificates and opinions as it shall be the duty of the Issuing Entity or the
Owner Trustee to prepare, file or deliver pursuant to the Related Agreements,
and at the request of the Issuing Entity shall take all appropriate action that
it is the duty of the Issuing Entity or the Owner Trustee to take pursuant to
the Related Agreements. Subject to Section 5.05 of this Agreement, and in
accordance with the directions of the Issuing Entity, the Administrator shall
administer, perform or supervise the performance of such other activities in
connection with the Collateral (including the Related Agreements) as are not
covered by any of the foregoing provisions and as are expressly requested by the
Owner Trustee and are reasonably within the capability of the Administrator.

(ii) The Administrator shall perform the duties of the Administrator specified
in Section 5.02 of the Trust Agreement required to be performed in connection
with the resignation or removal of the Owner Trustee, and any other duties
expressly required to be performed by the Administrator under the Trust
Agreement.

(iii) In carrying out the foregoing duties or any of its other obligations under
this Agreement, the Administrator may enter into transactions with or otherwise
deal with any of its Affiliates; provided, however, that the terms of any such
transactions or dealings shall be in accordance with any directions received
from the Issuing Entity and shall be, in the Administrator’s opinion, no less
favorable to the Issuing Entity than would be available from unaffiliated
parties.

(iv) It is the intention of the parties hereto that the Administrator shall, and
the Administrator hereby agrees to, execute on behalf of the Issuing Entity all
such documents, reports, filings, instruments, certificates and opinions as it
shall be the duty of the Issuing Entity to prepare, file or deliver pursuant to
the Related Agreements. In furtherance thereof, the Owner Trustee shall, on
behalf of the Issuing Entity, execute and deliver to the Administrator and its
agents, and to each successor Administrator appointed pursuant to the terms
hereof, one or more powers of attorney substantially in the form of Exhibit E,
appointing the Administrator the attorney-in-fact of the Issuing Entity for the
purpose of executing on behalf of the Issuing Entity all such documents,
reports, filings, instruments, certificates and opinions.

 

57



--------------------------------------------------------------------------------

(d) Non-Ministerial Matters.

(i) With respect to matters that in the reasonable judgment of the Administrator
are non-ministerial, the Administrator shall not take any action unless within a
reasonable time before the taking of such action, the Administrator shall have
notified the Owner Trustee of the proposed action and the Owner Trustee shall
not have withheld consent or provided an alternative direction. For the purpose
of the preceding sentence, “non-ministerial matters” shall include:

(1) the amendment of or any supplement to the Indenture;

(2) the initiation of any claim or lawsuit by the Issuing Entity and the
compromise of any action, claim or lawsuit brought by or against the Issuing
Entity;

(3) the amendment, change or modification of the Related Agreements;

(4) the appointment of successor Note Registrars, successor Paying Agents and
successor trustees pursuant to the Indenture or the appointment of successor
Administrators, or the consent to the assignment by the Note Registrar, Paying
Agent or trustee of its obligations under the Indenture; and

(5) the removal of the Indenture Trustee.

(ii) Notwithstanding anything to the contrary in this Agreement, the
Administrator shall not be obligated to, and shall not, (x) make any payments to
the Noteholders or any Transferor under the Related Agreements or (y) take any
other action that the Issuing Entity directs the Administrator not to take on
its behalf.

Section 5.02 Records. The Administrator shall maintain appropriate books of
account and records relating to services performed hereunder, which books of
account and records shall be accessible for inspection by the Issuing Entity,
the Owner Trustee, the Indenture Trustee, the applicable Collateral Agent and
any Transferor at any time during normal business hours.

Section 5.03 Compensation. As compensation for the performance of the
Administrator’s obligations under this Agreement, the Administrator shall be
entitled to an amount not to exceed $5,000 per month, in addition to
reimbursement for its liabilities and extra out-of-pocket expenses related to
its performance hereunder or under any Related Agreement. Such amounts shall be
paid by the Transferor in accordance with Section 12.03.

 

58



--------------------------------------------------------------------------------

Section 5.04 Additional Information To Be Furnished to Issuing Entity. The
Administrator shall furnish to the Issuing Entity, the Indenture Trustee or the
applicable Collateral Agent from time to time such additional information
regarding the Related Agreements and the Trust as each of them shall reasonably
request.

Section 5.05 Independence of Administrator. For all purposes of this Agreement,
the Administrator shall be an independent contractor and shall not be subject to
the supervision of the Issuing Entity or the Owner Trustee with respect to the
manner in which it accomplishes the performance of its obligations hereunder.
Unless expressly authorized by the Issuing Entity, the Administrator shall have
no authority to act for or represent the Issuing Entity or the Owner Trustee in
any way and shall not otherwise be deemed an agent of the Issuing Entity or the
Owner Trustee.

Section 5.06 No Joint Venture. Nothing contained in this Agreement shall
(i) constitute the Administrator and either of the Issuing Entity or the Owner
Trustee as members of any partnership, joint venture, association, syndicate,
unincorporated business or other separate entity, (ii) be construed to impose
any liability as such on any of them or (iii) be deemed to confer on any of them
any express, implied or apparent authority to incur any obligation or liability
on behalf of the others.

Section 5.07 Other Activities of Administrator. Nothing herein shall prevent the
Administrator or its Affiliates from engaging in other businesses or, in its
sole discretion, from acting in a similar capacity as an administrator for any
other person or entity even though such person or entity may engage in business
activities similar to those of the Issuing Entity, the Owner Trustee, the
Collateral Agent or the Indenture Trustee.

Section 5.08 Termination, Resignation and Removal of Administrator.

(a) Subject to subsection 5.08(d), the Administrator may resign its duties
hereunder by providing the Issuing Entity with at least 60 days prior written
notice.

(b) Subject to subsection 5.08(d), the Issuing Entity may, with written notice
to each Note Rating Agency, remove the Administrator without cause by providing
the Administrator with at least 60 days prior written notice.

(c) Subject to subsection 5.08(d), at the sole option of the Issuing Entity and
with written notice to each Note Rating Agency, the Administrator may be removed
immediately upon written notice of termination from the Issuing Entity to the
Administrator if any of the following events shall occur:

(i) the Administrator shall default in the performance of any of its duties
under this Agreement and, after notice of such default, shall not cure such
default within 10 days (or, if such default cannot be cured in such time, shall
not give within 10 days such assurance of cure as shall be reasonably
satisfactory to the Issuing Entity);

 

59



--------------------------------------------------------------------------------

(ii) a court having jurisdiction in the premises shall enter a decree or order
for relief, and such decree or order shall not have been vacated within 60 days,
in respect of the Administrator in any involuntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect or
appoint a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official for the Administrator or any substantial part of its property
or order the winding-up or liquidation of its affairs; or

(iii) the Administrator shall commence a voluntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, shall
consent to the entry of an order for relief in an involuntary case under any
such law, or shall consent to the appointment of a receiver, liquidator,
assignee, trustee, custodian, sequestrator or similar official for the
Administrator or any substantial part of its property, shall consent to the
taking of possession by any such official of any substantial part of its
property, shall make any general assignment for the benefit of its creditors or
shall fail generally to pay its debts as they become due.

The Administrator agrees that if any of the events specified in clause (ii) or
(iii) of this subsection 5.08(c) shall occur, it shall give written notice
thereof to the Issuing Entity, the Owner Trustee, the Indenture Trustee and the
applicable Collateral Agent within seven days after the happening of such event.

(d) No termination, resignation or removal of the Administrator pursuant to this
Section shall be effective until (i) a successor Administrator shall have been
appointed by the Issuing Entity and (ii) such successor Administrator shall have
agreed in writing to be bound by the terms of this Agreement in the same manner
as the Administrator is bound hereunder.

Section 5.09 Action upon Termination, Resignation or Removal. Promptly upon the
effective date of termination of the Administrator pursuant to subsection
5.08(c) or the resignation or removal of the Administrator pursuant to
subsection 5.08(a) or (b), respectively, the Administrator shall be entitled to
be paid all fees and reimbursable expenses accruing to it to the date of such
resignation or removal. The Administrator shall forthwith upon such termination
pursuant to subsection 5.08(c) deliver to the Issuing Entity all property and
documents of or relating to the Collateral then in the custody of the
Administrator. In the event of the resignation or removal of the Administrator
pursuant to subsection 5.08(a), (b) or (d), respectively, the Administrator
shall cooperate with the Issuing Entity and take all reasonable steps requested
to assist the Issuing Entity in making an orderly transfer of the duties of the
Administrator.

[END OF ARTICLE V]

 

60



--------------------------------------------------------------------------------

ARTICLE VI

OTHER MATTERS RELATING TO EACH TRANSFEROR

Section 6.01 Liability of each Transferor. Each Transferor shall be severally,
and not jointly, liable for all obligations, covenants, representations and
warranties of such Transferor arising under or related to this Agreement. Except
as provided in the preceding sentence, each Transferor shall be liable only to
the extent of the obligations specifically undertaken by it in its capacity as a
Transferor.

Section 6.02 Merger or Consolidation of, or Assumption of the Obligations of, a
Transferor.

(a) No Transferor shall dissolve, liquidate, consolidate with or merge into any
other Person or convey, transfer or sell its properties and assets substantially
as an entirety to any Person unless:

(i) (x) the Person formed by such consolidation or into which such Transferor is
merged or the Person which acquires by conveyance, transfer or sale the
properties and assets of such Transferor substantially as an entirety shall be,
if such Transferor is not the surviving entity, organized and existing under the
laws of the United States of America or any state or the District of Columbia,
and shall be a savings association, a national banking association, a bank or
other entity which is not eligible to be a debtor in a case under Title 11 of
the United States Code or is a special purpose entity whose powers and
activities are limited and, if such Transferor is not the surviving entity,
shall expressly assume, by an agreement supplemental hereto, executed and
delivered to the Owner Trustee, the Indenture Trustee and the applicable
Collateral Agent, in form reasonably satisfactory to the Owner Trustee, the
Indenture Trustee and the applicable Collateral Agent, the performance of every
covenant and obligation of such Transferor hereunder and shall benefit from all
the rights granted to such Transferor, as applicable hereunder; and (y) such
Transferor or the surviving entity, as the case may be, has delivered to the
Owner Trustee, the Indenture Trustee and the applicable Collateral Agent (with a
copy to each Note Rating Agency) an Officer’s Certificate and an Opinion of
Counsel each stating that such consolidation, merger, conveyance, transfer or
sale and such supplemental agreement comply with this Section, that such
supplemental agreement is a valid and binding obligation of such surviving
entity enforceable against such surviving entity in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally from time to time in effect or general principles of
equity, and that all conditions precedent herein provided for relating to such
transaction have been complied with;

(ii) to the extent that any right, covenant or obligation of such Transferor, as
applicable hereunder, is inapplicable to the successor entity,

 

61



--------------------------------------------------------------------------------

such successor entity shall be subject to such covenant or obligation, or
benefit from such right, as would apply, to the extent practicable, to such
successor entity; and

(iii) such Transferor shall have given the Note Rating Agencies notice of such
consolidation, merger or transfer of assets.

(b) Except as permitted by subsection 2.08(c), the obligations, rights or any
part thereof of each Transferor hereunder shall not be assignable nor shall any
Person succeed to such obligations or rights of any Transferor hereunder except
(i) for conveyances, mergers, consolidations, assumptions, sales or transfers in
accordance with the provisions of the foregoing paragraph and (ii) for
conveyances, mergers, consolidations, assumptions, sales or transfers to other
entities (1) which such Transferor and the Servicer determine will not result in
an Adverse Effect, (2) which meet the requirements of clause (ii) of the
preceding paragraph and (3) for which such purchaser, transferee, pledgee or
entity shall expressly assume, in an agreement supplemental hereto, executed and
delivered to the Owner Trustee, the Indenture Trustee and the applicable
Collateral Agent in writing in form satisfactory to the Owner Trustee, the
Indenture Trustee and the applicable Collateral Agent, the performance of every
covenant and obligation of such Transferor thereby conveyed.

Section 6.03 Limitations on Liability of Each Transferor. Subject to
Section 6.01, no Transferor nor any of the directors, officers, members,
managers, employees, incorporators or agents of any Transferor acting in such
capacities shall be under any liability to the Trust, the Owner Trustee, the
Indenture Trustee, the applicable Collateral Agent, the Noteholders or any other
Person for any action taken, or for refraining from the taking of any action, in
good faith in such capacities pursuant to this Agreement, it being expressly
understood that all such liability is expressly waived and released as a
condition of, and consideration for, the execution of this Agreement, the
Indenture and any Indenture Supplement and the issuance of the Notes; provided,
however, that this provision shall not protect any Transferor, any director,
officer, employee, incorporator or agent of any Transferor or, if applicable,
any manager or member of any Transferor against any liability which would
otherwise be imposed by reason of willful misfeasance, bad faith or gross
negligence in the performance of duties or by reason of reckless disregard of
obligations and duties hereunder. Each Transferor and, any director, officer,
employee, incorporator or agent of such Transferor and, if applicable, any
member or manager of such Transferor may rely in good faith on any document of
any kind prima facie properly executed and submitted by any Person (other than
such Transferor) respecting any matters arising hereunder.

[END OF ARTICLE VI]

 

62



--------------------------------------------------------------------------------

ARTICLE VII

OTHER MATTERS RELATING TO THE SERVICER

Section 7.01 Liability of the Servicer. The Servicer shall be liable under this
Article VII only to the extent of the obligations specifically undertaken by the
Servicer in its capacity as Servicer.

Section 7.02 Merger or Consolidation of, or Assumption of the Obligations of,
the Servicer. The Servicer shall not consolidate with or merge into any other
Person or convey, transfer or sell its properties and assets substantially as an
entirety to any Person, unless:

(a) (i) the Person formed by such consolidation or into which the Servicer is
merged or the Person which acquires by conveyance, transfer or sale the
properties and assets of the Servicer substantially as an entirety shall be, if
the Servicer is not the surviving entity, a corporation or a national banking
association organized and existing under the laws of the United States of
America or any state or the District of Columbia or is a special purpose entity
whose powers and activities are limited, and, if the Servicer is not the
surviving entity, such entity shall expressly assume, by an agreement
supplemental hereto, executed and delivered to the Owner Trustee, the Indenture
Trustee and the applicable Collateral Agent, in form satisfactory to the Owner
Trustee, the Indenture Trustee and the applicable Collateral Agent, the
performance of every covenant and obligation of the Servicer hereunder (to the
extent that any right, covenant or obligation of the Servicer, as applicable
hereunder, is inapplicable to the successor entity, such successor entity shall
be subject to such covenant or obligation, or benefit from such right, as would
apply, to the extent practicable, to such successor entity);

(ii) the Servicer has delivered to the Owner Trustee, the Indenture Trustee and
the applicable Collateral Agent an Officer’s Certificate and an Opinion of
Counsel each stating that such consolidation, merger, conveyance, transfer or
sale comply with this Section 7.02 and that all conditions precedent herein
provided for relating to such transaction have been complied with;

(iii) the Servicer shall have given the Note Rating Agencies notice of such
consolidation, merger or transfer or assets; and

(b) the corporation formed by such consolidation or into which the Servicer is
merged or the Person which acquires by conveyance or transfer the properties and
assets of the Servicer substantially as an entirety shall be an Eligible
Servicer.

Section 7.03 Limitation on Liability of the Servicer and Others. Except as
provided in Section 7.04, neither the Servicer nor any of the directors,
officers, employees or agents of the Servicer in its capacity as Servicer shall
be under any liability

 

63



--------------------------------------------------------------------------------

to the Trust, the Owner Trustee, the Indenture Trustee, any Collateral Agent,
the Noteholders or any other Person for any action taken, or for refraining from
the taking of any action, in good faith in its capacity as Servicer pursuant to
this Agreement; provided, however, that this provision shall not protect the
Servicer or any directors, officers, employees or agents of the Servicer against
any liability which would otherwise be imposed by reason of willful misfeasance,
bad faith or gross negligence in the performance of duties or by reason of
reckless disregard of obligations and duties hereunder. The Servicer and any
director, officer, employee or agent of the Servicer may rely in good faith on
any document of any kind prima facie properly executed and submitted by any
Person (other than the Servicer) respecting any matters arising hereunder. The
Servicer shall not be under any obligation to appear in, prosecute or defend any
legal action which is not incidental to its duties as Servicer in accordance
with this Agreement and which in its reasonable judgment may involve it in any
expense or liability. The Servicer may, in its sole discretion, undertake any
such legal action which it may deem necessary or desirable for the benefit of
the Noteholders with respect to this Agreement and the rights and duties of the
parties hereto and the interests of the Noteholders hereunder.

Section 7.04 Servicer Indemnification of the Trust, the Owner Trustee and the
Indenture Trustee. To the fullest extent permitted by applicable law, the
Servicer shall indemnify and hold harmless each of the Trust, the Owner Trustee
(as such and in its individual capacity), the Indenture Trustee and any trustees
predecessor thereto (including the Indenture Trustee in its capacity as Transfer
Agent and Note Registrar or as Paying Agent), any Collateral Agent and their
respective directors, officers, employees and agents from and against any and
all reasonable loss, liability, claim, expense, damage or injury suffered or
sustained by reason of (a) any acts or omissions of the Servicer with respect to
the Trust pursuant to this Agreement or (b) the administration of the Trust by
the Owner Trustee, the issuance by the Trust of the Notes, any Servicer Default,
or any termination of the rights and obligations of the Servicer, including, but
not limited to, any judgment, award, settlement, reasonable attorneys’ fees and
other costs or expenses incurred in connection with the defense of any actual or
threatened action, proceeding or claim; provided, however, that the Servicer
shall not indemnify the Owner Trustee, the Indenture Trustee, each Collateral
Agent or the Noteholders if such acts, omissions or alleged acts or omissions
constitute or are caused by fraud, negligence, or willful misconduct by the
Owner Trustee, the Indenture Trustee or the applicable Collateral Agent;
provided further, that the Servicer shall not indemnify the Trust, the
Noteholders or the Note Owners for any liabilities, costs or expenses of the
Trust with respect to any action taken by the Owner Trustee, the Indenture
Trustee or the applicable Collateral Agent at the request of the Noteholders;
provided further, that the Servicer shall not indemnify the Trust, the
Noteholders or the Note Owners as to any losses, claims or damages incurred by
any of them in their capacities as investors, including losses incurred as a
result of Defaulted Accounts or Receivables which are written off as
uncollectible or losses suffered by the Collateral Certificates; and provided
further, that the Servicer shall not indemnify the Trust, the Noteholders or the
Note Owners for any liabilities, costs or expenses of the Trust, the Noteholders
or the Note Owners arising under any tax law, including any federal, state,
local or foreign income or franchise taxes or any other tax imposed on or
measured by income (or any interest or penalties with

 

64



--------------------------------------------------------------------------------

respect thereto or arising from a failure to comply therewith) required to be
paid by the Trust, the Noteholders or the Note Owners in connection herewith to
any taxing authority. Any such indemnification shall not be payable from the
Trust Assets. The provisions of this indemnity shall run directly to and be
enforceable by an injured party subject to the limitations hereof and shall
survive the resignation or removal of the Servicer, the resignation or removal
of the Owner Trustee, the Indenture Trustee and the applicable Collateral Agent
and the termination of the Trust.

Section 7.05 Resignation of the Servicer. The Servicer shall not resign from the
obligations and duties hereby imposed on it except (a) upon determination that
(i) the performance of its duties hereunder is no longer permissible under
applicable law and (ii) there is no reasonable action which the Servicer could
take to make the performance of its duties hereunder permissible under
applicable law or (b) upon the assumption, by an agreement supplemental hereto,
executed and delivered to the Owner Trustee, the Indenture Trustee and the
applicable Collateral Agent, in form satisfactory to the Owner Trustee, the
Indenture Trustee and the applicable Collateral Agent, of the obligations and
duties of the Servicer hereunder by any of its Affiliates or by any entity the
appointment of which shall have satisfied the Note Rating Agency Condition and,
in either case, qualifies as an Eligible Servicer. Any determination permitting
the resignation of the Servicer shall be evidenced as to clause (a) above by an
Opinion of Counsel to such effect delivered to the Owner Trustee, the Indenture
Trustee and the applicable Collateral Agent. No resignation shall become
effective until the Indenture Trustee or a Successor Servicer shall have assumed
the responsibilities and obligations of the Servicer in accordance with
Section 7.02 hereof. If within 120 days of the date of the determination that
the Servicer may no longer act as Servicer under clause (a) above the Indenture
Trustee is unable to appoint a Successor Servicer, the Indenture Trustee shall
serve as Successor Servicer (but shall have continued authority to appoint
another Person as Successor Servicer). Notwithstanding the foregoing, the
Indenture Trustee shall, if it is legally unable so to act, petition a court of
competent jurisdiction to appoint any established institution qualifying as an
Eligible Servicer as the Successor Servicer hereunder. The Trust shall give
prompt notice to each Note Rating Agency upon the appointment of a Successor
Servicer. Notwithstanding anything in this Agreement to the contrary, Chase USA
may assign part or all of its obligations and duties as Servicer under this
Agreement to an Affiliate of Chase USA so long as Chase USA shall have fully
guaranteed the performance of such obligations and duties under this Agreement.

Section 7.06 Delegation of Duties. In the ordinary course of business, the
Servicer may at any time delegate certain of its duties hereunder to First Data
Resources, Inc. and/or Total Systems Services, Inc. In the ordinary course of
business, the Servicer may at any time delegate any duties hereunder to any
Person that agrees to conduct such duties in accordance with the Credit Card
Guidelines and this Agreement. Any such delegation shall not relieve the
Servicer of its liability and responsibility with respect to such duties, and
shall not constitute a resignation within the meaning of Section 7.05. If any
such delegation is to a party other than First Data Resources, Inc., Total
Systems Services, Inc. or any Affiliate of the Servicer, notification thereof
shall be given to each Note Rating Agency.

 

65



--------------------------------------------------------------------------------

Section 7.07 Examination of Records. Each Transferor and the Servicer shall
indicate generally in their computer files or other records that the Receivables
arising in the Accounts have been conveyed to the Trust, pursuant to this
Agreement. Each Transferor and the Servicer shall, prior to the sale or transfer
to a third party of any receivable held in its custody, examine its computer
records and other records to determine that such receivable is not, and does not
include, a Receivable. Each Transferor and the Servicer shall also indicate
generally in their computer files or other records that each applicable
Collateral Certificate has been conveyed to the Trust, pursuant to this
Agreement.

[END OF ARTICLE VII]

 

66



--------------------------------------------------------------------------------

ARTICLE VIII

ACQUISITION OF TRUST ASSETS

Section 8.01 Acquisition of Trust Assets. If the Master Trust Transferor
exercises its option to accept retransfer of any Collateral Certificate pursuant
to the terms of the related Series Supplement, the Master Trust Transferor shall
(a) acquire the Collateral Certificate, which acquisition shall be effective as
of the date on which such retransfer occurs, (b) deliver notice of such
acquisition to the Owner Trustee, the Indenture Trustee, the applicable
Collateral Agent and the Servicer on or prior to the Determination Date
following the applicable Monthly Period for which the option is deemed
exercised, (c) deposit in the Collection Account for the relevant Asset Pool on
or prior to the First Note Transfer Date following the applicable Monthly Period
an amount equal to the lesser of (1) (x) the amount required so that the
Transferor Amount for such Asset Pool is equal to or greater than the Required
Transferor Amount for such Asset Pool and (y) the amount required so that the
Pool Balance for such Asset Pool is equal to or greater than the Minimum Pool
Balance for such Asset Pool and (2) the Invested Amount of the Collateral
Certificate on such date and all other amounts payable to the Noteholders of
each Outstanding Series of Notes including accrued interest on the Notes. Upon
the completion of the foregoing condition, the applicable Master Trust shall
succeed to all interests in and to the Trust with respect to such Collateral
Certificate.

[END OF ARTICLE VIII]

 

67



--------------------------------------------------------------------------------

ARTICLE IX

INSOLVENCY EVENTS

Section 9.01 Rights upon the Occurrence of an Insolvency Event. If any
Transferor shall consent to the appointment of a bankruptcy trustee or
conservator or receiver or liquidator for the winding-up or liquidation of its
affairs, or a decree or order of a court or agency or supervisory authority
having jurisdiction in the premises for the appointment of a bankruptcy trustee
or conservator or receiver or liquidator for the winding-up or liquidation of
its affairs shall have been entered against such Transferor (an “Insolvency
Event”), each Transferor shall on the day of such Insolvency Event (the
“Appointment Day”) immediately cease to (i) transfer Principal Receivables or
additional Collateral Certificates to the Trust and (ii) increase any Invested
Amount of a Collateral Certificate transferred to the Trust by such Transferor
and shall promptly give notice to the Owner Trustee, the Indenture Trustee and
the applicable Collateral Agent of such Insolvency Event. Notwithstanding any
cessation of the transfer to the Trust of additional Principal Receivables,
Finance Charge Receivables, whenever created, accrued in respect of Principal
Receivables which have been transferred to the Trust shall continue to be a part
of the Trust, and Collections with respect thereto shall continue to be
allocated to Noteholders in accordance with the terms of the Indenture and each
Indenture Supplement.

[END OF ARTICLE IX]

 

68



--------------------------------------------------------------------------------

ARTICLE X

SERVICER DEFAULTS

Section 10.01 Servicer Defaults. If any one of the following events (a “Servicer
Default”) shall occur and be continuing:

(a) any failure by the Servicer to make any payment, transfer or deposit or to
give notice or instructions to the Indenture Trustee to make any required
withdrawal or payment, transfer or deposit on the date the Servicer is required
to do so under the terms of this Agreement, the Indenture or any Indenture
Supplement, or within the applicable grace period, which will not exceed 35
Business Days;

(b) failure on the part of the Servicer duly to observe or perform in any
material respect any other covenants or agreements of the Servicer set forth in
this Agreement which has an Adverse Effect on the Noteholders of any Series,
Class or Tranche and which continues unremedied for a period of 60 days after
the date on which written notice of such failure, requiring the same to be
remedied, shall have been given to the Servicer by the Owner Trustee, the
Indenture Trustee or the applicable Collateral Agent or to the Servicer, the
Owner Trustee, the Indenture Trustee and the applicable Collateral Agent by
Holders of Notes evidencing not less than 50% of the aggregate unpaid principal
amount of all Notes sustaining such Adverse Effect (or, with respect to any such
failure that does not relate to all Series, Classes or Tranches, not less than
50% of the aggregate unpaid principal amount of all Series, Classes or Tranches
to which such failure related); or the Servicer shall assign or delegate its
duties under this Agreement, except as permitted by Sections 7.02, 7.05 and
7.06;

(c) any representation, warranty or certification made by the Servicer in this
Agreement or in any certificate delivered pursuant to this Agreement shall prove
to have been incorrect when made, which has an Adverse Effect on the rights of
the Noteholders of any Series, Class or Tranche and which Adverse Effect
continues for a period of 60 days after the date on which written notice
thereof, requiring the same to be remedied, shall have been given to the
Servicer by the Owner Trustee, the Indenture Trustee or the applicable
Collateral Agent, or to the Servicer, the Owner Trustee, the Indenture Trustee
and the applicable Collateral Agent by the Holders of Notes evidencing not less
than 50% of the aggregate unpaid principal amount of all Notes (or, with respect
to any such representation, warranty or certification that does not relate to
all Series, Classes or Tranches, not less than 50% of the aggregate unpaid
principal amount of all Series, Classes or Tranches to which such
representation, warranty or certification relates);

(d) the Servicer shall consent to the appointment of a bankruptcy trustee or
conservator or receiver or liquidator in any bankruptcy proceeding or other
insolvency, readjustment of debt, marshalling of assets and liabilities or
similar proceedings of or relating to the Servicer or of or relating to all or
substantially all its property, or a decree or order of a court or agency or
supervisory authority having

 

69



--------------------------------------------------------------------------------

jurisdiction in the premises for the appointment of a bankruptcy trustee or a
conservator or receiver or liquidator in any bankruptcy, insolvency,
readjustment of debt, marshalling of assets and liabilities or similar
proceedings, or the winding-up or liquidation of its affairs, shall have been
entered against the Servicer and such decree or order shall have remained in
force undischarged or unstayed for a period of 60 days; or the Servicer shall
admit in writing its inability to pay its debts generally as they become due,
file a petition to take advantage of any applicable bankruptcy, insolvency or
reorganization statute, make any assignment for the benefit of its creditors or
voluntarily suspend payment of its obligations; or

(e) any other Servicer Default described in any Indenture Supplement;

then, so long as the Servicer Default shall not have been remedied, either the
Indenture Trustee or the Holders of Notes evidencing more than 50% of the
aggregate unpaid principal amount of all affected Notes, by notice then given in
writing to the Servicer and the Owner Trustee (and to the Indenture Trustee if
given by the Noteholders) (a “Termination Notice”), may terminate all but not
less than all the rights and obligations of the Servicer as Servicer under this
Agreement; provided, however, if within 60 days of receipt of a Termination
Notice the Indenture Trustee does not receive any bids from Eligible Servicers
in accordance with subsection 10.02(a) to act as a Successor Servicer and
receives an Officer’s Certificate of the Servicer to the effect that the
Servicer cannot in good faith cure the Servicer Default which gave rise to the
Termination Notice, the Indenture Trustee shall assume the role of Successor
Servicer.

After receipt by the Servicer of a Termination Notice, and on the date that a
Successor Servicer is appointed by the Indenture Trustee pursuant to
Section 10.02, all authority and power of the Servicer under this Agreement
shall pass to and be vested in the Successor Servicer (a “Service Transfer”)
and, without limitation, the Indenture Trustee is hereby authorized and
empowered (upon the failure of the Servicer to cooperate) to execute and
deliver, on behalf of the Servicer, as attorney-in-fact or otherwise, all
documents and other instruments upon the failure of the Servicer to execute or
deliver such documents or instruments, and to do and accomplish all other acts
or things necessary or appropriate to effect the purposes of such Service
Transfer. The Servicer agrees to cooperate with the Indenture Trustee and such
Successor Servicer in effecting the termination of the responsibilities and
rights of the Servicer to conduct servicing hereunder, including the transfer to
such Successor Servicer of all authority of the Servicer to service the
Collateral provided for under this Agreement, including all authority over all
Collections which shall on the date of transfer be held by the Servicer for
deposit, or which have been deposited by the Servicer, in the Collection Account
for the applicable Asset Pool, or which shall thereafter be received with
respect to the Collateral, and in assisting the Successor Servicer and in
enforcing all rights to Insurance Proceeds and Interchange (if any) applicable
to the Trust. The Servicer shall within 20 Business Days transfer its electronic
records or electronic copies thereof relating to the Receivables to the
Successor Servicer in such electronic form as the Successor Servicer may
reasonably request and shall promptly transfer to the Successor Servicer all
other records, correspondence and documents necessary for the continued
servicing of the

 

70



--------------------------------------------------------------------------------

Collateral in the manner and at such times as the Successor Servicer shall
reasonably request. To the extent that compliance with this Section shall
require the Servicer to disclose to the Successor Servicer information of any
kind which the Servicer deems to be confidential, the Successor Servicer shall
be required to enter into such customary licensing and confidentiality
agreements as the Servicer shall deem reasonably necessary to protect its
interests.

Notwithstanding the foregoing, a delay in or failure of performance referred to
in paragraph (a) above for a period of 10 Business Days after the applicable
grace period or under paragraph (b) or (c) above for a period of 60 Business
Days after the applicable grace period, shall not constitute a Servicer Default
if such delay or failure could not be prevented by the exercise of reasonable
diligence by the Servicer and such delay or failure was caused by an act of God
or the public enemy, acts of declared or undeclared war, public disorder,
rebellion or sabotage, epidemics, landslides, lightning, fire, hurricanes,
earthquakes, floods or similar causes. The preceding sentence shall not relieve
the Servicer from using all commercially reasonable efforts to perform its
obligations in a timely manner in accordance with the terms of this Agreement
and the Servicer shall provide the Indenture Trustee, the Owner Trustee, the
applicable Collateral Agent and each Transferor with an Officer’s Certificate
giving prompt notice of such failure or delay by it, together with a description
of its efforts so to perform its obligations.

Section 10.02 Indenture Trustee To Act; Appointment of Successor.

(a) On and after the receipt by the Servicer of a Termination Notice pursuant to
Section 10.01, the Servicer shall continue to perform all servicing functions
under this Agreement until the date specified in the Termination Notice or
otherwise specified by the Indenture Trustee or until a date mutually agreed
upon by the Servicer and the Indenture Trustee. The Indenture Trustee shall as
promptly as possible after the giving of a Termination Notice appoint an
Eligible Servicer as a successor servicer (the “Successor Servicer”), and such
Successor Servicer shall accept its appointment by a written assumption in a
form acceptable to the Indenture Trustee. The Indenture Trustee may obtain bids
from any potential successor Servicer. In the event that a Successor Servicer
has not been appointed or has not accepted its appointment at the time when the
Servicer ceases to act as Servicer, the Indenture Trustee without further action
shall automatically be appointed the Successor Servicer. The Indenture Trustee
may delegate any of its servicing obligations to an Affiliate or agent in
accordance with subsection 4.01(b) and Section 7.06.

Notwithstanding the foregoing, the Indenture Trustee shall, if it is legally
unable so to act, petition at the expense of the Servicer a court of competent
jurisdiction to appoint any established institution qualifying as an Eligible
Servicer as the Successor Servicer hereunder. The Indenture Trustee shall notify
each Note Rating Agency and the Administrator upon the removal of the Servicer
and upon the appointment of a Successor Servicer.

 

71



--------------------------------------------------------------------------------

(b) Upon its appointment, the Successor Servicer shall be the successor in all
respects to the Servicer with respect to servicing functions under this
Agreement and shall be subject to all the responsibilities, duties and
liabilities relating thereto placed on the Servicer by the terms and provisions
hereof, and all references in this Agreement to the Servicer shall be deemed to
refer to the Successor Servicer; provided, however, that the Successor Servicer
shall have (i) no liability with respect to any obligation which was required to
be performed by the terminated Servicer prior to the date that the Successor
Servicer becomes the Servicer or any claim of a third party based on any alleged
action or inaction of the terminated Servicer and (ii) no liability or
obligation with respect to any Servicer indemnification obligations of any prior
servicer including the original Servicer.

(c) In connection with such appointment and assumption, the Indenture Trustee
shall be entitled to such compensation, or may make such arrangements for the
compensation of the Successor Servicer out of Collections, as it and such
Successor Servicer shall agree; provided, however, that no such compensation
shall be in excess of the Trust Servicing Fee permitted to the Servicer pursuant
to Section 4.02. Each Transferor agrees that if the Servicer is terminated
hereunder, it will agree to deposit a portion of the Collections in respect of
Finance Charge Receivables that it is entitled to receive pursuant to this
Agreement to pay its share of the compensation of the Successor Servicer.

(d) All authority and power granted to the Servicer under this Agreement shall
automatically cease and terminate upon termination of the Trust pursuant to
Article VIII of the Trust Agreement, and shall pass to and be vested in the
applicable Transferor and, without limitation, the applicable Transferor is
hereby authorized and empowered to execute and deliver, on behalf of the
Servicer as attorney-in-fact or otherwise, all documents and other instruments,
and to do and accomplish all other acts or things necessary or appropriate to
effect the purposes of such transfer of servicing rights. The Servicer agrees to
cooperate with the applicable Transferor in effecting the termination of the
responsibilities and rights of the Servicer to conduct servicing on the
Receivables. The Servicer shall transfer its electronic records relating to the
Receivables to the applicable Transferor or its designee in such electronic form
as it may reasonably request and shall transfer all other records,
correspondence and documents to it in the manner and at such times as it shall
reasonably request. To the extent that compliance with this Section shall
require the Servicer to disclose to the applicable Transferor information of any
kind which the Servicer deems to be confidential, the applicable Transferor
shall be required to enter into such customary licensing and confidentiality
agreements as the Servicer shall deem necessary to protect its interests.

Section 10.03 Notification to Noteholders. Within five Business Days after the
Servicer becomes aware of any Servicer Default, the Servicer shall give written
notice thereof to the Owner Trustee, the Indenture Trustee, the applicable
Collateral Agent, each Note Rating Agency and the Indenture Trustee shall give
notice to the Noteholders. Upon any termination or appointment of a Successor
Servicer pursuant to

 

72



--------------------------------------------------------------------------------

this Article, the Indenture Trustee shall give prompt written notice thereof to
the Noteholders.

Section 10.04 Waiver of Past Defaults. The Holders of Notes evidencing more than
66 2/3% of the aggregate unpaid principal amount of all Notes sustaining an
Adverse Effect by any default by the Servicer may, on behalf of all Noteholders
of such Series, Class or Tranche, waive any default by the Servicer in the
performance of its obligations hereunder and its consequences, except a default
in the failure to make any required deposits or payments of interest or
principal relating to such Series, Class or Tranche pursuant to Article III.
Upon any such waiver of a past default, such default shall cease to exist, and
any default arising therefrom shall be deemed to have been remedied for every
purpose of this Agreement. No such waiver shall extend to any subsequent or
other default or impair any right consequent thereon except to the extent
expressly so waived.

[END OF ARTICLE X]

 

73



--------------------------------------------------------------------------------

ARTICLE XI

TERMINATION

Section 11.01 Termination of Agreement. This Agreement and the respective
obligations and responsibilities of the Trust, each Transferor, the
Administrator and the Servicer under this Agreement shall terminate, except with
respect to the indemnification obligations described in Section 7.04, on the
Trust Termination Date.

[END OF ARTICLE XI]

 

74



--------------------------------------------------------------------------------

ARTICLE XII

MISCELLANEOUS PROVISIONS

Section 12.01 Amendment; Waiver of Past Defaults.

(a) This Agreement may be amended from time to time by the Servicer, the
Transferor, the Administrator and the Issuing Entity, by a written instrument
signed by each of them, without the consent of the Indenture Trustee, any
Collateral Agent or any of the Noteholders; provided that (i) each Transferor
shall have delivered to the Indenture Trustee and the Owner Trustee an Officer’s
Certificate, dated the date of any such amendment, stating that such Transferor
reasonably believes that such amendment will not have an Adverse Effect and
(ii) the Note Rating Agency Condition shall have been satisfied. Additionally,
notwithstanding the preceding sentence, this Agreement will be amended by the
Servicer, the Administrator and the Issuing Entity at the direction of the
Transferor without the consent of the Indenture Trustee or any of the
Noteholders to add, modify or eliminate such provisions as may be necessary or
advisable in order to enable all or a portion of the Trust (i) to qualify as,
and to permit an election to be made to cause the Trust to be treated as, a
“financial asset securitization investment trust” as described in the provisions
of Section 860L of the Internal Revenue Code, and (ii) to avoid the imposition
of state or local income or franchise taxes imposed on the Trust’s property or
its income; provided, however, that (i) each Transferor delivers to the
Indenture Trustee, the Owner Trustee and the applicable Collateral Agent an
Officer’s Certificate to the effect that the proposed amendments meet the
requirements set forth in this subsection and (ii) such amendment does not
affect the rights, duties, benefits, protections, privileges or immunities of
the Indenture Trustee, the Owner Trustee (as such or in its individual capacity)
or the applicable Collateral Agent hereunder.

This Agreement may also be amended from time to time by the Servicer, the
Transferor, the Administrator and the Issuing Entity by a written instrument
signed by each of them, without the consent of the Indenture Trustee or any of
the Noteholders and without satisfaction of the Note Rating Agency Condition to
add, modify or eliminate such provisions as may be necessary to satisfy
accounting requirements under SFAS 140 and any related or successor accounting
interpretations or requirements hereto for off-balance sheet treatment for the
Collateral of the Issuing Entity.

Any amendments regarding the addition to or removal of Collateral Certificates
or Receivables from the Trust as provided in Sections 2.12 and 2.13, executed in
accordance with the provisions hereof, shall not be considered amendments to
this Agreement for the purpose of subsections 12.01(a) and (b).

(b) This Agreement may also be amended in writing from time to time by the
Servicer, the Transferor, the Administrator, the Indenture Trustee, the
Collateral Agent and the Trust, with the consent of the Holders of Notes
evidencing more

 

75



--------------------------------------------------------------------------------

than 66 2/3% of the aggregate unpaid principal amount of the Notes of all
affected Series, Classes or Tranches for which the Transferor has not delivered
an Officer’s Certificate stating that there is no Adverse Effect, for the
purpose of adding any provisions to or changing in any manner or eliminating any
of the provisions of this Agreement or of modifying in any manner the rights of
the Noteholders; provided, however, that no such amendment shall (i) reduce in
any manner the amount of or delay the timing of any distributions (changes in
Early Amortization Events or Events of Default that decrease the likelihood of
the occurrence thereof shall not be considered delays in the timing of
distributions for purposes of this clause) to be made to Noteholders or deposits
of amounts to be so distributed or the amount available under any Supplemental
Credit Enhancement and any Derivative Agreement without the consent of each
affected Noteholder, (ii) change the definition of or the manner of calculating
the interest of any Noteholder without the consent of each affected Noteholder
or (iii) reduce the aforesaid percentage required to consent to any such
amendment without the consent of each Noteholder without the consent of the
Holders of Notes of such Series, Class or Tranche evidencing more than 66 2/3%
of the aggregate unpaid principal amount of the Notes of such Series, Class or
Tranche.

(c) Promptly after the execution of any such amendment or consent (other than an
amendment pursuant to paragraph (a)), the Trust shall furnish notification of
the substance of such amendment to the Indenture Trustee and each Noteholder,
and the Servicer shall furnish notification of the substance of such amendment
to each Note Rating Agency.

(d) It shall not be necessary for the consent of Noteholders under this
Section 12.01 to approve the particular form of any proposed amendment, but it
shall be sufficient if such consent shall approve the substance thereof. The
manner of obtaining such consents and of evidencing the authorization of the
execution thereof by Noteholders shall be subject to such reasonable
requirements as the Indenture Trustee may prescribe.

(e) Any Indenture Supplement executed in accordance with the provisions of
Article IX of the Indenture shall not be considered an amendment of this
Agreement for the purposes of this Section 12.01.

(f) The Owner Trustee may, but shall not be obligated to, enter into any such
amendment which affects the Owner Trustee’s rights, duties, benefits,
protections, privileges or immunities under this Agreement or otherwise. In
connection with the execution of any amendment hereunder, the Owner Trustee
shall be entitled to receive the Opinion of Counsel described in subsection
12.02(d).

Section 12.02 Protection of Right, Title and Interest in and to Trust Assets.

(a) Each Transferor shall cause this Agreement, all amendments and supplements
hereto and all financing statements and continuation statements and any other
necessary documents covering the Indenture Trustee’s and the

 

76



--------------------------------------------------------------------------------

Trust’s right, title and interest to the Trust Assets to be promptly recorded,
registered and filed, and at all times to be kept recorded, registered and
filed, all in such manner and in such places as may be required by law fully to
preserve and protect the right, title and interest of the Indenture Trustee,
Noteholders and the Trust hereunder to all property comprising the Trust Assets.
Each Transferor shall deliver to the Owner Trustee and Indenture Trustee
file-stamped copies of, or filing receipts for, any document recorded,
registered or filed as provided above, as soon as available following such
recording, registration or filing. Each Transferor shall cooperate fully with
the Servicer in connection with the obligations set forth above and will execute
any and all documents reasonably required to fulfill the intent of this
paragraph.

(b) Within 30 days after any Transferor makes any change in its name, identity
or corporate structure which would make any financing statement or continuation
statement filed in accordance with paragraph (a) seriously misleading within the
meaning of Section 9-506 (or any comparable provision) of the UCC, such
Transferor shall give the Owner Trustee and the Indenture Trustee notice of any
such change and shall file such financing statements or amendments as may be
necessary to continue the perfection of the Trust’s security interest or
ownership interest in the Receivables and Collateral Certificates and the
proceeds thereof.

(c) Each Transferor and the Servicer shall give the Owner Trustee and the
Indenture Trustee prompt written notice of any relocation of its chief executive
office or any change in the jurisdiction under whose laws it is organized,
provided, that, as a result of such relocation or change, the applicable
provisions of the UCC would require the filing of any amendment of any
previously filed financing or continuation statement or of any new financing
statement. If so required, each of the Transferor and the Servicer shall file
such financing statements or amendments as may be necessary to perfect or to
continue the perfection of the Trust’s security interest in each Collateral
Certificate and the Receivables and the proceeds thereof. Each Transferor shall
at all times maintain its chief executive offices within the United States and
shall at all times be organized under the laws of a jurisdiction located within
the United States.

(d) Each Transferor shall deliver to the Owner Trustee and the Indenture Trustee
(i) upon the execution and delivery of each amendment of this Agreement, an
Opinion of Counsel to the effect specified in Exhibit D-1; (ii) on each date
specified in subsection 2.12(c) with respect to the addition of Additional
Accounts to be designated as Accounts, an Opinion of Counsel substantially in
the form of Exhibit D-2, (iii) on each Addition Date on which any Collateral
Certificates are to be included in the Trust pursuant to subsection 2.12(a) or
(b), an Opinion of Counsel covering the same substantive legal issues addressed
by Exhibits D-1 and D-2, but conformed to the extent appropriate to relate to
Collateral Certificates; and (iv) on or before April 30 of each year, beginning
with April 30, 2006, an Opinion of Counsel substantially in the form of Exhibit
D-3.

Section 12.03 Fees Payable by the Transferor. Notwithstanding anything contained
in any other Transaction Document (unless such document specifically refers to
this Section), the Transferor shall pay out of its own funds, without
reimbursement, all

 

77



--------------------------------------------------------------------------------

expenses incurred, fees and disbursements of the Owner Trustee (as such and in
its individual capacity), the Administrator, the Indenture Trustee and the
applicable Collateral Agent (including, in each case, the reasonable fees and
expenses of its outside counsel) and independent accountants and all other fees
and expenses, including the costs of filing UCC continuation statements, the
costs and expenses relating to obtaining and maintaining the listing of any
Notes on any stock exchange, the costs and expenses relating to maintaining Bank
Accounts, and any stamp, documentary, excise, property (whether on real,
personal or intangible property) or any similar tax levied on the Trust or the
Trust’s assets that are not expressly stated in this Agreement to be payable by
any Transferor or the Trust (other than federal, state, local and foreign income
and franchise taxes, if any, or any interest or penalties with respect thereto,
assessed on the Trust). In addition, the Transferor shall, until such time as
Receivables are included as Trust Assets, pay the expenses incurred by the
Servicer in connection with the Trust and the servicing activities hereunder
including expenses related to enforcement of the Collateral Certificates and the
Receivables, as set forth in subsection 4.01(e). In the event an Additional
Transferor is added, the existing Transferor or Transferors and the new
Additional Transferor will, at such time, determine how the expenses described
in this Section 12.03 shall be allocated.

Section 12.04 GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

Section 12.05 Notices; Payments.

(a) All demands, notices, instructions, directions and communications
(collectively, “Notices”) under this Agreement shall be in writing and shall be
deemed to have been duly given if personally delivered at, mailed by registered
mail, return receipt requested, or sent by facsimile transmission:

(i) in the case of Chase USA, as Transferor, Servicer or Administrator, to:

Chase Bank USA, National Association

201 North Walnut Street

Wilmington, Delaware 19801

Attention: Patricia M. Garvey

Fax: (302) 282-7634

 

78



--------------------------------------------------------------------------------

with a copy to:

JPMorgan Chase & Co.

1 Bank One Plaza, Suite IL1 0460

Chicago, Illinois 60670

Attention: Stephen R. Etherington

Fax: (312) 732-3366

(ii) in the case of the Trust or the Owner Trustee, to:

Wilmington Trust Company

1100 North Market Street

Wilmington, Delaware 19890-1600

Attention: Corporate Trust Administration

Fax: (302) 636-4140

(iii) in the case of the Indenture Trustee or the Collateral Agent, to:

Wells Fargo Bank, National Association

6th & Marquette

MAC N9311-161

Minneapolis, Minnesota 55479

Attention: Corporate Trust Services Asset Backed Administration

Fax: (612) 667-3464

(iv) in the case of the Note Rating Agency for a particular Series, the address,
if any, specified in the Indenture Supplement relating to such Series, and

(v) to any other Person as specified in the Indenture or any Indenture
Supplement; or, as to each party, at such other address or facsimile number as
shall be designated by such party in a written notice to each other party.

(b) Any Notice required or permitted to be given to a Holder of Registered Notes
shall be given by first-class mail, postage prepaid, at the address of such
Holder as shown in the Note Register. No Notice shall be required to be mailed
to a Holder of Bearer Notes but shall be given as provided below. Any Notice so
mailed within the time prescribed in this Agreement shall be conclusively
presumed to have been duly given, whether or not the Noteholder receives such
Notice. In addition, (a) if and so long as any Series, Class or Tranche is
listed on the Luxembourg Stock Exchange and such stock exchange shall so
require, any Notice to Noteholders shall be published in an Authorized Newspaper
of general circulation in Luxembourg within the time period prescribed in this
Agreement and (b) in the case of any Series, Class or Tranche with respect to
which any Bearer Notes are Outstanding, any Notice required or permitted to

 

79



--------------------------------------------------------------------------------

be given to Noteholders of such Series, Class or Tranche shall be published in
an Authorized Newspaper within the time period prescribed in this Agreement.

Section 12.06 Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall for any reason
whatsoever be held invalid, then such provisions shall be deemed severable from
the remaining provisions of this Agreement and shall in no way affect the
validity or enforceability of the remaining provisions or of the Notes or the
rights of the Noteholders.

Section 12.07 Further Assurances. Each Transferor and the Servicer agree to do
and perform, from time to time, any and all acts and to execute any and all
further instruments required or reasonably requested by the Owner Trustee and
the Indenture Trustee more fully to effect the purposes of this Agreement,
including the execution of any financing statements or continuation statements
relating to the Receivables for filing under the provisions of the UCC of any
applicable jurisdiction.

Section 12.08 No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Trust, the Owner Trustee, the Indenture
Trustee or the Noteholders, any right, remedy, power or privilege under this
Agreement shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege under this Agreement preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges provided
under this Agreement are cumulative and not exhaustive of any rights, remedies,
powers and privileges provided by law.

Section 12.09 Counterparts. This Agreement may be executed in two or more
counterparts (and by different parties on separate counterparts), each of which
shall be an original, but all of which together shall constitute one and the
same instrument.

Section 12.10 Third-Party Beneficiaries. This Agreement will inure to the
benefit of and be binding upon the parties hereto, the Owner Trustee, the
Indenture Trustee, the Noteholders and their respective successors and permitted
assigns. Except as otherwise expressly provided in this Agreement, no other
Person will have any right or obligation hereunder.

Section 12.11 Actions by Noteholders.

(a) Wherever in this Agreement a provision is made that an action may be taken
or a Notice, demand or instruction given by Noteholders, such action, Notice or
instruction may be taken or given by any Noteholder, unless such provision
requires a specific percentage of Noteholders.

(b) Any Notice, request, demand, authorization, direction, consent, waiver or
other act by the Holder of a Note shall bind such Holder and every subsequent
Holder of such Note and of any Note issued upon the registration of transfer
thereof or in exchange therefor or in lieu thereof in respect of anything done
or omitted to

 

80



--------------------------------------------------------------------------------

be done by the Owner Trustee, any Transferor or the Servicer in reliance
thereon, whether or not notation of such action is made upon such Note.

Section 12.12 Rule 144A Information. For so long as any of the Notes of any
Series or Class are “restricted securities” within the meaning of Rule 144(a)(3)
under the Securities Act, each Transferor and each of the Owner Trustee, the
Indenture Trustee and the Servicer agree to cooperate with each other to provide
to any Noteholders of such Series or Class and to any prospective purchaser of
Notes designated by such Noteholder, upon the request of such Noteholder or
prospective purchaser, any information required to be provided to such Holder or
prospective purchaser to satisfy the condition set forth in Rule 144A(d)(4)
under the Securities Act.

Section 12.13 Merger and Integration. Except as specifically stated otherwise
herein, this Agreement sets forth the entire understanding of the parties
relating to the subject matter hereof, and all prior understandings, written or
oral, are superseded by this Agreement. This Agreement may not be modified,
amended, waived or supplemented except as provided herein.

Section 12.14 Headings. The headings herein are for purposes of reference only
and shall not otherwise affect the meaning or interpretation of any provision
hereof.

Section 12.15 Limitation of Liability. Notwithstanding any other provision
herein or elsewhere, this Agreement has been executed and delivered by
Wilmington Trust Company, not in its individual capacity, but solely in its
capacity as Owner Trustee of the Trust. In no event shall Wilmington Trust
Company in its individual capacity have any liability in respect of the
representations, warranties, or obligations of the Trust hereunder or under any
other document, as to all of which recourse shall be had solely to the Trust
Assets, and for all purposes of this Agreement and each other document, the
Owner Trustee (as such or in its individual capacity) shall be subject to, and
entitled to the benefits of, the terms and provisions of the Trust Agreement.

Section 12.16 No Petition. To the fullest extent permitted by applicable law,
the Indenture Trustee, Collateral Agent, Servicer, Transferor and Administrator,
by entering into this Agreement, and each Noteholder, by accepting a Note,
agrees that it will not at any time institute against any Master Trust or the
Issuing Entity, or join in any institution against any Master Trust or the
Issuing Entity of any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings, or other proceedings under any United States federal or
state bankruptcy or similar law in connection with any obligations relating to
the Notes and this Agreement.

Section 12.17 Fiscal Year. The fiscal year of the Trust will end on the last day
of each calendar year.

[END OF ARTICLE XII]

 

81



--------------------------------------------------------------------------------

ARTICLE XIII

COMPLIANCE WITH REGULATION AB

Section 13.01 Intent of the Parties; Reasonableness.

The Transferor, the Servicer and the Indenture Trustee acknowledge and agree
that the purpose of this Article XIII is to facilitate compliance by the
Transferor with the provisions of Regulation AB and related rules and
regulations of the Commission. The Transferor shall not exercise its right to
request delivery of information or other performance under these provisions
other than in good faith, or for purposes other than the Transferor’s compliance
with the Securities Act, the Exchange Act and the rules and regulations of the
Commission thereunder (or the provision in a private offering of disclosure
comparable to that required under the Securities Act). The Servicer agrees to
cooperate in good faith with any reasonable request by the Transferor for
information regarding the Servicer which is required in order to enable the
Transferor to comply with the provisions of Regulation AB, including, without
limitation, Items 1103(a)(1), 1105, 1108, 1117, 1118, 1119, 1121, 1122 and 1123
of Regulation AB as it relates to the Servicer or to the Servicer’s obligations
under this Agreement or any Transaction Document.

Section 13.02 Additional Representations and Warranties of the Servicer.

The Servicer shall be deemed to represent to the Transferor, as of the date on
which information is provided to the Transferor under Section 13.03 that, except
as disclosed in writing to the Transferor prior to such dates, to the best of
its knowledge: (i) the Servicer is not aware and has not received notice that
any default, early amortization or other performance triggering event has
occurred as to any other securitization involving credit card receivables due to
any act or failure to act of the Servicer; (ii) the Servicer has not been
terminated as servicer in a securitization involving credit card receivables,
either due to a servicing default or to application of a servicing performance
test or trigger; (iii) no material noncompliance with the applicable servicing
criteria with respect to other securitizations of credit card receivables
involving the Servicer as servicer has been disclosed or reported by the
Servicer; (iv) no material changes to the Servicer’s policies or procedures with
respect to the servicing function it will perform under this Agreement and any
Transaction Document have occurred during the three-year period immediately
preceding the related Securitization Transaction; (v) there are no aspects of
the Servicer’s financial condition that could have a material adverse effect on
the performance by the Servicer of its servicing obligations under this
Agreement or any Transaction Document; and (vi) there are no material legal or
governmental proceedings pending (or known to be contemplated) against the
Servicer, any Subservicer or any third-party originator.

 

82



--------------------------------------------------------------------------------

Section 13.03 Information to Be Provided by the Servicer.

In connection with any Securitization Transaction, the Servicer shall (i) within
five (5) Business Days following request by the Transferor, provide to the
Transferor, in writing, the information specified in this Section 13.03, and
(ii) as promptly as practicable following notice to or discovery by the Servicer
of any changes to such information, provide to the Transferor, in writing, such
updated information.

(a) The Servicer shall provide such information regarding the Servicer and each
Subservicer (each of the Servicer and each Subservicer, for purposes of this
paragraph, a “Servicing Party”) as is required for the purpose of compliance
with Item 1108 of Regulation AB. Such information shall include, at a minimum:

(A) the Servicing Party’s name and form of organization;

(B) a description of how long the Servicing Party has been servicing credit card
accounts; a general discussion of the Servicing Party’s experience in servicing
assets of any type as well as a more detailed discussion of the Servicing
Party’s experience in, and procedures for, the servicing function it will
perform under this Agreement; information regarding the size, composition and
growth of the Servicing Party’s portfolio of credit card accounts of a type
similar to the Accounts and information on factors related to the Servicing
Party that may be material, in the good faith judgment of the Transferor, to any
analysis of the servicing of the Accounts or the related asset-backed
securities, as applicable, including, without limitation:

(1) whether any prior securitizations of credit card receivables involving the
Servicing Party has defaulted or experienced an early amortization or other
performance triggering event because of servicing during the three-year period
immediately preceding the related Securitization Transaction;

(2) the extent of outsourcing the Servicing Party utilizes;

(3) whether there has been previous disclosure of material noncompliance with
the applicable servicing criteria with respect to other securitizations of
credit card receivables involving the Servicing Party as a servicer during the
three-year period immediately preceding the related Securitization Transaction;

(4) whether the Servicing Party has been terminated as servicer in a
securitization of credit card receivables, either due to a servicing default or
to application of a servicing performance test or trigger; and

(5) such other information as the Transferor may reasonably request for the
purpose of compliance with Item 1108(b)(2) of Regulation AB;

 

83



--------------------------------------------------------------------------------

(C) a description of any material changes during the three-year period
immediately preceding the related Securitization Transaction to the Servicing
Party’s policies or procedures with respect to the servicing function it will
perform under this Agreement or any Transaction Document;

(D) information regarding the Servicing Party’s financial condition, to the
extent that there is a material risk that an adverse financial event or
circumstance involving the Servicing Party could have a material adverse effect
on the performance by the Servicing Party of its servicing obligations under
this Agreement or any Transaction Document;

(E) a description of the Servicing Party’s processes and procedures designed to
address any special or unique factors involved in servicing;

(F) a description of the Servicing Party’s processes for handling delinquencies,
losses, bankruptcies and recoveries, such as sale of defaulted receivables; and

(G) information as to how the Servicing Party defines or determines
delinquencies and charge-offs, including the effect of any grace period,
re-aging, restructuring, partial payments considered current or other practices
with respect to delinquency and loss experience.

(b) As a condition to the succession to the Servicer or any Subservicer as
servicer or subservicer under this Agreement or any Transaction Document by any
Person (i) into or with which the Servicer or such Subservicer may be merged or
consolidated, or (ii) which may be appointed as a successor to the Servicer or
any Subservicer, the Servicer shall provide to the Transferor at least fifteen
(15) calendar days prior to the effective date of such succession or
appointment, (x) written notice to the Transferor of such succession or
appointment and (y) in writing and in form and substance reasonably satisfactory
to the Transferor, all information reasonably required by the Transferor in
order to comply with its reporting obligation under Item 6.02 of Form 8-K with
respect to any series or class of Notes issued by the Issuing Entity.

(c) In addition to such information as the Servicer is obligated to provide
pursuant to other provisions of this Agreement or any Transaction Document, if
so requested by the Transferor, the Servicer shall provide such information
regarding the performance of the Receivables or the servicing of the Accounts as
is reasonably required to facilitate preparation of distribution reports in
accordance with Item 1121 of Regulation AB. Such information shall be provided
concurrently with the distribution reports otherwise required to be delivered
monthly by the Servicer under this Agreement or any Transaction Document,
commencing with the first such report due not less than ten (10) Business Days
following such request.

 

84



--------------------------------------------------------------------------------

Section 13.04 Report on Assessment of Compliance and Attestation.

(a) On or before March 1 of each calendar year, commencing in 2007, the Servicer
shall:

(i) deliver to the Transferor a report regarding the Servicer’s or any
Subservicer’s assessment of compliance with the Servicing Criteria during the
immediately preceding calendar year, as required under Rules 13a-18 and 15d-18
of the Exchange Act and Item 1122 of Regulation AB. Such report shall be
addressed to the Transferor and signed by an authorized officer of the Servicer
or the applicable Subservicer, and shall address each of the relevant Servicing
Criteria set forth in Exhibit G, as may be amended from time to time by the
parties hereto;

(ii) deliver to the Transferor a report of a registered public accounting firm
reasonably acceptable to the Transferor that attests to, and reports on, the
assessment of compliance made by the Servicer and delivered pursuant to the
preceding paragraph. Such attestation shall be in accordance with Rules
1-02(a)(3) and 2-02(g) of Regulation S-X under the Securities Act and the
Exchange Act;

(iii) instruct each Servicing Participant to deliver to the Transferor an
assessment of compliance and accountants’ attestation as and when provided in
paragraphs (a) and (b) of this Section; and

(iv) deliver to the Transferor and any other Person that will be responsible for
signing the Sarbanes Certification on behalf of the Issuing Entity or the
Transferor with respect to a Securitization Transaction a certification in the
form attached hereto as Exhibit F or such other form as may be mutually agreed
upon.

The Servicer acknowledges that the parties identified in clause (iv) above may
rely on the certification provided by the Servicer pursuant to such clause in
signing a Sarbanes Certification and filing such with the Commission.

(b) Each assessment of compliance provided by a Subservicer pursuant to
Section 13.04(a)(i) shall address each of the Servicing Criteria specified on a
certification substantially in the form of Exhibit G hereto delivered to the
Transferor concurrently with the execution of this Agreement or, in the case of
a Subservicer subsequently appointed as such, on or prior to the date of such
appointment. An assessment of compliance provided by a Servicing Participant
pursuant to Section 13.04(a)(iii) need not address any elements of the Servicing
Criteria other than those specified by the Servicer pursuant to Section 13.05.

(c) Within thirty (30) days of receipt, the Transferor shall provide a copy of
all reports prepared and delivered pursuant to this Section 13.04 to each Note
Rating Agency.

 

85



--------------------------------------------------------------------------------

Section 13.05 Use of Subservicers and Servicing Participants.

(a) The Servicer shall use its best efforts to hire or otherwise utilize only
the services of Subservicers that agree to comply with the provisions of this
Section. The Servicer shall use its best efforts to hire or otherwise utilize
only the services of Servicing Participants, and shall use its best efforts to
ensure that Subservicers hire or otherwise utilize only the services of
Servicing Participants, to fulfill any of the obligations of the Servicer as
servicer under this Agreement or any Transaction Document, if those Servicing
Participants agree to comply with the provisions of Section 13.05(b).

(b) The Servicer shall use its best efforts to cause any Subservicer used by the
Servicer (or by any Subservicer) to comply with the provisions of this Section
and with Sections 4.05, 13.02, 13.03(c) and 13.04 to the same extent as if such
Subservicer were the Servicer. The Servicer shall be responsible for obtaining
from each Subservicer and delivering to the Transferor any servicer compliance
statement required to be delivered by such Subservicer under Section 4.05, any
assessment of compliance and attestation required to be delivered by such
Subservicer under Section 13.04 and any certification required to be delivered
to the Person that will be responsible for signing the Sarbanes Certification as
and when required to be delivered.

(c) Except as may otherwise be required pursuant to Section 7.06, it shall not
be necessary for the Servicer to seek the consent of the Transferor to the
utilization of any Servicing Participant. The Servicer shall promptly upon
request provide to the Transferor a written description (in form and substance
satisfactory to the Transferor) of the role and function of each Servicing
Participant utilized by the Servicer or any Subservicer, specifying (i) the
identity of each such Servicing Participant and (ii) which elements of the
Servicing Criteria will be addressed in assessments of compliance provided by
each Servicing Participant.

As a condition to the utilization of any Servicing Participant, the Servicer
shall use its best efforts to cause any such Servicing Participant used by the
Servicer (or by any Subservicer) for the benefit of the Transferor to comply
with the provisions of Section 13.04 to the same extent as if such Servicing
Participant were the Servicer. The Servicer shall be responsible for obtaining
from each Servicing Participant and delivering to the Transferor any assessment
of compliance and attestation required to be delivered by such Servicing
Participant under Section 13.04, in each case as and when required to be
delivered.

[END OF ARTICLE XIII]

 

86



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Transferor, the Servicer, the Administrator, the
Indenture Trustee, the Collateral Agent and the Trust have caused this Transfer
and Servicing Agreement to be duly executed by their respective officers as of
the day and year first above written.

 

CHASE BANK USA, NATIONAL ASSOCIATION, as Transferor, Servicer and Administrator
By:   /s/ Patricia M. Garvey   Name: Patricia M. Garvey   Title:   Vice
President CHASE ISSUANCE TRUST, as Issuing Entity By:   WILMINGTON TRUST  
COMPANY, not in its individual   capacity but solely as Owner Trustee   on
behalf of the Trust By:   /s/ Michele C. Harra   Name: Michele C. Harra   Title:
  Financial Services Officer WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Indenture Trustee and Collateral Agent By:   /s/ Cheryl Zimmerman   Name: Cheryl
Zimmerman   Title:   Assistant Vice President



--------------------------------------------------------------------------------

Acknowledged and Accepted:

WILMINGTON TRUST COMPANY,

not in its individual capacity but

solely as Owner Trustee

By:  

/s/ Michele C. Harra

 

Name: Michele C. Harra

 

Title:   Financial Services Officer



--------------------------------------------------------------------------------

Exhibit A-1

FORM OF ASSIGNMENT OF AN ADDITIONAL COLLATERAL CERTIFICATE

(as required by section 2.12(c)(v) of the Transfer and Servicing Agreement)

ASSIGNMENT No. __ OF AN ADDITIONAL COLLATERAL CERTIFICATE dated as of
_____________, by and among CHASE BANK USA, NATIONAL ASSOCIATION, a national
banking association (the “Bank”), as Transferor (the “Transferor”), and the
CHASE ISSUANCE TRUST (the “Trust”), pursuant to the Agreement referred to below.

WITNESSETH:

WHEREAS, the Bank, as Transferor, Servicer and Administrator, Wells Fargo Bank,
National Association, as Indenture Trustee and Collateral Agent, and the Trust
are parties to the Second Amended and Restated Transfer and Servicing Agreement,
dated as of March 14, 2006 (hereinafter as such agreement may have been, or may
from time to time be, amended, supplemented or otherwise modified, the
“Agreement”);

WHEREAS, pursuant to subsection 2.12(a) or 2.12(b) of the Agreement, the
Transferor wishes to designate an Additional Collateral Certificate and to
convey hereby such Additional Collateral Certificate (as such term is defined in
the Agreement) to the Trust for designation pursuant to the applicable Asset
Pool Supplement; and

WHEREAS, the Owner Trustee, on behalf of the Trust is willing to accept such
designation and conveyance subject to the terms and conditions hereof;

NOW, THEREFORE, the Transferor and the Owner Trustee, on behalf of the Trust
hereby agree as follows:

1. Defined Terms. All capitalized terms used herein shall have the meanings
ascribed to them in the Agreement unless otherwise defined herein.

“Addition Cut Off Date” shall mean, with respect to the Additional Collateral
Certificate designated hereby, ____________.

“Addition Date” shall mean, with respect to the Additional Collateral
Certificate designated on Schedule 1 hereto, ____________.

“Notice Date” shall mean, with respect to the Additional Collateral Certificate
designated on Schedule 1 hereto, _____________ [which shall be a date on or
prior to the third Business Day prior to the Addition Date with respect to
additions pursuant to subsection 2.12(a) of the Agreement and the fifth Business
Day prior to the Addition Date with respect to additions pursuant to subsection
2.12(b) of the Agreement].

 

A-1-1



--------------------------------------------------------------------------------

2. Conveyance of Additional Collateral Certificates. (a) The Transferor does
hereby transfer, assign, set over and otherwise convey, without recourse except
as set forth in the Agreement, to the Trust, all its right, title and interest
in, to and under the Additional Collateral Certificate existing as of the close
of business on the Addition Cut Off Date. The foregoing does not constitute and
is not intended to result in the creation or assumption by the Trust, the Owner
Trustee (as such or in its individual capacity), the Indenture Trustee, the
applicable Collateral Agent, any Noteholders, any Supplemental Credit Enhancer
or any Derivative Counterparty of any obligation of the Transferor or any other
Person in connection with the Additional Collateral Certificate or under any
agreement or instrument relating thereto, including any obligation to Obligors,
merchant banks, merchants clearance systems, VISA, MasterCard or insurers.

(b) If necessary, the Transferor agrees to record and file, at its own expense,
financing statements (and continuation statements when applicable) with respect
to the Additional Collateral Certificate existing on the Addition Cut Off Date
meeting the requirements of applicable state law in such manner and in such
jurisdictions as are necessary to perfect, and maintain perfection of, the sale
and assignment of its interest in such Additional Collateral Certificate to the
Trust, and to deliver a file-stamped copy of each such financing statement or
other evidence of such filing to the Owner Trustee on or prior to the Addition
Date. None of the Owner Trustee, the Indenture Trustee or the applicable
Collateral Agent shall be under any obligation whatsoever to file such financing
or continuation statements or to make any filing under the UCC in connection
with such sale and assignment.

(c) The Transferor does hereby grant to the Trust a security interest in all of
its right, title and interest, whether now owned or hereafter acquired, in and
to the Additional Collateral Certificate designated for sale on the Addition Cut
Off Date. This Assignment constitutes a security agreement under the UCC.

(d) It is the intention of the parties hereto that all transfers of Additional
Collateral Certificates to the Trust pursuant to this Assignment be subject to,
and be treated in accordance with, the Delaware Act and each of the parties
hereto agrees that this Assignment has been entered into by the parties hereto
in express reliance upon the Delaware Act. For purposes of complying with the
requirements of the Delaware Act, each of the parties hereto hereby agrees that
any property, assets or rights purported to be transferred, in whole or in part,
by the Transferor pursuant to this Assignment shall be deemed to no longer be
the property, assets or rights of the Transferor. The parties hereto acknowledge
and agree that each such transfer is occurring in connections with a
“securitization transaction” within the meaning of the Delaware Act.

3. Acceptance by Owner Trustee. The Owner Trustee hereby acknowledges its
acceptance on behalf of the Trust of all right, title and interest to the
property existing on the Addition Cut Off Date which has been conveyed to the
Trust pursuant to Section 2(a) of this Assignment.

 

A-1-2



--------------------------------------------------------------------------------

4. Representations and Warranties of the Transferor. The Transferor hereby
represents and warrants to the Trust, as of the Addition Date, that:

(a) Legal Valid and Binding Obligation. This Assignment constitutes a legal,
valid and binding obligation of the Transferor enforceable against the
Transferor in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws now or hereafter in effect affecting the enforcement of
creditors’ rights in general and except as such enforceability may be limited by
general principles of equity (whether considered in a suit at law or in equity);

(b) Eligibility of Additional Collateral Certificate. As of the Addition Cut Off
Date, the Additional Collateral Certificate designated hereby is an Eligible
Collateral Certificate;

(c) Insolvency. As of each of the Addition Cut Off Date and the Addition Date,
no Insolvency Event with respect to the Transferor has occurred and the transfer
by the Transferor of Additional Collateral Certificates to the Trust has not
been made in contemplation of the occurrence thereof;

(d) No Adverse Effect. The acquisition by the Trust of the Additional Collateral
Certificate shall not, in the reasonable belief of the applicable Transferor,
result in an Adverse Effect;

(e) Security Interest. This Assignment constitutes either (i) a valid sale,
transfer and assignment to the Trust of all right, title and interest of the
Transferor in the Additional Collateral Certificate designated on the Addition
Cut Off Date and such Additional Collateral Certificate will be held by the
Owner Trustee, on behalf of the Trust, free and clear of any Lien of any Person
claiming through or under the Transferor or any of its Affiliates, or (ii) a
valid transfer for security of all of the Transferor’s right, title and interest
in such Additional Collateral Certificate to the Owner Trustee, on behalf of the
Trust, which is enforceable upon execution and delivery of this Assignment. Upon
the filing of all such appropriate financing statements, the Trust shall have a
first priority perfected security or ownership interest in such property and
proceeds;

(f) No Conflict. The execution and delivery by the Transferor of this
Assignment, the performance of the transactions contemplated by this Assignment
and the fulfillment of the terms hereof applicable to the Transferor, will not
conflict with or violate any Requirements of Law applicable to the Transferor or
conflict with, result in any breach of any of the material terms and provisions
of, or constitute (with or without notice or lapse of time or both) a material
default under, any indenture, contract, agreement, mortgage, deed of trust or
other instrument to which the Transferor is a party or by which it or its
properties are bound;

(g) No Proceedings. There are no proceedings or investigations pending or, to
the best knowledge of the Transferor, threatened against the Transferor

 

A-1-3



--------------------------------------------------------------------------------

before any court, regulatory body, administrative agency or other tribunal or
governmental instrumentality (i) asserting the invalidity of this Assignment,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Assignment, (iii) seeking any determination or ruling that, in the
reasonable judgment of the Transferor, would materially and adversely affect the
performance by the Transferor of its obligations under this Assignment or
(iv) seeking any determination or ruling that would materially and adversely
affect the validity or enforceability of this Assignment; and

(h) All Consents. All authorizations, consents, orders or approvals of any court
or other governmental authority required to be obtained by the Transferor in
connection with the execution and delivery of this Assignment by the Transferor
and the performance of the transactions contemplated by this Assignment by the
Transferor, have been obtained.

6. Conditions Precedent. The designation of an Additional Collateral Certificate
pursuant to Section 2 of this Assignment, the acceptance by the Trust pursuant
to Section 3 of this Assignment and the Amendment of the Agreement pursuant to
Section 7 of this Assignment are each subject to the satisfaction of the
conditions precedent set forth in Section 2.12(c) of the Agreement on or prior
to the dates specified in such Section 2.12(c). For purposes of
Section 2.12(c)(i) of the Agreement, “Notice Date” shall having the meaning
specified in Section 1 hereof. With respect to the condition specified in
Section 2.12(c)(xi) of the Agreement, the Bank shall have delivered to the
Administrator, on behalf of the Trust, on or prior to the date hereof, a
certificate of a Vice President or more senior officer substantially in the form
of Schedule 2 hereto, certifying that (i) all requirements set forth in
subsection 2.12(c) of the Transfer and Servicing Agreement for designating and
conveying Receivables in Additional Accounts have been satisfied and (ii) each
of the representations and warranties made by the Transferor in Section 5 of
this Assignment is true and correct as of the Addition Date. The Owner Trustee
and the Administrator may conclusively rely on such Officer’s Certificate, shall
have no duty to make inquiries with regard to the matters set forth therein, and
shall incur no liability in so relying.

7. Amendment of the Transfer and Servicing Agreement. The Agreement is hereby
amended to provide that all references therein to the “Transfer and Servicing
Agreement,” to “this Agreement” and “herein” shall be deemed from and after the
Addition Date to be a dual reference to the Agreement as supplemented by this
Assignment and all references therein to Additional Collateral Certificates
shall be deemed to include the Additional Collateral Certificate designated
hereby. Except as expressly amended hereby, all of the representations,
warranties, terms, covenants and conditions of the Agreement shall remain
unamended and shall continue to be, and shall remain, in full force and effect
in accordance with its terms and except as expressly provided herein shall not
constitute or be deemed to constitute a waiver of compliance with or a consent
to noncompliance with any term or provision of the Agreement.

 

A-1-4



--------------------------------------------------------------------------------

8. Counterparts. This Assignment may be executed in two or more counterparts
(and by different parties on separate counterparts), each of which shall be an
original, but all of which shall constitute one and the same instrument.

9. GOVERNING LAW. THIS ASSIGNMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS,
AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.

10. Limitation of Liability. Notwithstanding any other provision herein or
elsewhere, this Assignment has been executed and delivered by Wilmington Trust
Company on behalf of the Trust, not in its individual capacity, but solely in
its capacity as Owner Trustee, in no event shall Wilmington Trust Company in its
individual capacity have any liability in respect of the representations,
warranties, or obligations of the Trust hereunder or under any other document,
as to all of which recourse shall be had solely to the assets of the Trust, and
for all purposes of this Assignment and each other document, the Owner Trustee
(as such or in its individual capacity) shall be subject to, and entitled to the
benefits of, the terms and provisions of the Trust Agreement.

11. Removal Upon Breach. In the event of a breach of any of the warranties set
forth in subsection 5(B) other than a breach or event set forth in subsection
2.05(a) of the Agreement, if as a result of such breach the related Collateral
Certificate is no longer an Eligible Collateral Certificate or the Trust’s
rights in, to or under such Collateral Certificate or its proceeds are impaired,
then upon the expiration of 60 days (or such longer period as may be agreed to
by the Indenture Trustee, the applicable Collateral Agent and the Servicer, but
in no event later than 120 days) after the earlier to occur of the discovery
thereof by the Transferor who conveyed such Collateral Certificate to the Trust
or receipt by such Transferor of written notice thereof given by the Owner
Trustee, the Indenture Trustee, the applicable Collateral Agent or the Servicer,
such Collateral Certificate shall be removed from the Trust on the terms and
conditions set forth in subsection 2.05(b) of the Agreement and the Transferor
shall accept reassignment of such Collateral Certificate; provided, however,
that no such removal shall be required to be made if, on any day within such
applicable period, such representations and warranties with respect to such
Collateral Certificate shall then be true and correct in all material respects
as if such Collateral Certificate had been designated for inclusion in the Trust
on such day.

 

A-1-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Transferor and the Owner Trustee, on behalf of the
Trust, have caused this Assignment to be duly executed by their respective
officers as of the day and year first above written.

 

CHASE BANK USA, NATIONAL

ASSOCIATION, as Transferor

By:       

Name:

 

Title:

CHASE ISSUANCE TRUST

By:  

CHASE BANK USA, NATIONAL

 

ASSOCIATION, not in its individual

 

capacity, but solely as Administrator

 

on behalf of the Trust

By:       

Name:

 

Title:

 

A-1-6



--------------------------------------------------------------------------------

Schedule 1 (to Exhibit A-1)

List of Additional Collateral Certificates

 

A-1-7



--------------------------------------------------------------------------------

Schedule 2 (to Exhibit A-1)

Chase Bank USA, National Association

Officer’s Certificate

____________________, a duly authorized officer of Chase Bank USA, National
Association (“Chase USA”), a national banking association, as transferor (the
“Transferor”), hereby certifies and acknowledges on behalf of the Transferor
that to the best of [her/his] knowledge the following statements are true on
___________ (the “Addition Date”), and acknowledges on behalf of the Transferor
that this Officer’s Certificate will be relied upon by Wilmington Trust Company,
as Owner Trustee on behalf of the Trust, in connection with the Trust entering
into Assignment No. ___ of Additional Collateral Certificates, dated as of the
related Addition Date (the “Assignment”), by and between the Transferor and the
Trust, in connection with the Second Amended and Restated Transfer and Servicing
Agreement, dated as of March 14, 2006 (as heretofore supplemented and amended,
the “Transfer and Servicing Agreement”), by and between Chase USA, as
Transferor, Servicer and Administrator, the Chase Issuance Trust, as Issuing
Entity, and Wells Fargo Bank, National Association, as Indenture Trustee and
Collateral Agent. The undersigned hereby certifies and acknowledges on behalf of
the Transferor that:

(a) Delivery of Assignment. On or prior to the Addition Date, (i) the Transferor
has delivered to the Trust the Assignment and (ii) the Transferor shall deliver
to the Trust the Additional Collateral Certificate.

(b) Legal Valid and Binding Obligation. This Assignment constitutes a legal,
valid and binding obligation of the Transferor enforceable against the
Transferor in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws now or hereafter in effect affecting the enforcement of
creditors’ rights in general and except as such enforceability may be limited by
general principles of equity (whether considered in a suit at law or in equity).

(c) Eligibility of Additional Collateral Certificate. As of the Addition Cut Off
Date, the Additional Collateral Certificate designated hereby is an Eligible
Collateral Certificate;

(d) Insolvency. As of each of the Addition Cut Off Date and the Addition Date,
no Insolvency Event with respect to the Transferor has occurred and the transfer
by the Transferor of Additional Collateral Certificates to the Trust has not
been made in contemplation of the occurrence thereof;

(e) No Adverse Effect. The acquisition by the Trust of the Additional Collateral
Certificate shall not, in the reasonable belief of the Transferor, result in an
Adverse Effect; and

 

A-1-8



--------------------------------------------------------------------------------

(f) Conditions Precedent. All requirements set forth in subsection 2.12(c) of
the Transfer and Servicing Agreement for designating Additional Collateral
Certificates have been satisfied.

(g) No Proceedings. There are no proceedings or investigations pending or, to
the best knowledge of the Transferor, threatened against the Transferor before
any court, regulatory body, administrative agency or other tribunal or
governmental instrumentality (i) asserting the invalidity of this Assignment,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Assignment, (iii) seeking any determination or ruling that, in the
reasonable judgment of the Transferor, would materially and adversely affect the
performance by the Transferor of its obligations under this Assignment or
(iv) seeking any determination or ruling that would materially and adversely
affect the validity or enforceability of this Assignment; and

(h) All Consents. All authorizations, consents, orders or approvals of any court
or other governmental authority required to be obtained by the Transferor in
connection with the execution and delivery of this Assignment by the Transferor
and the performance of the transactions contemplated by this Assignment by the
Transferor, have been obtained.

Initially capitalized terms used herein and not otherwise defined are used as
defined in the Asset Pool One Supplement.

IN WITNESS WHEREOF, I have hereunto set my hand this _____ day of ________ ____.

 

CHASE BANK USA,

NATIONAL ASSOCIATION

By:       

Name:

 

Title:

 

A-1-9



--------------------------------------------------------------------------------

Exhibit A-2

FORM OF ASSIGNMENT OF RECEIVABLES IN ADDITIONAL ACCOUNTS

(as required by section 2.12(c)(iv) of the Transfer and Servicing Agreement)

ASSIGNMENT NO. ___ OF RECEIVABLES IN ADDITIONAL ACCOUNTS, dated as of
__________, by and among CHASE BANK USA, NATIONAL ASSOCIATION, a national
banking association (the “Bank”), as Transferor (in such capacity, the
“Transferor”), and the CHASE ISSUANCE TRUST (the “Trust”), pursuant to the
Agreement referred to below, and acknowledged by the Bank in its capacity as
servicer under the Agreement referred to below (in such capacity, the
“Servicer”).

WITNESSETH:

WHEREAS, the Bank, as Transferor, Servicer and Administrator, Wells Fargo Bank,
National Association, as Indenture Trustee and Collateral Agent, and the Trust
are parties to the Second Amended and Restated Transfer and Servicing Agreement,
dated as of March 14, 2006 (hereinafter as such agreement may have been, or may
from time to time be, amended, supplemented or otherwise modified, the
“Agreement”);

WHEREAS, pursuant to the Agreement, the Transferor wishes to designate
Additional Accounts to be included as Accounts and to convey hereby the
Receivables of such Additional Accounts (as each such term is defined in the
Agreement), whether now existing or hereafter created, to the Trust; and

WHEREAS, the Administrator, on behalf of the Trust is willing to accept such
designation and conveyance subject to the terms and conditions hereof;

NOW, THEREFORE, the Transferor and the Administrator, on behalf of the Trust
hereby agree as follows:

1. Defined Terms. All capitalized terms used herein shall have the meanings
ascribed to them in the Agreement unless otherwise defined herein.

“Addition Cut Off Date” shall mean, with respect to the Additional Accounts
designated hereby, _________________.

“Addition Date” shall mean, with respect to the Additional Accounts designated
on Schedule 1 hereto, _________________.

“Notice Date” shall mean, with respect to the Additional Accounts designated on
Schedule 1 hereto, ________________ [which shall be a date on or prior to the
third Business Day prior to the Addition Date with respect to additions pursuant
to

 

A-2-1



--------------------------------------------------------------------------------

subsection 2.12(a) of the Agreement and the fifth Business Day prior to the
Addition Date with respect to additions pursuant to subsection 2.12(b) of the
Agreement].

2. Designation of Additional Accounts. On or before the Addition Date, the
Transferor shall deliver to the Owner Trustee, on behalf of the Issuing Entity,
a computer file containing a true and complete list of each VISA and MasterCard
account, which as of the Addition Date shall be deemed to be an Additional
Account, identified by account number and the aggregate amount of the
Receivables in each such Additional Account as of the Addition Cut Off Date, and
stating to which Asset Pool each such Additional Account belongs, which computer
file shall be marked as Schedule 1 to this Assignment and, as of the date of
this Assignment, shall supplement Schedule 1 to the Agreement.

3. Conveyance of Receivables. (a) The Transferor does hereby sell, transfer and
assign to the Trust all right, title and interest, whether owned on the Addition
Cut Off Date or thereafter acquired, of the Transferor in the Receivables
existing on the Addition Cut Off Date or thereafter created in the Additional
Accounts, all Interchange and Recoveries related thereto, all monies due or to
become due and all amounts received or receivable with respect thereto and all
proceeds (including “proceeds” as defined in the applicable UCC) thereof and all
Insurance Proceeds related thereto. This Section 3(a) does not constitute and is
not intended to result in the creation or assumption by the Trust, the Owner
Trustee (as such or in its individual capacity), the Indenture Trustee, the
applicable Collateral Agent, any Noteholders, any Supplemental Credit Enhancer
or any Derivative Counterparty of any obligation of the Transferor or any other
Person in connection with the Accounts, the Receivables or under any agreement
or instrument relating thereto, including any obligation to Obligors, merchant
banks, merchants clearance systems, VISA, MasterCard or insurers.

(b) The Transferor hereby grants to the Trust a security interest in all of its
right, title and interest, whether owned on the Addition Cut Off Date or
thereafter acquired, of the Transferor in the Receivables existing on the
Addition Cut Off Date or thereafter created in the Additional Accounts, all
Interchange and Recoveries related thereto, all monies due or to become due and
all amounts received or receivable with respect thereto and the “proceeds”
(including “proceeds” as defined in the applicable UCC) thereof and all
Insurance Proceeds related thereto to secure a loan in an amount equal to the
unpaid principal amount of the Notes issued pursuant to the Indenture and the
applicable Indenture Supplement and interest accrued with respect thereto. This
Assignment constitutes a security agreement under the UCC.

(c) If necessary, the Transferor agrees to record and file, at its own expense,
financing statements (and continuation statements when applicable) with respect
to the Receivables in Additional Accounts existing on the Addition Cut Off Date
and thereafter created meeting the requirements of applicable state law in such
manner and in such jurisdictions as are necessary to perfect, and maintain
perfection of, the sale and assignment of its interest in such Receivables to
the Trust, and to deliver a file-stamped copy of each such financing statement
or other evidence of such filing to the Owner

 

A-2-2



--------------------------------------------------------------------------------

Trustee on or prior to the Addition Date. The Owner Trustee shall be under no
obligation whatsoever to file such financing or continuation statements or to
make any filing under the UCC in connection with such sale and assignment.

(d) In connection with such transfers, the Transferor further agrees, at its own
expense, on or prior to the date of this Assignment, to indicate in the
appropriate computer files that Receivables created in connection with the
Additional Accounts and designated hereby have been conveyed to the Trust
pursuant to this Assignment for the benefit of the Noteholders.

(e) It is the intention of the parties hereto that all transfers of Receivables
to the Trust pursuant to this Assignment be subject to, and be treated in
accordance with, the Delaware Act and each of the parties hereto agrees that
this Assignment has been entered into by the parties hereto in express reliance
upon the Delaware Act. For purposes of complying with the requirements of the
Delaware Act, each of the parties hereto hereby agrees that any property, assets
or rights purported to be transferred, in whole or in part, by the Transferor
pursuant to this Assignment shall be deemed to no longer be the property, assets
or rights of the Transferor. The parties hereto acknowledge and agree that each
such transfer is occurring in connections with a “securitization transaction”
within the meaning of the Delaware Act.

4. Acceptance by Administrator on Behalf of the Trust. The Administrator, on
behalf of the Trust hereby acknowledges its acceptance of all right, title and
interest in and to the Receivables in the Additional Accounts now existing and
hereafter created, conveyed to the Trust pursuant to Section 3(a) hereof and
declares that the Trust shall maintain such right, title and interest, upon the
trust herein set forth, for the benefit of the Noteholders.

5. Representations and Warranties of the Transferor.

(a) Legal Valid and Binding Obligation. This Assignment constitutes a legal,
valid and binding obligation of the Transferor enforceable against the
Transferor in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws now or hereafter in effect affecting the enforcement of
creditors’ rights in general and except as such enforceability may be limited by
general principles of equity (whether considered in a suit at law or in equity);

(b) Eligibility of Accounts. As of the Addition Cut Off Date, each Additional
Account designated hereby is an Eligible Account;

(c) Insolvency. As of each of the Addition Cut Off Date and the Addition Date,
no Insolvency Event with respect to the Transferor has occurred and the transfer
by the Transferor of Receivables arising in the Additional Accounts to the Trust
has not been made in contemplation of the occurrence thereof;

 

A-2-3



--------------------------------------------------------------------------------

(d) No Adverse Effect. The acquisition by the Trust of the Receivables arising
in the Additional Accounts shall not, in the reasonable belief of the applicable
Transferor, result in an Adverse Effect;

(e) Security Interest. This Assignment constitutes a valid sale, transfer and
assignment to the Trust of all right, title and interest, whether owned on the
Addition Cut Off Date or thereafter acquired, of the Transferor in the
Receivables existing on the Addition Cut Off Date or thereafter created in the
Additional Accounts, all Interchange and Recoveries related thereto, all monies
due or to become due and all amounts received or receivable with respect thereto
and the “proceeds” (including “proceeds” as defined in the applicable UCC)
thereof and Insurance Proceeds related thereto, or, if this Assignment does not
constitute a sale of such property, the Agreement as amended by this Assignment
constitutes a grant of a “security interest” (as defined in the applicable UCC)
in such property to the Trust, which, in the case of existing Receivables and
the proceeds thereof, is enforceable upon execution and delivery of this
Assignment, and which will be enforceable with respect to such Receivables
hereafter created and the proceeds thereof upon such creation. Upon the filing
of the financing statements described in Section 3 of this Assignment and, in
the case of the Receivables hereafter created and the proceeds thereof, upon the
creation thereof, the Trust shall have a first priority perfected security or
ownership interest in such property;

(f) No Conflict. The execution and delivery by the Transferor of this
Assignment, the performance of the transactions contemplated by this Assignment
and the fulfillment of the terms hereof applicable to the Transferor, will not
conflict with or violate any Requirements of Law applicable to the Transferor or
conflict with, result in any breach of any of the material terms and provisions
of, or constitute (with or without notice or lapse of time or both) a material
default under, any indenture, contract, agreement, mortgage, deed of trust or
other instrument to which the Transferor is a party or by which it or its
properties are bound;

(g) No Proceedings. There are no proceedings or investigations, pending or, to
the best knowledge of the Transferor, threatened against the Transferor before
any court, regulatory body, administrative agency or other tribunal or
governmental instrumentality (i) asserting the invalidity of this Assignment,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Assignment, (iii) seeking any determination or ruling that, in the
reasonable judgment of the Transferor, would materially and adversely affect the
performance by the Transferor of its obligations under this Assignment or
(iv) seeking any determination or ruling that would materially and adversely
affect the validity or enforceability of this Assignment; and

(h) All Consents. All authorizations, consents, orders or approvals of any court
or other governmental authority required to be obtained by the Transferor in
connection with the execution and delivery of this Assignment by the Transferor
and the performance of the transactions contemplated by this Assignment by the
Transferor, have been obtained.

 

A-2-4



--------------------------------------------------------------------------------

6. Conditions Precedent. The designation of Additional Accounts pursuant to
Section 2 of this Assignment, the conveyance of Receivables pursuant to
Section 3 of this Assignment and the Amendment of the Agreement pursuant to
Section 7 hereof are each subject to the satisfaction of the conditions
precedent set forth in Section 2.12(c) of the Agreement on or prior to the dates
specified in such Section 2.12(c). For purposes of Section 2.12(c)(i) of the
Agreement, “Notice Date” shall having the meaning specified in Section 1 hereof.
With respect to the condition specified in Section 2.12(c)(xi) of the Agreement,
the Bank shall have delivered to the Administrator, on behalf of the Trust, on
or prior to the date hereof, a certificate of a Vice President or more senior
officer substantially in the form of Schedule 2 hereto, certifying that (i) all
requirements set forth in subsection 2.12(c) of the Transfer and Servicing
Agreement for designating and conveying Receivables in Additional Accounts have
been satisfied and (ii) each of the representations and warranties made by the
Transferor in Section 5 of this Assignment is true and correct as of the
Addition Date. The Owner Trustee and the Administrator may conclusively rely on
such Officer’s Certificate, shall have no duty to make inquiries with regard to
the matters set forth therein, and shall incur no liability in so relying.

7. Amendment of the Transfer and Servicing Agreement. The Agreement is hereby
amended to provide that all references therein to the “Transfer and Servicing
Agreement,” to “this Agreement” and “herein” shall be deemed from and after the
Addition Date to be a dual reference to the Agreement as supplemented by this
Assignment. All references therein to Additional Accounts shall be deemed to
include the Additional Accounts designated hereby and all references therein to
Receivables shall be deemed to include the Receivables conveyed hereby. Except
as expressly amended hereby, all of the representations, warranties, terms,
covenants and conditions of the Agreement shall remain unamended and shall
continue to be, and shall remain, in full force and effect in accordance with
its terms and except as expressly provided herein shall not constitute or be
deemed to constitute a waiver of compliance with or a consent to noncompliance
with any term or provision of the Agreement.

8. Counterparts. This Assignment may be executed in two or more counterparts,
and by different parties on separate counterparts, each of which shall be an
original, but all of which shall constitute one and the same instrument.

9. GOVERNING LAW. THIS ASSIGNMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS,
AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.

10. Removal Upon Breach. In the event of a breach of any of the warranties set
forth in Section 5(b) hereof other than a breach or event set forth in
Section 2.05(a) of the Agreement, if as a result of such breach the related
Receivable is no longer

 

A-2-5



--------------------------------------------------------------------------------

an Eligible Receivable or the Trust’s rights in, to or under such Receivable or
its proceeds are impaired, then upon the expiration of 60 days (or such longer
period as may be agreed to by the Indenture Trustee, the applicable Collateral
Agent and the Servicer, but in no event later than 120 days) after the earlier
to occur of the discovery thereof by the Transferor who conveyed such Receivable
to the Trust or receipt by such Transferor of written notice thereof given by
the Owner Trustee, the Indenture Trustee, the applicable Collateral Agent or the
Servicer, such Receivable shall be removed from the Trust on the terms and
conditions set forth in Section 2.05(b) of the Agreement and the Transferor
shall accept reassignment of such Receivable; provided, however, that no such
removal shall be required to be made if, on any day within such applicable
period, such representations and warranties with respect to such Receivable
shall then be true and correct in all material respects as if such Receivable
had been designated for inclusion in the Trust on such day.

 

A-2-6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Transferor and Chase Bank USA, National Association, as
Administrator on behalf of the Trust, have caused this Assignment to be duly
executed by their respective officers as of the day and year first above
written.

 

CHASE BANK USA, NATIONAL

ASSOCIATION, as Transferor

By:       

Name:

 

Title:

 

CHASE ISSUANCE TRUST

By:  

CHASE BANK USA, NATIONAL

 

ASSOCIATION, as Administrator on behalf of the

 

Trust

By:       

Name:

 

Title:

Acknowledged by:

 

CHASE BANK USA,

NATIONAL ASSOCIATION,

as Servicer

By:       

Name:

 

Title:

 

A-2-7



--------------------------------------------------------------------------------

Schedule 1 (to Exhibit A-2)

List of Additional Accounts

 

A-2-8



--------------------------------------------------------------------------------

Schedule 2 (to Exhibit A-2)

Chase Bank USA, National Association

Officer’s Certificate

____________________, a duly authorized officer of Chase Bank USA, National
Association (“Chase USA”), a national banking association, as transferor (the
“Transferor”), hereby certifies and acknowledges on behalf of the Transferor
that to the best of [her/his] knowledge the following statements are true on
___________ (the “Addition Date”), and acknowledges on behalf of the Transferor
that this Officer’s Certificate will be relied upon by Wilmington Trust Company,
as Owner Trustee on behalf of the Trust, in connection with the Trust entering
into Assignment No. ___ of Additional Collateral Certificates, dated as of the
related Addition Date (the “Assignment”), by and between the Transferor and the
Trust, in connection with the Second Amended and Restated Transfer and Servicing
Agreement, dated as of March 14, 2006 (as heretofore supplemented and amended,
the “Transfer and Servicing Agreement”), by and between Chase USA, as
Transferor, Servicer and Administrator, the Chase Issuance Trust, as Issuing
Entity, and Wells Fargo Bank, National Association, as Indenture Trustee and
Collateral Agent. The undersigned hereby certifies and acknowledges on behalf of
the Transferor that:

(a) Delivery of Assignment. On or prior to the Addition Date, (i) the Transferor
has delivered to the Trust the Assignment and (ii) the Transferor has indicated
in its computer files that the Receivables created in connection with the
Additional Accounts have been transferred to the Trust and (iii) shall deliver
to the Trust a computer file containing a true and complete list of all
Additional Accounts identified by account number and the aggregate amount of the
Receivables in such Additional Accounts as of the related Addition Cut-Off Date,
which computer file or microfiche list shall be as of the date of such
Assignment, incorporated into and made a part of such Assignment and the
Transfer and Servicing Agreement.

(b) Legal Valid and Binding Obligation. This Assignment constitutes a legal,
valid and binding obligation of the Transferor enforceable against the
Transferor in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws now or hereafter in effect affecting the enforcement of
creditors’ rights in general and except as such enforceability may be limited by
general principles of equity (whether considered in a suit at law or in equity).

(c) Eligibility of Additional Collateral Certificate. As of the Addition Cut Off
Date, each Additional Account designated thereby is an Eligible Account;

(d) Insolvency. As of each of the Addition Cut Off Date and the Addition Date,
no Insolvency Event with respect to the Transferor has occurred and the transfer
by the Transferor of Receivables arising in the Additional Accounts to the Trust
has not been made in contemplation of the occurrence thereof;

 

A-2-9



--------------------------------------------------------------------------------

(e) No Adverse Effect. The acquisition by the Trust of the Receivables arising
in the Additional Accounts shall not, in the reasonable belief of the
Transferor, result in an Adverse Effect; and

(f) Conditions Precedent. All requirements set forth in subsection 2.12(c) of
the Transfer and Servicing Agreement for designating Receivables arising in the
Additional Accounts have been satisfied.

(g) No Proceedings. There are no proceedings or investigations pending or, to
the best knowledge of the Transferor, threatened against the Transferor before
any court, regulatory body, administrative agency or other tribunal or
governmental instrumentality (i) asserting the invalidity of this Assignment,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Assignment, (iii) seeking any determination or ruling that, in the
reasonable judgment of the Transferor, would materially and adversely affect the
performance by the Transferor of its obligations under this Assignment or
(iv) seeking any determination or ruling that would materially and adversely
affect the validity or enforceability of this Assignment; and

(h) All Consents. All authorizations, consents, orders or approvals of any court
or other governmental authority required to be obtained by the Transferor in
connection with the execution and delivery of this Assignment by the Transferor
and the performance of the transactions contemplated by this Assignment by the
Transferor, have been obtained.

Initially capitalized terms used herein and not otherwise defined are used as
defined in the Asset Pool One Supplement.

IN WITNESS WHEREOF, I have hereunto set my hand this _____ day of
_________________.

 

CHASE BANK USA,

NATIONAL ASSOCIATION

By:       

Name:

 

Title:

 

A-2-10



--------------------------------------------------------------------------------

Exhibit B

FORM OF REASSIGNMENT OF RECEIVABLES IN REMOVED ACCOUNTS

(as required by section 2.13 of the Transfer and Servicing Agreement)

REASSIGNMENT No. _______ OF RECEIVABLES dated as of _________, by and among
CHASE BANK USA, NATIONAL ASSOCIATION, a national banking association (the
“Bank”), as Transferor (the “Transferor”) and the CHASE ISSUANCE TRUST (the
“Trust”), pursuant to the Agreement referred to below.

WITNESSETH:

WHEREAS the Bank, as Transferor, Servicer and Administrator, Wells Fargo Bank,
National Association, as Indenture Trustee and as Collateral Agent, and the
Trust are parties to the Second Amended and Restated Transfer and Servicing
Agreement, dated as of March 14, 2006 (as amended and supplemented, the
“Agreement”);

WHEREAS pursuant to the Agreement, the Transferor wishes to remove from the
Trust all Receivables owned by the Trust in certain designated Accounts (the
“Removed Accounts”) and to cause the Trust to reconvey the Receivables of such
Removed Accounts, whether now existing or hereafter created, from the Trust to
the Transferor; and

WHEREAS the Owner Trustee, on behalf of the Trust, is willing to accept such
designation and to reconvey the Receivables in the Removed Accounts subject to
the terms and conditions hereof;

NOW, THEREFORE, the Transferor and the Owner Trustee, on behalf of the Trust,
hereby agree as follows:

1. Defined Terms. All terms defined in the Agreement and used herein shall have
such defined meanings when used herein, unless otherwise defined herein.

“Removal Date” shall mean, with respect to the Removed Accounts designated
hereby, ______________.

“Removal Notice Date” shall mean, with respect to the Removed Accounts,
______________.

2. Designation of Removed Accounts. On or before the Removal Date, the
Transferor will deliver to the Owner Trustee a computer file containing a true
and complete schedule identifying all Accounts the Receivables of which are
being removed from the Trust, specifying for each such Account, as of the
Removal Notice Date, its account number, the aggregate amount outstanding in
such Account and the aggregate amount of Principal Receivables in such Account,
which computer file shall be

 

B-1



--------------------------------------------------------------------------------

marked as Schedule 1 to this Reassignment and, as of the date of this
Reassignment, shall supplement Schedule 1 to the Agreement.

3. Conveyance of Receivables. (a) The Trust does hereby transfer, assign, set
over and otherwise reconvey to the Transferor, without recourse, on and after
the Removal Date, all right, title and interest of the Trust in, to and under
the Receivables existing at the close of business on the Removal Notice Date and
thereafter created from time to time in the Removed Accounts identified on
Schedule 1 hereto, all Interchange and Recoveries related thereto, all monies
due or to become due (including all Finance Charge Receivables), all amounts
received or receivable with respect thereto and all proceeds (as defined in the
UCC as in effect in the applicable jurisdiction) thereof and Insurance Proceeds
related thereto.

(b) In connection with such transfer, the Trust agrees to execute and deliver to
the Transferor on or prior to the date this Reassignment is delivered,
applicable termination statements prepared by the Transferor with respect to the
Receivables existing at the close of business on the Removal Date and thereafter
created from time to time in the Removed Accounts reassigned hereby and the
proceeds thereof evidencing the release by the Trust of its in the Receivables
in the Removed Accounts, and meeting the requirements of applicable state law,
in such manner and such jurisdictions as necessary to terminate such interest.

4. Representations and Warranties of the Transferor. The Transferor hereby
represents and warrants to the Trust as of the Removal Date:

(a) Legal Valid and Binding Obligation. This Reassignment constitutes a legal,
valid and binding obligation of the Transferor enforceable against the
Transferor, in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws now or hereafter in effect affecting the enforcement of
creditors’ rights in general and except as such enforceability may be limited by
general principles of equity (whether considered in a suit at law or in equity);

(b) Satisfaction of Additional Requirements. All of the requirements for the
removal of Accounts under the applicable Asset Pool Supplement have been
satisfied; and

(c) Required Transferor Amount. The removal of any Receivable of any Removed
Accounts on any Removal Date shall not, in the reasonable belief of the
applicable Transferor, cause, with respect to the Asset Pool in which such
Receivables had been designated for inclusion, an Adverse Effect or the
Transferor Amount for such Asset Pool to be less than the Required Transferor
Amount for that Asset Pool or the Pool Balance for that Asset Pool to be less
than the Minimum Pool Balance for such Monthly Period in which such removal
occurs.

 

B-2



--------------------------------------------------------------------------------

5. Conditions Precedent. The reassignment hereunder of the Receivables in the
Removed Accounts and the amendment of the Agreement pursuant to Section 7 of
this Reassignment are each subject to:

(a) the satisfaction, on or prior to the Removal Date, of the conditions set
forth in Section 2.13(b) of the Agreement; and

(b) the delivery, on or prior to the Removal Date, to the Owner Trustee by the
Transferor and the Servicer of an Officer’s Certificate substantially in the
form of Schedule 2-A or 2-B hereto to this Reassignment, as applicable. The
Owner Trustee may conclusively rely on such Officer’s Certificate, shall have no
duty to make inquiries with regard to the matters set forth therein and shall
incur no liability in so relying.

6. Representations and Warranties of the Trust. Since the date of the transfer
by the Transferor under the Agreement, the Owner Trustee, on behalf of the
Trust, has not sold, transferred or encumbered any Receivable in any Removed
Account or any interest therein.

7. Amendment of the Transfer and Servicing Agreement. The Agreement is hereby
amended to provide that all references therein to the “Transfer and Servicing
Agreement,” to “this Agreement” and “herein” shall be deemed from and after the
Removal Date to be a dual reference to the Agreement as supplemented by this
Reassignment. All references therein to the Accounts shall be deemed not to
include the Removed Accounts designated hereunder and all references to
Receivables shall be deemed not to include the Receivables reconveyed hereunder.
Except as expressly amended hereby, all of the representations, warranties,
terms, covenants and conditions of the Agreement shall remain unamended and
shall continue to be, and shall remain, in full force and effect in accordance
with its terms and except as expressly provided herein shall not constitute or
be deemed to constitute a waiver of compliance with or a consent to
noncompliance with any term or provision of the Agreement.

8. Counterparts. This Reassignment may be executed in two or more counterparts,
and by different parties on separate counterparts, each of which shall be an
original, but all of which shall constitute one and the same instrument.

9. GOVERNING LAW. THIS REASSIGNMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

10. Limitation of Liability. Notwithstanding any other provision herein or
elsewhere, this Reassignment has been executed and delivered by Wilmington Trust
Company, not in its individual capacity, but solely in its capacity as Owner
Trustee of the Trust, in no event shall Wilmington Trust Company in its
individual capacity have any

 

B-3



--------------------------------------------------------------------------------

liability in respect of the representations, warranties, or obligations of the
Trust hereunder or under any other document, as to all of which recourse shall
be had solely to the assets of the Trust, and for all purposes of this
Reassignment and each other document, the Owner Trustee (as such or in its
individual capacity) shall be subject to, and entitled to the benefits of, the
terms and provisions of the Trust Agreement.

IN WITNESS WHEREOF, the Transferor and the Owner Trustee, on behalf of the
Trust, have caused this Assignment to be duly executed by their respective
officers as of the day and year first above written.

 

CHASE BANK USA, NATIONAL ASSOCIATION, as Transferor and Servicer By:       
Name:   Title: CHASE ISSUANCE TRUST By:   CHASE BANK USA, NATIONAL ASSOCIATION,
not in its individual capacity but solely as Administrator on behalf of the
Trust By:        Name:   Title:

 

B-4



--------------------------------------------------------------------------------

Schedule 1

to Reassignment

of Receivables

List of Removed Accounts

 

B-5



--------------------------------------------------------------------------------

Schedule 2-A

to Reassignment

of Receivables

Chase Bank USA, National Association

Officers Certificate

                                , a duly authorized officer of Chase Bank USA,
National Association, a national banking association (the “Transferor”), hereby
certifies and acknowledges on behalf of the Transferor that to the best of
[her/his] knowledge the following statements are true on                     
(the “Removal Date”), and acknowledges on behalf of the Transferor that this
Officer’s Certificate will be relied upon by Wilmington Trust Company, as Owner
Trustee (the “Owner Trustee”) of the Chase Issuance Trust in connection with the
Owner Trustee entering into Reassignment No.        of Receivables in Additional
Accounts, dated as of the related Removal Date (the “Reassignment”), among the
Transferor and the Owner Trustee, on behalf of the Trust, in connection with the
Second Amended and Restated Transfer and Servicing Agreement, dated as of
March 14, 2006 (as heretofore supplemented and amended, the “Transfer and
Servicing Agreement”), by and among Chase Bank USA, National Association, as
Transferor, Servicer and Administrator and Wells Fargo Bank, National
Association, as Indenture Trustee and Collateral Agent. The undersigned hereby
certifies and acknowledges on behalf of the Transferor that:

(a) On or prior to the Removal Date, the Transferor has delivered to the Owner
Trustee on behalf of the Trust, for execution, the Reassignment and within five
Business Days after the Removal Date, the Transferor shall deliver to the Owner
Trustee, on behalf of the Trust, a computer list as of                      with
respect to the Removed Accounts identified on Schedule 1 to the Reassignment,
containing a true and complete list of such Removed Accounts identified by
account number and the aggregate amount of the Receivables in such Removed
Accounts incorporated into and made a part of such Reassignment and the Transfer
and Servicing Agreement.

(c) The Reassignment constitutes a legal, valid and binding obligation of the
Transferor enforceable against the Transferor in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect affecting the enforcement of creditors’ rights in general and the rights
of creditors of national banking associations and except as such enforceability
may be limited by general principles of equity (whether considered in a suit at
law or in equity).

(d) On or before the fifth Business Day prior to the Removal Date, the
Transferor gave the Owner Trustee, on behalf of the Trust, and the Servicer
written notice that the Receivables from the Removed Accounts are to be
reassigned to the Transferor or its designee, specifying the date for removal of
the Removed Accounts.

 

B-6



--------------------------------------------------------------------------------

(e) After giving effect to the removal of such Removed Accounts, the Transferor
Interest shall not be less than the Minimum Transferor Interest and the amount
of Principal Receivables in the Trust shall not be less than the Minimum
Aggregate Principal Receivables.

(f) All requirements set forth in Section 2.13 of the Transfer and Servicing
Agreement for designating Removed Accounts and conveying the Principal
Receivables of such Accounts, whether now existing or hereafter created, have
been satisfied.

 

B-7



--------------------------------------------------------------------------------

Initially capitalized terms used herein and not otherwise defined are used as
defined in the Transfer and Servicing Agreement.

IN WITNESS WHEREOF, I have hereunto set my hand as of the        day of
                    .

 

CHASE BANK USA, NATIONAL ASSOCIATION

By:       

Name:

 

Title:

 

B-8



--------------------------------------------------------------------------------

Schedule 2-B

to Reassignment

of Receivables

Chase Bank USA, National Association

Officer’s Certificate of the

Servicer

                                         , a duly authorized officer of Chase
Bank USA, National Association, a national banking association (the “Servicer”),
hereby certifies and acknowledges on behalf of the Servicer that to the best of
[her/his] knowledge the following statements are true on                     
(the “Removal Date”), and acknowledges on behalf of the Servicer that this
Officer’s Certificate will be relied upon by Wilmington Trust Company, as Owner
Trustee (the “Owner Trustee”) of the Chase Issuance Trust in connection with the
Owner Trustee entering into Reassignment No.        of Receivables in Additional
Accounts, dated as of the related Removal Date (the “Reassignment”), among the
Transferor and the Owner Trustee, on behalf of the Trust, in connection with the
Second Amended and Restated Transfer and Servicing Agreement, dated as of
March 14, 2006 (as heretofore supplemented and amended, the “Transfer and
Servicing Agreement”), by and among Chase Bank USA, National Association, as
Transferor, Servicer and Administrator, and Wells Fargo Bank, National
Association, as Indenture Trustee and Collateral Agent.

The undersigned hereby certifies and acknowledges on behalf of the Transferor
that either (x) a random selection procedure was used by the Servicer in
selecting the Removed Accounts and only one such removal of randomly selected
Accounts shall occur in the then current Monthly Period, (y) the Removed
Accounts arose pursuant to an affinity, private-label, agent-bank, co-branding
or other arrangement with a third party that has been cancelled by such third
party or has expired without renewal and which by its terms permits the third
party to repurchase the Removed Accounts subject to such arrangement, upon such
cancellation or non-renewal and the third party has exercised such repurchase
right or (z) the Removed Accounts were selected using another method that will
not preclude transfers from being accounted for as sales under generally
accepted accounting principles or prevent the Transferor from continuing to
qualify as a qualifying special purpose entity in accordance with SFAS No. 140
(or any relevant replacement statement).

Initially capitalized terms used herein and not otherwise defined are used as
defined in the Transfer and Servicing Agreement.

IN WITNESS WHEREOF, I have hereunto set my hand as of the        day of
                    .

 

CHASE BANK USA, NATIONAL ASSOCIATION, as Servicer By:        Name:   Title:

 

B-9



--------------------------------------------------------------------------------

Exhibit C

FORM OF ANNUAL SERVICER’S CERTIFICATE

(To be delivered on or before April 30 of

each calendar year beginning with April 30, [      ],

pursuant to Section 4.05 of the Transfer and

Servicing Agreement referred to below)

CHASE ISSUANCE TRUST

The undersigned, a duly authorized representative of Chase Bank USA, National
Association (“Chase USA”), pursuant to the Second Amended and Restated Transfer
and Servicing Agreement, dated as of March 14, 2006 (as amended and
supplemented, the “Agreement”), among Chase USA, as Transferor, Servicer and
Administrator, the Chase Issuance Trust (the “Trust”) and Wells Fargo Bank,
National Association, as Indenture Trustee and Collateral Agent, does hereby
certify that:

1. Chase USA is, as of the date hereof, the Servicer under the Agreement.

2. The undersigned is an Authorized Officer who is duly authorized pursuant to
the Agreement to execute and deliver this Certificate to the Trust.

3. A review of the activities of the Servicer during the year ended December 31,
            , and of its performance under the Agreement was conducted under my
supervision.

4. Based on such review, the Servicer has, to the best of my knowledge,
performed in all material respects its obligations under the Agreement
throughout such year and no default in the performance of such obligations has
occurred or is continuing except as set forth in paragraph 5 below.

5. The following is a description of each failure of the Servicer to fulfill its
obligations under the provisions of the Agreement known to me to have been made
by the Servicer during the year ended December 31,              which sets forth
in detail (i) the nature of each such failure, (ii) the action taken by the
Servicer, if any, to remedy each such failure and (iii) the current status of
each such failure: [If applicable, insert “NONE.”]

Capitalized terms used in this Certificate have their respective meanings as set
forth in the Agreement.

 

C-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Certificate this
       day of                     .

 

CHASE BANK USA, NATIONAL ASSOCIATION, as Servicer By:        Name:   Title:

 

C-2



--------------------------------------------------------------------------------

Exhibit D-1

FORM OF OPINION OF COUNSEL

WITH RESPECT TO AMENDMENTS

Provisions to be included in

Opinion of Counsel to be delivered pursuant

to subsection 12.02(d)(i)

The opinions set forth below may be subject to all the qualifications,
assumptions, limitations and exceptions taken or made in the Opinions Of Counsel
delivered on any applicable Closing Date.

1. The amendment to the Transfer and Servicing Agreement, attached hereto as
Schedule 1 (the “Amendment”), has been duly authorized, executed and delivered
by the Transferor and constitutes the legal, valid and binding agreement of the
Transferor, enforceable in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws from time to time in effect affecting
creditors’ rights generally. The enforceability of the Transferor’s obligations
is also subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

2. The Amendment has been entered into in accordance with the terms and
provisions of Section 12.01 of the Transfer and Servicing Agreement.

 

D-1-1



--------------------------------------------------------------------------------

Exhibit D-2

FORM OF OPINION OF COUNSEL

WITH RESPECT TO COLLATERAL CERTIFICATES

Provisions to be included in

Opinion of Counsel to be

delivered pursuant to

subsections 12.02(d)(ii) or (iii)

The opinions set forth below may be subject to all the qualifications,
assumptions, limitations and exceptions taken or made in the Opinions of Counsel
delivered on any applicable Closing Date.

1. To the extent that the transfer of the Collateral Certificate to the Owner
Trustee on behalf of the Owner Trust is characterized as a transfer for
security, the provisions of the Transfer and Servicing Agreement are effective
under the UCC of the State of Delaware to create a valid security interest in
the Owner Trustee’s rights, on behalf of the Owner Trust, in the Collateral
Certificate and the proceeds thereof to secure a loan in an amount equal to the
unpaid principal amount of the Notes and accrued and unpaid interest with
respect thereto.

2. The Bank has authorized the filing of the financing statement (the “Bank
Financing Statement”) identifying “Chase Bank USA, National Association,” as
debtor, and “Wilmington Trust Company, as Owner Trustee on behalf of the Chase
Issuance Trust,” as secured party, for purposes of Section 9-509 of the Delaware
UCC.

3. The Bank Financing Statement includes not only all types of information
required by Section 9-502(a) of the UCC of the State of Delaware but also all of
the types of information without which the office of the Secretary of State of
the State of Delaware (the “Filing Office”) may refuse to accept the Bank
Financing Statement pursuant to Section 9-516 of the UCC of the State of
Delaware.

4. Under the UCC of the State of Delaware, the security interest of the Owner
Trustee, for the benefit of the Owner Trust, will be perfected in the Collateral
Certificate and proceeds thereof upon the later of the attachment of the
security interest and the filing of the Bank Financing Statement in the Filing
Office.

5. To the extent that the transfer of the Collateral Certificate to the
Collateral Agent is characterized as a transfer for security, the provisions of
the Asset Pool One Supplement are effective under the Delaware UCC to create, in
favor of the Collateral Agent for the benefit of the Asset Pool One Noteholders
under the Asset Pool One Supplement, a valid security interest in the Collateral
Agent’s rights in the Collateral Certificate and the proceeds thereof to secure
a loan in an amount equal to the unpaid principal amount of the Notes and
accrued and unpaid interest with respect thereto.

 

D-2-1



--------------------------------------------------------------------------------

6. The Owner Trustee, on behalf of the Owner Trust, has authorized the filing of
the financing statement (the “Owner Trust Financing Statement”) identifying
“Chase Issuance Trust,” as debtor, and “Wells Fargo Bank, National Association,
as Collateral Agent,” as secured party, for purposes of Section 9-509 of the UCC
of the State of Delaware.

7. The Owner Trust Financing Statement includes not only all types of
information required by Section 9-502(a) of the UCC of the State of Delaware but
also all of the types of information without which the Filing Office may refuse
to accept the Owner Trust Financing Statement pursuant to Section 9-516 of the
UCC of the State of Delaware.

8. Under the UCC of the State of Delaware, the security interest of the
Collateral Agent, as secured party, will be perfected in the Collateral
Certificate and proceeds thereof upon the later of the attachment of the
security interest and the filing of the Owner Trust Financing Statement in the
Filing Office.

 

D-2-2



--------------------------------------------------------------------------------

Exhibit D-3

PROVISIONS TO BE INCLUDED IN

ANNUAL OPINION OF COUNSEL

The opinions set forth below may be subject to all the qualifications,
assumptions, limitations and exceptions taken or made in the Opinions of Counsel
delivered on any applicable Closing Date with respect to similar matters. Unless
otherwise indicated, all capitalized terms used herein shall have the meanings
ascribed to them in the Transfer and Servicing Agreement.

1. No filing or other action, other than such filing or other action described
in such opinion, is necessary from the date of such opinion through April 30 of
the following year to continue the perfected status of the security interest of
the Trust in the Receivables described in the financing statements referenced in
such opinion.

2. No filing or other action, other than such filing or other action described
in such opinion, is necessary from the date of such opinion through April 30 of
the following year to continue the perfected status of the security interest of
the Collateral Agent in the Receivables described in the financing statements
referenced in such opinion.

 

D-3-1



--------------------------------------------------------------------------------

Exhibit E

FORM OF POWER OF ATTORNEY

POWER OF ATTORNEY

 

STATE OF NEW YORK        )

                                                  ) ss.:

COUNTY OF NEW YORK     )

KNOW ALL MEN BY THESE PRESENTS, that Chase Issuance Trust, a Delaware statutory
business trust (the “Trust”) does hereby make, constitute and appoint Chase Bank
USA, National Association, as Administrator under the Transfer and Servicing
Agreement (as defined below), and its agents and attorneys, as Attorneys in Fact
to execute on behalf of the Trust all such documents, reports, filings,
instruments, certificates and opinions as it shall be the duty of the Trust to
prepare, file or deliver pursuant to the Related Agreements (as defined in the
Transfer and Servicing Agreement) including, without limitation, to appear for
and represent the Trust in connection with the preparation, filing and audit of
federal, state and local tax returns pertaining to the Trust, and with full
power to perform any and all acts associated with such returns and audits that
the Trust could perform including, without limitation, the right to distribute
and receive confidential information, defend and assert positions in response to
deficiencies, consents to the extension of any statutory or regulatory time
limit, and settlements. For the purpose of this Power of Attorney, the term
“Transfer and Servicing Agreement” means the Second Amended and Restated
Transfer and Servicing Agreement, dated as of March 14, 2006, among the Trust,
Chase Bank USA, National Association, as Transferor, Servicer and Administrator,
and Wells Fargo Bank, National Association, as Indenture Trustee and Collateral
Agent, as such may be amended from time to time.

All powers of attorney for this purpose heretofore filed or executed by the
Trust are hereby revoked.

EXECUTED this        day of                     , 2006.

 

CHASE ISSUANCE TRUST

By:   WILMINGTON TRUST COMPANY,
as Owner Trustee By:       

Name:

 

Title:

 

E-1



--------------------------------------------------------------------------------

Exhibit F

FORM OF ANNUAL CERTIFICATION

 

  Re: The [            ] agreement dated as of [            ], 200[    ] (the
“Agreement”), among [IDENTIFY PARTIES]

I,                                         , the
                                         of [NAME OF COMPANY] (the “Company”),
certify to the Transferor, and its officers, with the knowledge and intent that
they will rely upon this certification, that:

(1) I have reviewed the report on assessment of the Company’s compliance
provided in accordance with Rules 13a-18 and 15d-18 under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and Item 1122 of
Regulation AB (17 C.F.R. §229.1100, et seq.) (the “Servicing Assessment”), and
the registered public accounting firm’s attestation report provided in
accordance with Rules 13a-18 and 15d-18 under the Exchange Act and
Section 1122(b) of Regulation AB (the “Attestation Report”) that were delivered
by the Company to the Transferor pursuant to the Agreement (collectively, the
“Company Information”);

(2) To the best of my knowledge, the Company Information, taken as a whole, does
not contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements made, in the light of the circumstances
under which such statements were made, not misleading with respect to the period
of time covered by the Company Information;

(3) To the best of my knowledge, all of the Company Information required to be
provided by the Company under the Agreement has been provided to the Transferor;
and

(4) To the best of my knowledge, except as disclosed in the Servicing Assessment
or the Attestation Report, the Company has fulfilled its obligations under the
Agreement.

 

Date:      By:       

Name:

 

Title:

 

F-1



--------------------------------------------------------------------------------

Exhibit G

SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF

COMPLIANCE

The assessment of compliance to be delivered by the [Servicer] [Subservicer]
shall address, at a minimum, the criteria identified below as “Applicable
Servicing Criteria”:

 

Servicing Criteria

   Applicable
Servicing
Criteria for
Servicer    Applicable
Servicing
Criteria for a
Subservicer

Reference

  

Criteria

     

General Servicing Considerations

     

1122(d)(1)(i)

   Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.   
ü   

1122(d)(1)(ii)

   If any material servicing activities are outsourced to third parties,
policies and procedures are instituted to monitor the third party’s performance
and compliance with such servicing activities.    ü   

1122(d)(1)(iii)

   Any requirements in the transaction agreements to maintain a back-up servicer
for the credit card accounts or accounts are maintained.      

1122(d)(1)(iv)

   A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.    ü   

Cash Collection and Administration

     

1122(d)(2)(i)

   Payments on credit card accounts are deposited into the appropriate custodial
bank accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.    ü   

1122(d)(2)(ii)

   Disbursements made via wire transfer on behalf of an obligor or to an
investor are made only by authorized personnel.    ü   

1122(d)(2)(iii)

   Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.      

1122(d)(2)(iv)

   The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of overcollateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.    ü   

1122(d)(2)(v)

   Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.    ü   

1122(d)(2)(vi)

   Unissued checks are safeguarded so as to prevent unauthorized access.    ü
(if checks
used)   

 

G-1



--------------------------------------------------------------------------------

Servicing Criteria

   Applicable
Servicing
Criteria for
Servicer    Applicable
Servicing
Criteria for a
Subservicer

Reference

  

Criteria

     

1122(d)(2)(vii)

   Reconciliations are prepared on a monthly basis for all asset-backed
securities related bank accounts, including custodial accounts and related bank
clearing accounts. These reconciliations (A) are mathematically accurate; (B)
are prepared within 30 calendar days after the bank statement cutoff date, or
such other number of days specified in the transaction agreements; (C) are
reviewed and approved by someone other than the person who prepared the
reconciliation; and (D) contain explanations for reconciling items. These
reconciling items are resolved within 90 calendar days of their original
identification, or such other number of days specified in the transaction
agreements.    ü   

Investor Remittances and Reporting

     

1122(d)(3)(i)

   Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of credit
card accounts serviced by the Servicer.    ü   

1122(d)(3)(ii)

   Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.    ü   

1122(d)(3)(iii)

   Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.    ü   

1122(d)(3)(iv)

   Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.    ü   

Pool Asset Administration

     

1122(d)(4)(i)

   Collateral or security on pool assets is maintained as required by the
transaction agreements or related asset pool documents.    ü   

1122(d)(4)(ii)

   Pool assets and related documents are safeguarded as required by the
transaction agreements.    ü   

1122(d)(4)(iii)

   Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.    ü   

1122(d)(4)(iv)

   Payments on credit card accounts, including any payoffs, made in accordance
with the related credit card accounts documents are posted to the Servicer’s
obligor records maintained no more than two business days after receipt, or such
other number of days specified in the transaction agreements, and allocated to
principal, interest or other items (e.g., escrow) in accordance with the related
asset pool documents.    ü   

1122(d)(4)(v)

   The Servicer’s records regarding the accounts and the accounts agree with the
Servicer’s records with respect to an obligor’s unpaid principal balance.    ü
  

1122(d)(4)(vi)

   Changes with respect to the terms or status of an obligor’s account (e.g.,
loan modifications or re-agings) are made, reviewed and approved by authorized
personnel in accordance with the transaction agreements and related pool asset
documents.    ü   

1122(d)(4)(vii)

   Loss mitigation or recovery actions (e.g., forbearance plans, modifications
and deeds in lieu of foreclosure, foreclosures and repossessions, as applicable)
are initiated, conducted and concluded in accordance with the timeframes or
other requirements established by the transaction agreements.      

 

G-2



--------------------------------------------------------------------------------

Servicing Criteria

   Applicable
Servicing
Criteria for
Servicer    Applicable
Servicing
Criteria for a
Subservicer

Reference

  

Criteria

     

1122(d)(4)(viii)

   Records documenting collection efforts are maintained during the period an
Account is delinquent in accordance with the transaction agreements. Such
records are maintained on at least a monthly basis, or such other period
specified in the transaction agreements, and describe the entity’s activities in
monitoring delinquent Accounts including, for example, phone calls, letters and
payment rescheduling plans in cases where delinquency is deemed temporary (e.g.,
illness or unemployment).    ü   

1122(d)(4)(ix)

   Adjustments to interest rates or rates of return for Accounts with variable
rates are computed based on the related Account documents.    ü   

1122(d)(4)(x)

   Regarding any funds held in trust for an obligor (such as escrow accounts):
(A) such funds are analyzed, in accordance with the obligor’s Account documents,
on at least an annual basis, or such other period specified in the transaction
agreements; (B) interest on such funds is paid, or credited, to obligors in
accordance with applicable Account documents and state laws; and (C) such funds
are returned to the obligor within 30 calendar days of full repayment of the
related Accounts, or such other number of days specified in the transaction
agreements.      

1122(d)(4)(xi)

   Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.      

1122(d)(4)(xii)

   Any late payment penalties in connection with any payment to be made on
behalf of an obligor are paid from the servicer’s funds and not charged to the
obligor, unless the late payment was due to the obligor’s error or omission.   
  

1122(d)(4)(xiii)

   Disbursements made on behalf of an obligor are posted within two business
days to the obligor’s records maintained by the servicer, or such other number
of days specified in the transaction agreements.      

1122(d)(4)(xiv)

   Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.    ü   

1122(d)(4)(xv)

   Any external enhancement or other support, identified in Item 1114(a)(1)
through (3) or Item 1115 of Regulation AB, is maintained as set forth in the
transaction agreements.    ü   

 

[NAME OF [SERVICER] [SUBSERVICER]]

Date:        By:       

Name:

 

Title:

 

G-3